FIFTH AMENDMENT dated as of May 22, 2020 (this “Amendment”) to the SECOND
AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
March 13, 2013, as amended and restated as of March 27, 2014, as further amended
and restated as of February 19, 2016, as further amended as of August 8, 2016,
as further amended as of June 5, 2017, March 15, 2018 and August 30, 2019 (as
further amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”), among BLACKROCK CAPITAL INVESTMENT CORPORATION, a
Delaware corporation (the “Borrower”); the LENDERS from time to time party
thereto; CITIBANK, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”); and BANK OF MONTREAL, CHICAGO BRANCH, as
Syndication Agent.
The Borrower has requested that the Lenders agree to amend the Credit Agreement
in the manner provided herein, and the Lenders whose signatures appear below,
constituting at least the Required Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
the Credit Agreement), are willing so to amend the Credit Agreement.
Accordingly, in consideration of the agreements herein contained and other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:
A.          Amendment to the Credit Agreement.  Effective as of the Amendment
Effective Date (as defined below):
(i)           the Credit Agreement (excluding, except as set forth below, all
Schedules and Exhibits thereto, each of which shall remain as in effect
immediately prior to the Amendment Effective Date) is hereby amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold and underlined text (indicated
textually in the same manner as the following example: bold and underlined text)
as set forth in the pages of the Credit Agreement attached as Exhibit A hereto.
(ii)          Schedule I to the Credit Agreement is hereby amended in its
entirety to be in the form of Schedule I hereto.
(iii)          The Credit Agreement is hereby further amended by adding as a new
Schedule 5.13 thereto Schedule 5.13 attached hereto.
B.          Regarding the Extended Commitments.  (i)  On the terms and subject
to the conditions set forth herein, effective as of the Amendment Effective
Date, each Lender that executes and delivers a signature page to this Amendment
(each, an “Extending Lender”, and each Lender that does not so execute and
deliver a signature page to this Amendment being deemed to be a “Non-Extending
Lender”) agrees that the Commitment Termination Date with respect to all of its
Commitments shall be extended from June 5, 2021 to June 5, 2022, and that the
Maturity Date of any Loans, if any, made

--------------------------------------------------------------------------------

by it and outstanding on the Commitment Termination Date shall be extended from
June 5, 2022 to June 5, 2023.
(ii)          Immediately following the effectiveness of this Amendment on the
Amendment Effective Date, the aggregate amount of the Extending Lenders’
Multicurrency Commitments shall be reduced to $300,000,000. The amount of each
Lender’s Multicurrency Commitment as of the Amendment Effective Date, after
giving effect to the reduction provided for in the preceding sentence, is set
forth on Schedule I hereto.
(iii)          To facilitate the transactions to occur on the Amendment
Effective Date, if there are any Non-Extending Lenders on the Amendment
Effective Date, immediately following the effectiveness of this Amendment on the
Amendment Effective Date, the Borrower shall repay in full all outstanding Loans
on the Amendment Effective Date with the proceeds of one or more new Syndicated
Loans made by the Lenders in accordance with their new Commitment amounts,
together with all accrued and unpaid interest on the outstanding Loans and all
accrued and unpaid commitment fees under Section 2.11 of the Credit Agreement,
in each case to but excluding the Amendment Effective Date.
C.          [Reserved].
D.          Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (i) this Amendment is
within its corporate powers and has been duly authorized by all necessary
corporate and, if required, stockholder action of the Borrower, (ii) this
Amendment has been duly executed and delivered by the Borrower, (iii) each of
this Amendment, and the Credit Agreement as amended hereby, constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (iv) as of the date hereof, no Default or Event of Default has
occurred and is continuing and (v) the representations and warranties set forth
in Article III of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects (except to the extent any such
representation or warranty is itself qualified by materiality or reference to a
Material Adverse Effect, in which case it is true and correct in all respects)
on and as of the date hereof, with the same effect as though made on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.
E.          Effectiveness.  This Amendment shall become effective as of the
first date (the “Amendment Effective Date”) on which:
(i)          the Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the authorized
signatures of

--------------------------------------------------------------------------------

the Borrower, each Subsidiary Guarantor and each Extending Lender (together,
representing at least the Required Lenders);
(ii)          the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
each other Obligor and the authorization of this Amendment, in form and
substance reasonably satisfactory to the Administrative Agent and its counsel;
(iii)          the Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders dated the
Amendment Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, New York
counsel for the Borrower, in form and substance reasonably acceptable to the
Administrative Agent (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent);
(iv)          the Administrative Agent shall have received a certificate from
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, dated the Amendment Effective Date and signed by the
President, a Vice President or a Financial Officer of the Borrower, confirming
that on and as of the Amendment Effective Date (x) the representations and
warranties set forth in Article III of the Credit Agreement and in the other
Loan Documents are true and correct in all material respects (except to the
extent any such representation or warranty is itself qualified by materiality or
reference to a Material Adverse Effect, in which case it is true and correct in
all respects) on and as of the Amendment Effective Date, with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date and (y) as of the Amendment Effective Date, no Default or
Event of Default has occurred and is continuing;
(v)          the Administrative Agent shall have received, for the account of
each Extending Lender party hereto, an upfront fee equal to 0.15% of the
aggregate amount of the Commitments (whether used or unused) of such Extending
Lender as of the Amendment Effective Date (after giving effect to the reduction
in Commitments of such Extending Lenders effected pursuant to Section B above);
and
(vi)          the Administrative Agent shall have received all other amounts
invoiced to the Borrower that are due and payable to it, any of its affiliates
or any of the Lenders, including payment or reimbursement of all fees and
expenses (including fees, charges and disbursements of counsel) required to be
paid or reimbursed by the Borrower in connection with this Amendment.
F.          Waiver of Notice.  In connection with the reduction of the
Multicurrency Commitments effected pursuant to Section B above, the
Administrative Agent and the Lenders hereby waive the requirement that the
Borrower deliver a notice to the Administrative Agent pursuant to Section
2.08(c) of the Credit Agreement.

--------------------------------------------------------------------------------

G.          Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  Nothing herein shall
be deemed to entitle the Borrower or any Subsidiary Guarantor to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
This Amendment shall apply and be effective only with respect to the provisions
of the Credit Agreement specifically referred to herein.  This Amendment shall
constitute a Loan Document, and the representations, warranties and agreements
contained herein shall, for all purposes of the Credit Agreement, be deemed to
be set forth in the Credit Agreement.  Each Obligor agrees that all of its
obligations, liabilities and indebtedness under each Loan Document, including
guarantee obligations, shall remain in full force and effect, in accordance with
applicable law, on a continuous basis after giving effect to this Amendment.  
On and after the effectiveness of this Amendment, any reference to the Credit
Agreement contained in the Loan Documents shall mean the Credit Agreement as
modified hereby. This Amendment shall not extinguish any payment obligation
outstanding under the Credit Agreement or discharge or release the Lien or
priority of any Loan Document or any other security therefor or any guarantee
thereof.  Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Credit Agreement or
instruments guaranteeing or securing the same, which shall remain in full force
and effect, except as modified hereby or by instruments executed concurrently
herewith.  Nothing expressed or implied in this Amendment or any other document
contemplated hereby shall be construed as a release or other discharge of any
Loan Party under any Loan Document from any of its obligations and liabilities
thereunder.
H.          Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute one and the same contract.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic imaging means shall be as effective as delivery of a manually
executed counterpart hereof.
I.          Electronic Execution. The words “execution,” “signed,” “signature,”
and words of like import in this Amendment shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. Without limiting the generality of the
foregoing, the parties hereto hereby (i) agree that, for all

--------------------------------------------------------------------------------

purposes, including in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders, the Issuing Banks and the Borrower, electronic images of
this Amendment (including with respect to any signature pages hereto) shall have
the same legal effect, validity and enforceability as any paper original, and
(ii) waive any argument, defense or right to contest the validity or
enforceability of this Amendment based solely on the lack of paper original
copies of this Amendment, including with respect to any signature pages hereto.
J.          Severability.  Any provision of this Amendment held to be
ineffective, invalid, illegal or unenforceable shall not affect the
effectiveness, validity, legality and enforceability of the remaining provisions
hereof; and the ineffectiveness, invalidity, illegality or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
K.          Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
L.          Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of this page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 
BLACKROCK CAPITAL INVESTMENT CORPORATION,
 
by
   
/s/ Michael Pungello
   
Name: 

Michael Pungello
   
Title:
Interim Chief Financial Officer




 
BCIC-MBS, LLC,
 
by
   
/s/ Michael Pungello
   
Name: 

Michael Pungello
   
Title:
President




 
BKC ASW BLOCKER, INC.,
 
by
   
/s/ Michael Pungello
   
Name: 

Michael Pungello
   
Title:
President

















[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------






 
CITIBANK, N.A., as Administrative Agent, Issuing Bank, Swingline Lender and
Lender,
 
by
   
/s/ Michael Vondriska
   
Name:
Michael Vondriska
   
Title:
Vice President






--------------------------------------------------------------------------------



Lender signature page to the
Fifth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement
To approve this Amendment as an Extending Lender:
Bank of Montreal, Chicago Branch
 
by
   
/s/ Amy Prager
   
Name: 

Amy Prager
   
Title:
Director
 




--------------------------------------------------------------------------------



Lender signature page to the
Fifth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement




To approve this Amendment as an Extending Lender:


Bank of America, N.A.,
 
by
   
/s/ Chris Choi
   
Name: 

Chris Choi
   
Title:
Director
 






--------------------------------------------------------------------------------



Lender signature page to the
Fifth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement




To approve this Amendment as an Extending Lender:


CREDIT SUISSE AG, Cayman Islands Branch
 
by
   
/s/ Doreen Barr
   
Name: 

Doreen Barr
   
Title:
Authorized Signatory
 



by
   
/s/ Andrew Griffin
   
Name: 

Andrew Griffin
   
Title:
Authorized Signatory
 




--------------------------------------------------------------------------------



Lender signature page to the
Fifth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement




To approve this Amendment as an Extending Lender:


DEUTSCHE BANK AG NEW YORK BRANCH
 
by
   
/s/ Annie Chung
   
Name: 

Annie Chung
   
Title:
Director
 



by
   
/s/ Ming K Chu
   
Name: 

Ming K Chu
   
Title:
Director
 






--------------------------------------------------------------------------------



Lender signature page to the
Fifth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement




To approve this Amendment as an Extending Lender:


State Street Bank and Trust Company
 
by
   
/s/ Pallo Blum-Tucker
   
Name: 

Pallo Blum-Tucker
   
Title:
Director
 




--------------------------------------------------------------------------------



Lender signature page to the
Fifth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement




To approve this Amendment as an Extending Lender:


Bank of Montreal, Chicago Branch
 
by
   
/s/ Amy Prager
   
Name: 

Amy Prager
   
Title:
Director
 




--------------------------------------------------------------------------------

Lender signature page to the
Fifth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement




To approve this Amendment as an Extending Lender:




HSBC Bank USA, N.A.
 
by
   
/s/ Kieran Patel
   
Name: 

Kieran Patel
   
Title:
Managing Director
 




--------------------------------------------------------------------------------



Lender signature page to the
Fifth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement




To approve this Amendment as an Extending Lender:




MORGAN STANLEY BANK, N.A.
 
by
   
/s/ Alysha Salinger
   
Name: 

Alysha Salinger
   
Title:
Vice President
 






--------------------------------------------------------------------------------

SCHEDULE I
TO CREDIT AGREEMENT


Commitments
See definition of “Commitment” and “Lender” in Section 1.01.  As of the Fifth
Amendment Effective Date, there are no outstanding Dollar Commitments.
Name of Lender
Non-Extended Multicurrency Commitments
Extended Multicurrency Commitments
Citibank, N.A.
$0
$57,954,545.46
Bank of Montreal, Chicago Branch
$0
$57,954,545.46
Bank of America, N.A.
$0
$37,500,000.00
Credit Suisse AG, Cayman Islands Branch
$0
$34,090,909.09
Deutsche Bank AG New York Branch
$0
$34,090,909.09
State Street Bank and Trust Company
$0
$34,090,909.09
HSBC Bank USA, N.A.
$0
$23,863,636.36
Morgan Stanley Bank, N.A.
$0
$20,454,545.45
TOTAL
$0
$300,000,000.00






--------------------------------------------------------------------------------

Exhibit A


[See Attached]





--------------------------------------------------------------------------------

EXHIBIT A






SECOND AMENDED AND RESTATED
SENIOR SECURED REVOLVING CREDIT AGREEMENT
dated as of March 13, 2013
as amended and restated as of March 27, 2014
as further amended and restated as of February 19, 2016
as further amended as of August 8, 2016, June 5, 2017, March 15, 2018,
August 30, 2019 and May 22, 2020
among
BLACKROCK CAPITAL INVESTMENT CORPORATION,
The LENDERS Party Hereto,
CITIBANK, N.A.,
as Administrative Agent, and
BANK OF MONTREAL, CHICAGO BRANCH,
as Syndication Agent




$300,000,000
_________________


CITIGROUP GLOBAL MARKETS INC. and
BMO CAPITAL MARKETS,
as Joint Lead Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


ARTICLE I

DEFINITIONS
SECTION 1.01.
 
Defined Terms
1
SECTION 1.02.
 
Classification of Loans and Borrowings
41
SECTION 1.03.
 
Terms Generally
41
SECTION 1.04.
 
Accounting Terms; GAAP
42
SECTION 1.05.
 
Currencies; Currency Equivalents
42
SECTION 1.06.
 
Treatment of Convertible Debt
44
SECTION 1.07.
 
Divisions
44

ARTICLE II

THE CREDITS
SECTION 2.01.
 
The Commitments
44
SECTION 2.02.
 
Loans and Borrowings
45
SECTION 2.03.
 
Requests for Borrowings
46
SECTION 2.04.
 
Swingline Loans
47
SECTION 2.05.
 
Letters of Credit
48
SECTION 2.06.
 
Funding of Borrowings
55
SECTION 2.07.
 
Interest Elections
55
SECTION 2.08.
 
Termination, Reduction or Increase of the Commitments
57
SECTION 2.09.
 
Repayment of Loans; Evidence of Debt
60
SECTION 2.10.
 
Prepayment of Loans
62
SECTION 2.11.
 
Fees
64
SECTION 2.12.
 
Interest
65
SECTION 2.13.
 
Alternate Rate of Interest
66
SECTION 2.14.
 
Increased Costs
68
SECTION 2.15.
 
Break Funding Payments
69
SECTION 2.16.
 
Taxes
70
SECTION 2.17.
 
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs
74
SECTION 2.18.
 
Mitigation Obligations; Replacement of Lenders
77
SECTION 2.19.
 
Defaulting Lender Provisions
78

ARTICLE III

REPRESENTATIONS AND WARRANTIES
SECTION 3.01.
 
Organization; Powers
81
SECTION 3.02.
 
Authorization; Enforceability
81
SECTION 3.03.
 
Governmental Approvals; No Conflicts
81



(i)

--------------------------------------------------------------------------------





SECTION 3.04.
 
Financial Condition; No Material Adverse Change
82
SECTION 3.05.
 
Litigation
82
SECTION 3.06.
 
Compliance with Laws and Agreements
83
SECTION 3.07.
 
Taxes
83
SECTION 3.08.
 
ERISA
84
SECTION 3.09.
 
Disclosure
84
SECTION 3.10.
 
Investment Company Act; Margin Regulations
84
SECTION 3.11.
 
Material Agreements and Liens
84
SECTION 3.12.
 
Subsidiaries and Investments
85
SECTION 3.13.
 
Properties
85
SECTION 3.14.
 
Affiliate Agreements
86

ARTICLE IV

CONDITIONS
SECTION 4.01.
 
Effective Date
86
SECTION 4.02.
 
Each Credit Event
88

ARTICLE V

AFFIRMATIVE COVENANTS
SECTION 5.01.
 
Financial Statements and Other Information
88
SECTION 5.02.
 
Notices of Material Events
91
SECTION 5.03.
 
Existence; Conduct of Business
92
SECTION 5.04.
 
Payment of Obligations
92
SECTION 5.05.
 
Maintenance of Properties; Insurance
92
SECTION 5.06.
 
Books and Records; Inspection and Audit Rights
92
SECTION 5.07.
 
Compliance with Laws
93
SECTION 5.08.
 
Certain Obligations Respecting Subsidiaries; Further Assurances
93
SECTION 5.09.
 
Use of Proceeds
94
SECTION 5.10.
 
Status of RIC and BDC
95
SECTION 5.11.
 
Investment Policies
95
SECTION 5.12.
 
Portfolio Valuation and Diversification, Etc
95
SECTION 5.13.
 
Calculation of Borrowing Base
99

ARTICLE VI

NEGATIVE COVENANTS
SECTION 6.01.
 
Indebtedness
108
SECTION 6.02.
 
Liens
109
SECTION 6.03.
 
Fundamental Changes
110
SECTION 6.04.
 
Investments
111
SECTION 6.05.
 
Restricted Payments
112



(ii)

--------------------------------------------------------------------------------





SECTION 6.06.
 
Certain Restrictions on Subsidiaries
114
SECTION 6.07.
 
Certain Financial Covenants
114
SECTION 6.08.
 
Transactions with Affiliates
115
SECTION 6.09.
 
Lines of Business
115
SECTION 6.10.
 
No Further Negative Pledge
115
SECTION 6.11.
 
Modifications of Longer-Term Documents
115
SECTION 6.12.
 
Prepayments of Longer-Term Indebtedness
116
SECTION 6.13.
 
SBIC Guarantee
116

ARTICLE VII

EVENTS OF DEFAULT
ARTICLE VIII

THE ADMINISTRATIVE AGENT
ARTICLE IX

MISCELLANEOUS
SECTION 9.01.
 
Notices; Electronic Communications
123
SECTION 9.02.
 
Waivers; Amendments
125
SECTION 9.03.
 
Expenses; Indemnity; Damage Waiver
128
SECTION 9.04.
 
Successors and Assigns
130
SECTION 9.05.
 
Survival
136
SECTION 9.06.
 
Counterparts; Integration; Effectiveness; Electronic Execution
136
SECTION 9.07.
 
Severability
137
SECTION 9.08.
 
Right of Setoff
137
SECTION 9.09.
 
Governing Law; Jurisdiction; Etc
137
SECTION 9.10.
 
WAIVER OF JURY TRIAL
138
SECTION 9.11.
 
Judgment Currency
138
SECTION 9.12.
 
Headings
139
SECTION 9.13.
 
Treatment of Certain Information; Confidentiality
139
SECTION 9.14.
 
USA PATRIOT Act
141
SECTION 9.15.
 
Existing Credit Agreement; Effectiveness of Amendment and Restatement
141
SECTION 9.16.
 
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
141
SECTION 9.17.
 
German Bank Separation Act
141
SECTION 9.18.
 
Acknowledgement Regarding Any Supported QFCs
143
SECTION 9.19.
 
Certain ERISA Matters
144



(iii)

--------------------------------------------------------------------------------



SCHEDULE I
-
Commitments
SCHEDULE II
-
Material Agreements and Liens
SCHEDULE III
-
Litigation
SCHEDULE IV
-
Investments
SCHEDULE V
-
Transactions with Affiliates
SCHEDULE VI
-
GICS Industry Classification Group List
SCHEDULE 3.12(a)
-
Subsidiaries
SCHEDULE 2.05
-
Existing Letters of Credit
SCHEDULE 5.13
-
Zero Percent Advance Rate Portfolio Investments
SCHEDULE 6.01(j)
-
Existing Indebtedness



EXHIBIT A
-
Form of Assignment and Assumption
EXHIBIT B
-
Guarantee and Security Agreement
EXHIBIT C
-
Form of Borrowing Base Certificate
EXHIBIT D
-
Form of Perfection Certificate
EXHIBIT E-1
-
Form of Foreign Lender U.S. Tax Compliance Certificate (Foreign Lenders
Non-Partnerships)
EXHIBIT E-2
-
Form of Foreign Lender U.S. Tax Compliance Certificate (Foreign Participants
Non-Partnerships)
EXHIBIT E-3
-
Form of Foreign Lender U.S. Tax Compliance Certificate (Foreign Participants
Partnerships)
EXHIBIT E-4
-
Form of Foreign Lender U.S. Tax Compliance Certificate (Foreign Lenders
Partnerships)



(iv)

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as
of March 13, 2013, as amended and restated as of March 27, 2014, as further
amended and restated as of February 19, 2016, as further amended as of August 8,
2016, June 5, 2017, March 15, 2018, August 30, 2019 and May 22, 2020 (this
“Agreement”), among BLACKROCK CAPITAL INVESTMENT CORPORATION, the LENDERS party
hereto, CITIBANK, N.A., as Administrative Agent, and BANK OF MONTREAL, CHICAGO
BRANCH, as Syndication Agent.
PRELIMINARY STATEMENT:
The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I), certain of the
Lenders and the Administrative Agent are party to the Amended and Restated
Senior Secured Revolving Credit Agreement dated as of March 13, 2013, as amended
and restated as of March 27, 2014, as further amended as of March 6, 2015 (as
further amended, supplemented or otherwise modified prior to the Effective Date,
the “Existing Credit Agreement”). The Borrower has requested that the “Lenders”
under the Existing Credit Agreement agree to amend and restate the Existing
Credit Agreement in the form hereof.  The Lenders party hereto are willing to
amend and restate the Existing Credit Agreement in the form hereof and to extend
credit to the Borrower pursuant hereto, in each case on the terms and subject to
the conditions herein set forth.
The parties hereto agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
“2022 Notes” means the Borrower’s 5.00% Convertible Senior Notes due 2022.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.
“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders hereunder.
- 1 -

--------------------------------------------------------------------------------



“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Rate” has the meaning assigned to such term in Section 5.13.
“Affected Currency” has the meaning assigned to such term in Section 2.13.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any U.K. Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor, directly or
indirectly, in the ordinary course of business.
“Affiliate Agreements” means collectively, (a) the Investment Management
Agreement, dated as of March 6, 2015, between the Borrower and BlackRock
Advisors, and (b) the Administration Agreement, dated as of August 4, 2005,
between the Borrower and BlackRock Financial Management, Inc.
“Agent Parties” shall have the meaning assigned to such term in Section 9.01(c).
“Agreed Foreign Currency” means, at any time, Euros, English Pounds Sterling,
Canadian Dollars, and, with the agreement of each Multicurrency Lender, any
other Foreign Currency, so long as, in respect of any such specified Foreign
Currency or other Foreign Currency, at such time (a) such Foreign Currency is
dealt with in the London interbank deposit market, or in the case of CAD, the
relevant local market for obtaining quotations, (b) such Foreign Currency (other
than CAD) is freely transferable and convertible into Dollars in the London
foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of the Euro, any authorization by the European Central Bank) is
required to permit use of such Foreign Currency by any Multicurrency Lender for
making any Loan hereunder and/or to permit the Borrower to borrow and repay the
principal thereof and to pay the interest thereon, unless such authorization has
been obtained and is in full force and effect.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for such day for
a deposit in Dollars with a maturity of one month plus 1%.  For purposes of
clause (c) of this defined term, the LIBO Rate used to determine the Adjusted
LIBO Rate on any day shall be
- 2 -

--------------------------------------------------------------------------------



based on the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page on such screen or, in the event such rate does not appear on
such page or any successor or substitute page or otherwise on such screen, then
as provided in the last sentence of the definition of the term “LIBO Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to such day, as
LIBOR for deposits denominated in Dollars with a maturity of one month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change, as the case may be.
“Anti-Corruption Laws” means all laws, treaties, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries concerning or
relating to bribery or corruption.
“Anti-Terrorism Laws” means any law, treaty, rule or regulation or determination
of an arbitrator or a court or other Governmental Authority related to terrorism
financing, economic sanctions or money laundering, including: 18 U.S.C. §§ 1956
and 1957; The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act”, 31 U.S.C. §§ 5311-5332 and 12 U.S.C. §§ 1818(s), 1820b and
1951-1959), as amended by the USA PATRIOT Act, and their implementing
regulations; the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended),
the International Emergency Economic Powers Act (50 U.S.C. § 1701 et seq., as
amended) and Executive Order 13224 (effective September 24, 2001), and their
implementing regulations.
“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment, subject to adjustment as required to give effect to any
reallocation of Dollar LC Exposure or Dollar Swingline Exposure made pursuant to
Section 2.19(a)(iv).  If all the Dollar Commitments have terminated or expired,
the Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.
“Applicable Financial Statements” means, as at any date, the most-recent audited
financial statements of the Borrower delivered to the Lenders; provided that if
immediately prior to the delivery to the Lenders of new audited financial
statements of the Borrower a Material Adverse Change (the “Pre-existing MAC”)
shall exist (regardless of when it occurred), then the “Applicable Financial
Statements” as at said date means the Applicable Financial Statements in effect
immediately prior to such delivery until such time as the Pre-existing MAC shall
no longer exist.
“Applicable Margin” means: (a) if the Borrowing Base (as of the most recently
delivered Borrowing Base Certificate) is equal to or greater than 1.85 times the
Combined Debt Amount (as of the most recently delivered Borrowing Base
Certificate), (i) with respect to any ABR Loan, 1.00% per annum, and (ii) with
respect to any Eurocurrency Loan, 2.00% per annum and (b) if the Borrowing Base
(as of the most recently delivered Borrowing Base Certificate) is less than 1.85
times the Combined Debt Amount (as of the most recently delivered Borrowing Base
Certificate), (i) with respect
- 3 -

--------------------------------------------------------------------------------



to any ABR Loan, 1.25% per annum, and (ii) with respect to any Eurocurrency
Loan, 2.25% per annum.  Any change in the Applicable Margin due to a change in
the ratio of the Borrowing Base to the Combined Debt Amount as set forth in any
Borrowing Base Certificate shall be effective from and including the day
immediately succeeding the date of delivery of such Borrowing Base Certificate;
provided that (x) if any Borrowing Base Certificate has not been delivered in
accordance with Section 5.01(d), then from and including the day immediately
succeeding the date on which such Borrowing Base Certificate was required to be
delivered, the Applicable Margin shall be the Applicable Margin set forth in
clause (b) above, to and including the date on which the required Borrowing Base
Certificate is delivered and (y) at any time that an Event of Default has
occurred and is continuing to but excluding the date on which such Event of
Default shall cease to be continuing, the Applicable Margin shall be the
Applicable Margin set forth in clause (b) above.
“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment, subject to adjustment as
required to give effect to any reallocation of Multicurrency LC Exposure or
Multicurrency Swingline Exposure made pursuant to Section 2.19(a)(iv).  If all
the Multicurrency Commitments have terminated or expired, the Applicable
Multicurrency Percentages shall be determined based upon the Multicurrency
Commitments most recently in effect, giving effect to any assignments.
“Approved Fund” means, with respect to any Lender that is a fund that invests in
bank loans and similar commercial extensions of credit, any other fund that
invests in bank loans and similar commercial extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Approved Third-Party Appraiser” means any Independent third-party appraisal
firm (a) designated by the Borrower in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the Board
of Directors of the Borrower that such firm has been approved by the Borrower
for purposes of assisting the Board of Directors of the Borrower in making
valuations of portfolio assets to determine the Borrower’s compliance with the
applicable provisions of the Investment Company Act) and (b) approved by the
Administrative Agent.  It is understood and agreed that, so long as the same are
Independent third-party appraisal firms approved by the Board of Directors of
the Borrower, BRG Capstone Valuation Services, CBIZ, Duff & Phelps, Houlihan
Lokey, Murray, Devine & Company and Valuation Research Corporation shall be
deemed to be Approved Third-Party Appraisers.
“Arrangers” means Citigroup Global Markets Inc. and BMO Capital Markets.
“Asset Coverage Ratio” means, at any time, the ratio, determined on a
consolidated basis, without duplication, in accordance with GAAP, of (a) the
Value of total assets of the Borrower and its Subsidiaries at such time, less
all liabilities (other than Indebtedness hereunder and any other Indebtedness)
of the Borrower and its Subsidiaries
- 4 -

--------------------------------------------------------------------------------



at such time, to (b) the aggregate amount of Indebtedness of the Borrower and
its Subsidiaries at such time.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Assuming Lender” has the meaning assigned to such term in Section 2.08(e)(i).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of (a) with respect to (i) the Commitments of
Non-Extending Lenders, the Existing Commitment Termination Date, and (ii)
Swingline Loans, Letters of Credit and the Commitments of Extending Lenders, the
Commitment Termination Date and (b) the date of termination of the Commitments
in full.
“Bail-In Action” means, as to any Affected Financial Institution, the exercise
of any Write-Down and Conversion Powers by the applicable Resolution Authority
in respect of any liability of such Affected Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their Affiliates (other than through liquidation, administration or other
insolvency proceedings).
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which, in the case of Loans denominated in Dollars, may include Term SOFR) that
- 5 -

--------------------------------------------------------------------------------



has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBO Rate for syndicated credit facilities
comparable to this Agreement denominated in the applicable Currency, and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero), that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities comparable to this Agreement denominated in the
applicable Currency at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(a)          in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event”, the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; or
(b)          in the case of clause (c) of the definition of “Benchmark
Transition Event”, the date of the public statement or publication of
information referenced
- 6 -

--------------------------------------------------------------------------------



therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a)          a public statement or publication of information by or on behalf of
the administrator of the LIBO Rate announcing that such administrator has ceased
or will cease to provide the LIBO Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(b)          a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, in each case which states
that the administrator of the LIBO Rate has ceased or will cease to provide the
LIBO Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBO Rate; and/or
(c)          a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO
Rate, and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.08 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.13.
- 7 -

--------------------------------------------------------------------------------



“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“BlackRock Advisors” means BlackRock Advisors, LLC, a Delaware limited liability
company.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” means BlackRock Capital Investment Corporation, a Delaware
corporation.
“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period or (c) a
Swingline Loan.
“Borrowing Base” has the meaning assigned to such term in Section 5.13.
“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit C and appropriately completed.
“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.
- 8 -

--------------------------------------------------------------------------------



“CAD” denotes the lawful currency of Canada.
“CAD Screen Rate” has the meaning assigned to such term in the definition of
“CDOR Rate”.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet or statement of assets and liabilities, as applicable, of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.
“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:
(a)          U.S. Government Securities, in each case maturing within one year
from the date of acquisition thereof;
(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A‑1 from S&P and at least P‑1 from Moody’s;
(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency; provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A‑1 from S&P and at least P‑1 from Moody’s; and
(d)          fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) a bank or broker-dealer
having (or being a member of a consolidated group having) at such date of
acquisition, a credit rating of at least A‑1 from S&P and at least P‑1 from
Moody’s;
provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this
- 9 -

--------------------------------------------------------------------------------



definition shall be deemed to be an equivalent rating in a successor rating
category of Moody’s or S&P, as the case may be; (iii) Cash Equivalents (other
than U.S. Government Securities or repurchase agreements) shall not include the
amount of any such investment representing more than 10% of total assets of the
Obligors in any single issuer; and (iv) in no event shall Cash Equivalents
include any obligation that is not denominated in Dollars or an Agreed Foreign
Currency.
“CDOR Rate” means, with respect to any Interest Period, the average rate for
bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR page
of the Reuters screen (or, in the event such rate does not appear on such
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; the “CAD Screen Rate”) at
or about 11:00 a.m. (Toronto, Ontario time) on the date that is two Business
Days prior to the commencement of such Interest Period.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) of shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower or (b) occupation of a majority of the
seats (other than vacant seats) on the Board of Directors of the Borrower by
Persons who were neither (i) nominated by the requisite members of the Board of
Directors of the Borrower nor (ii) appointed or approved by a majority of the
directors so nominated.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Citibank” means Citibank, N.A.
- 10 -

--------------------------------------------------------------------------------



“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Dollar Loans,
Syndicated Multicurrency Loans, Dollar Swingline Loans or Multicurrency
Swingline Loans; when used in reference to any Lender, refers to whether such
Lender is a Dollar Lender or a Multicurrency Lender; and, when used in reference
to any Commitment, refers to whether such Commitment is a Dollar Commitment or
Multicurrency Commitment.  The “Class” of a Letter of Credit refers to whether
such Letter of Credit is a Dollar Letter of Credit or a Multicurrency Letter of
Credit.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.
“Collateral Agent” means Citibank, N.A. in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.
“Collateral and Guarantee Requirement” means, at any time, the requirements
that:
(a)          the Administrative Agent shall have received from each Obligor
(i) either (x) a counterpart of the Guarantee and Security Agreement duly
executed and delivered on behalf of such Obligor or (y) in the case of any
Person that becomes an Obligor after the Original Effective Date, a supplement
to the Guarantee and Security Agreement, in the form specified therein, duly
executed and delivered on behalf of such Obligor and (ii) with respect to any
Obligor that directly owns Equity Interests of a Foreign Subsidiary, a
counterpart of each Foreign Pledge Agreement that the Administrative Agent
determines, based on the advice of counsel, to be necessary or advisable in
connection with the pledge of, or the granting of security interests in, Equity
Interests of such Foreign Subsidiary, in each case duly executed and delivered
on behalf of such Obligor and such Foreign Subsidiary;
(b)          all outstanding Equity Interests of the Borrower and each
Subsidiary and all other Equity Interests, in each case owned by or on behalf of
any Obligor, shall have been pledged pursuant to the Guarantee and Security
Agreement or a Foreign Pledge Agreement (except that the Obligors shall not be
required to pledge more than 65% of the outstanding voting Equity Interests of
any Foreign Subsidiary that is not an Obligor) and, unless and for so long as
prohibited by applicable law or regulation, the Administrative Agent shall have
received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;
- 11 -

--------------------------------------------------------------------------------



(c)          all Indebtedness of the Borrower and each Subsidiary that is owing
to any Obligor shall have been pledged pursuant to the Guarantee and Security
Agreement and, to the extent the principal amount of such Indebtedness exceeds
$5,000,000, shall be evidenced by a promissory note and, unless and for so long
as prohibited by applicable law or regulation, the Administrative Agent shall
have received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank;
(d)          all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Guarantee and Security Agreement and the Foreign
Pledge Agreements and perfect such Liens to the extent required by, and with the
priority required by, the Guarantee and Security Agreement and the Foreign
Pledge Agreements, shall have been filed, registered or recorded or delivered to
the Administrative Agent for filing, registration or recording;
(e)          each Obligor shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder; and
(f)          within 30 days after the request therefor by the Administrative
Agent (or such longer period as the Administrative Agent may agree in its
discretion), deliver to the Administrative Agent a signed copy of a customary
legal opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Obligors reasonably acceptable to the Administrative
Agent as to such matters set forth in this definition as the Administrative
Agent may reasonably request (excluding, in any event, as to the priority of any
Liens).
“Collateral Pool” means, at any time, each Portfolio Investment that has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent and is subject to the Liens under the Guaranty and Security Agreement, and
then only for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and in which the Collateral Agent has a first-priority
perfected Lien as security for the Secured Obligations (subject to any Lien
permitted by Section 6.02 hereof).
“Combined Debt Amount” means, as of any date, (a) the aggregate amount of all
Commitments as of such date (or, if greater, the Revolving Credit Exposures of
all Lenders as of such date) plus (b) the aggregate amount of outstanding
Designated Indebtedness (as such term is defined in the Guarantee and Security
Agreement) as of such date and, without duplication, the aggregate amount of
unused commitments as of such date under any such Designated Indebtedness.
“Commitment Increase” has the meaning assigned to such term in
Section 2.08(e)(i).
- 12 -

--------------------------------------------------------------------------------



“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e)(i).
“Commitment Termination Date” means June 5, 2022; provided that, if any 2022
Notes remain outstanding on the Springing Maturity Date, then the Commitment
Termination Date shall be the Springing Maturity Date.
“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning assigned to such term in Section
9.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consultation Notice” has the meaning assigned to such term in Section 9.17.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt” means (a) the 2022 Notes and (b) unsecured Indebtedness of
the Borrower that is (i) convertible into Equity Interests of the Borrower
and/or settled through any combination of Equity Interests and the payment of
Cash (which may be guaranteed by any or all of the Subsidiary Guarantors) and
(ii) determined by the Borrower in good faith to be incurred pursuant to
documentation containing terms customary for convertible debt securities issued
in the capital markets at the time of incurrence.
“Covered Debt Amount” means, on any date, the sum of (a) all of the Revolving
Credit Exposures of all Lenders on such date plus (b) the aggregate amount of
Other Covered Indebtedness on such date minus (c) the LC Exposures fully cash
collateralized on such date pursuant to Section 2.05(k).
“Currency” means Dollars or any Foreign Currency.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
- 13 -

--------------------------------------------------------------------------------



“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
(d) has, or has a direct or indirect Parent Company that has, (i) become the
subject to any Bankruptcy Event, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that for the avoidance of doubt, a Lender shall not be a Defaulting Lender
solely by virtue of (i) the ownership or acquisition of any equity interest in
that Lender or any direct or indirect Parent Company thereof by a Governmental
Authority or (ii) in the case of a solvent Lender, the precautionary appointment
of an administrator, guardian, custodian or other similar official by a
Governmental Authority under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in any such case where such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (e) has, or has a direct or indirect
Parent Company that has, become the subject of a Bail-In Action;
provided further that in each case, neither the reallocation of funding
obligations provided for in Section 2.19(a)(iv) as a result of a Lender’s status
as a Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will, by themselves, cause the relevant
Defaulting Lender to become a Non-Defaulting Lender.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (e) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a
- 14 -

--------------------------------------------------------------------------------



Defaulting Lender (subject to Section 2.19(b)) upon delivery of written notice
of such determination to the Borrower, the Issuing Bank, the Swingline Lender
and each Lender.
“Determination Date” means, with respect to any Letter of Credit, (i) the most
recent date upon which one of the following shall have occurred: (x) the date of
issuance of such Letter of Credit, (y) the date on which any Issuer was or is,
as applicable, required to deliver a notice of non-renewal with respect to such
Letter of Credit, and (z) the first Business Day of each calendar month,
commencing on the first Business Day following the issuance of such Letter of
Credit and (ii) such other date determined by the Administrative Agent in its
sole discretion.
“Determining Party” has the meaning assigned to such term in Section 9.03(a).
“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule III.
“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Syndicated Dollar Loans, and to acquire
participations in Dollar Letters of Credit and Dollar Swingline Loans,
denominated in Dollars hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Dollar Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Dollar Commitment is set forth on Schedule I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Dollar Commitment, as applicable.  The aggregate amount of the Lenders’ Dollar
Commitments on the Effective Date is $0.
“Dollar Equivalent” means, on any date of determination, (i) with respect to
matters other than Letters of Credit, (x) for any amount denominated in Dollars,
such amount and (y) for any amount denominated in a Foreign Currency, the amount
converted into Dollars using the 12:00 noon (New York City time) OANDA Rate for
such Foreign Currency on such day or, if such day is not a Business Day, on the
immediately preceding Business Day and (ii) with respect to the Letters of
Credit issued (x) in Dollars, such amount on any Determination Date and (y) in a
Foreign Currency, the amount converted into Dollars using the 12:00 noon (New
York City time) OANDA Rate for such Foreign Currency on such Determination Date
or, if such day is not a Business Day, on the immediately preceding Business
Day.
“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements in respect of such Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time. 
The Dollar LC Exposure of any Lender at any time shall be its Applicable Dollar
Percentage of the total Dollar LC Exposure at such time.
- 15 -

--------------------------------------------------------------------------------



“Dollar Lenders” means the Persons listed on Schedule I as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.
“Dollar Loan” means a Loan made pursuant to Section 2.01(a).
“Dollar Swingline Loan” means a Swingline Loan that is made under the Dollar
Commitments.
“Dollars” or “$” refers to lawful money of the United States of America.
“Early Opt-in Election” means the occurrence of:
(a)(i)          a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that Dollar-denominated
syndicated credit facilities comparable to this Agreement, being executed at
such time, or that include language similar to that contained in Section 2.13
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate; and
(b)(i)          the election by the Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
- 16 -

--------------------------------------------------------------------------------



“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
presence, management or release of Hazardous Materials or to health and safety
matters.
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non‑compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, excluding, in each case, Convertible Debt.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is or, within the six-year
period immediately preceding the Effective Date, was treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) a determination that any Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code); (f) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan; (g) the
- 17 -

--------------------------------------------------------------------------------



incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (h) the receipt by the Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability on the Borrower
or any ERISA Affiliate or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA or in
endangered or critical status within the meaning of Section 305 of ERISA;
(i) the occurrence of a non-exempt “prohibited transaction” (as defined in
Section 4975 of the Code or defined in Section 406 of ERISA) with respect to
which the Borrower or any of its ERISA Affiliates is a “disqualified person” (as
defined in Section 4975 of the Code) or a “party in interest” (as defined in
Section 3(14) of ERISA) or could otherwise be liable; or (j) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrower or any of its ERISA Affiliates.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the single currency of the Participating Member States of the
European Union as constituted by the Treaty on European Union and as referred to
in the legislation of the European Union relating to the European Monetary
Union.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Convertible Debt” means the 2022 Notes.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
- 18 -

--------------------------------------------------------------------------------



Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b) or 9.02(d)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.16, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Commitment Termination Date” means June 5, 2021.
 “Existing Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
“Existing Letters of Credit” means letters of credit outstanding under the
Existing Credit Agreement on and as of the Effective Date.
“Existing Maturity Date” means June 5, 2022; provided that, if any 2022 Notes
remain outstanding on the Springing Maturity Date, then the Existing Maturity
Date shall be the Springing Maturity Date.
 “Extended Loan” means Syndicated Loans made by an Extending Lender.
“Extending Lender” means (a) each Lender that has agreed to extend its
Commitment pursuant to the Fifth Amendment, (b) each Non-Extending Lender that
has agreed after the Fifth Amendment Effective Date to become an “Extending
Lender” hereunder (which agreement shall be in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent), (c) any Assuming
Lender that becomes a party hereto on or after the Fifth Amendment Effective
Date and (d) any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption that provides for it to assume a Commitment or to
acquire Revolving Credit Exposure from any such Extending Lender, as applicable;
in each case, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption or otherwise in accordance with the
terms hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.
- 19 -

--------------------------------------------------------------------------------



“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Notwithstanding the foregoing, if the Federal Funds Effective Rate determined in
accordance with this definition is below zero, the Federal Fund Effective Rate
shall be deemed to be zero.
“Fifth Amendment” means the Fifth Amendment dated as of May 22, 2020, to this
Agreement.
“Fifth Amendment Effective Date” means the “Amendment Effective Date”, as
defined in the Fifth Amendment.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.
“Fitch” means Fitch Ratings, Ltd. or any successor thereto.
“Foreign Currency” means at any time any currency other than Dollars.
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
applicable clause of the definition of the term “Dollar Equivalent”.
“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
the Collateral that constitutes Equity Interests of a Foreign Subsidiary, in
form and substance reasonably satisfactory to the Administrative Agent.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Dollar
Percentage and/or Applicable Multicurrency Percentage of the outstanding LC
Exposure with respect to Letters of Credit of the applicable Class issued by the
Issuing Bank other
- 20 -

--------------------------------------------------------------------------------



than LC Exposure as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders of the applicable Class or cash
collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Dollar Percentage and/or
Applicable Multicurrency Percentage of outstanding Swingline Loans of the
applicable Class made by the Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders of the applicable Class.
“GAAP” means generally accepted accounting principles in the United States of
America.
“GBSA” has the meaning assigned to such term in Section 9.17.
“GBSA Consultation Period” has the meaning assigned to such term in
Section 9.17.
“GBSA Lender” has the meaning assigned to such term in Section 9.17.
“GBSA Notice” has the meaning assigned to such term in Section 9.17.
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Gross Borrowing Base” has the meaning assigned to such term in
Section 5.13(a)(vi).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee and Security Agreement” means the Guarantee and Security Agreement
dated as of December 6, 2006 and amended and restated as of the Original
Effective Date, attached as Exhibit B, between the Borrower, the Subsidiary
Guarantors,
- 21 -

--------------------------------------------------------------------------------



the Administrative Agent, each “Financing Agent” and “Designated Indebtedness
Holder” (as each such term is defined in the Guarantee and Security Agreement)
from time to time party thereto, and the Collateral Agent, as the same shall be
modified and supplemented and in effect from time to time.
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that, pursuant to Section 5.08, is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).
“Hazardous Materials” shall mean (a) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other ozone‑depleting substances; and (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement,
excluding, with respect to any Subsidiary Guarantor, any Hedging Agreements
which are Excluded Swap Obligations with respect to such Subsidiary Guarantor.
“Immaterial Subsidiary” means any Subsidiary of the Borrower having an aggregate
asset value, together with its Subsidiaries on a consolidated basis, not in
excess of $2,500,000 that is designated as an Immaterial Subsidiary by the
Borrower in writing to the Administrative Agent from time to time (it being
understood that the Borrower may at any time change any such designation (and
shall provide the Administrative Agent with notice of any such change in
designation)); provided that (x) the aggregate assets of such Immaterial
Subsidiaries and their Subsidiaries (on a consolidated basis), as of the date of
the most recent balance sheet required to be delivered pursuant to Section 5.01,
collectively, do not exceed an amount equal to 3.0% of the consolidated assets
of the Borrower and its Subsidiaries as of such date and (y) at the time of any
such designation, no Default or Event of Default shall have occurred and be
continuing.  If, as of the date of the most recent balance sheet required to be
delivered pursuant to Section 5.01, the aggregate assets of such Immaterial
Subsidiaries and their Subsidiaries, collectively, exceed 3.0% of the
consolidated assets of the Borrower and its Subsidiaries as of such date, then,
from and after the 15th day after the date of the delivery of such financial
statements pursuant hereto, one or more of such Subsidiaries to be selected by
the Borrower shall for all purposes of this Agreement no longer be deemed to be
Immaterial Subsidiaries until such excess shall have been eliminated (and notice
of such selection shall be delivered to the Administrative Agent).
“Increasing Lender” has the meaning assigned to such term in Section 2.08(e).
- 22 -

--------------------------------------------------------------------------------



“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or any of its Subsidiaries or Affiliates (including
its investment advisor or any Affiliate thereof) as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.
“Independent Valuation Provider” has the meaning assigned to such term in
Section 5.12(c)(i).
“Industry Classification Group” means (a) any of the Global Industry
Classification Standard (GICS) classification groups set forth in Schedule VI
hereto, together with any such classification groups that may be subsequently
established by S&P or MSCI and provided by the Borrower to the Lenders, and
(b) up to three additional industry group classifications established by the
Borrower pursuant to Section 5.12.
“Initial Termination Date” has the meaning assigned to such term in
Section 9.17.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
- 23 -

--------------------------------------------------------------------------------



“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Maturity Date or Existing Maturity Date, as applicable, with respect to such
Loan, a period of less than one month’s duration commencing on the date of such
Loan or Borrowing and ending on the Maturity Date or Existing Maturity Date, as
applicable, with respect to such Loan, as specified in the applicable Borrowing
Request or Interest Election Request; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period (other than an Interest Period pertaining to a Eurocurrency Borrowing
denominated in a Foreign Currency that ends on the Maturity Date or Existing
Maturity Date, as applicable, with respect to such Loan that is permitted to be
of less than one month’s duration as provided in this definition) that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.
“Investment” means, for any Person:  (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the report of the Borrower to the SEC on Form 10‑K
for the fiscal year ended December 31, 2019, including any amendments,
- 24 -

--------------------------------------------------------------------------------



changes, supplements or modifications thereto; provided that any amendment,
change, supplement or modification thereto that (a) is, or could reasonably be
expected to be, material and adverse to the Lenders and (b) was effected without
the prior written consent of the Administrative Agent (with the approval of the
Required Lenders) shall be deemed excluded from the definition of “Investment
Policies” for purposes of this Agreement.
“Issuing Bank” means Citibank, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j).  In the case of any Letter of Credit to be issued in an Agreed
Foreign Currency, Citibank may designate any of its affiliates as the “Issuing
Bank” for purposes of such Letter of Credit.
“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure, in each case at such time.
“Lender Parties” means, collectively, the Lenders and the Issuing Bank.
“Lenders” means, collectively, the Dollar Lenders and the Multicurrency
Lenders.  Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
The Existing Letters of Credit shall be deemed to be issued pursuant to this
Agreement on the Effective Date and shall be considered Letters of Credit
hereunder.
“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
“LIBO Rate” means, for the Interest Period for any Eurocurrency Borrowing
denominated in (a) any Currency (other than CAD), the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as LIBOR for deposits denominated in such
Currency with a maturity comparable to such Interest Period and (b) CAD, the CAD
Screen Rate.  In the
- 25 -

--------------------------------------------------------------------------------



event that such rate for any Currency other than CAD does not appear on such
page (or on any successor or substitute page on such screen or otherwise on such
screen), the “LIBO Rate” for such Interest Period shall be determined by
reference to such other comparable publicly available service for displaying
interest rates applicable to deposits denominated in such Currency in the London
interbank market as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which deposits in such
Currency in the amount of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.  Notwithstanding the foregoing, if the
LIBO Rate determined in accordance with this definition is below zero, the LIBO
Rate shall be deemed to be zero.
“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of English Pounds Sterling, in the eurocurrency market).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof.
“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.
“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).
“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Borrower’s Portfolio Investments), or (b) the rights or remedies of the
Administrative Agent and the Lenders under the Loan Documents.
- 26 -

--------------------------------------------------------------------------------



“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower and its Subsidiaries in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower and the
Subsidiaries would be required to pay if such Hedging Agreement were terminated
at such time.
“Maturity Date” means June 5, 2023; provided that, if any 2022 Notes remain
outstanding on the Springing Maturity Date, then the Maturity Date shall be the
Springing Maturity Date.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Syndicated Multicurrency Loans,
and to acquire participations in Multicurrency Letters of Credit and
Multicurrency Swingline Loans, denominated in Dollars and, in the case of
Syndicated Multicurrency Loans and Multicurrency Letters of Credit, in Agreed
Foreign Currencies hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Multicurrency Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The amount of
each Lender’s Multicurrency Commitment as of the Fifth Amendment Effective Date
is set forth on Schedule I, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Multicurrency Commitment, as
applicable.  The aggregate amount of the Lenders’ Multicurrency Commitments on
the Fifth Amendment Effective Date is $300,000,000.
“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The Multicurrency LC Exposure of any Lender at any time shall be its
Applicable Multicurrency Percentage of the total Multicurrency LC Exposure at
such time.
“Multicurrency Lenders” means the Persons listed on Schedule I as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.
- 27 -

--------------------------------------------------------------------------------



“Multicurrency Loan” means a Loan made pursuant to Section 2.01(b).
“Multicurrency Swingline Loan” means a Swingline Loan that is made under the
Multicurrency Commitments.
“MSCI” means MSCI Inc., or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“National Currency” means the currency, other than the Euro, of a Participating
Member State.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.
“Non-Extended Loan” means Syndicated Loans made by a Non-Extending Lender.
“Non-Extending Lender” means any Lender that is not an Extending Lender, and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption that provides for it to assume a Commitment or to acquire Revolving
Credit Exposure from any such Non-Extending Lender in which such assignee
elected not to extend the maturity of any such Commitments so assigned; in each
case, other than any such Person that ceases to be a party hereto pursuant to
any Assignment and Assumption or otherwise in accordance with the terms hereof.
“OANDA Rate” means, means on any day, with respect to any currency, the rate at
which such currency may be exchanged into another currency, which shall be the
“Historical Exchange Rate” on the immediately prior day as determined by OANDA
Corporation and made available on its website at
http://www.oanda.com/convert/fxhistory; provided, that, if at the time of the
determination of such rate, no such rate is being quoted, the Administrative
Agent may use any reasonable method it deems appropriate to determine such rate,
and such determination shall be conclusive absent manifest error.
“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Original Effective Date” means March 13, 2013.
- 28 -

--------------------------------------------------------------------------------



“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Secured Shorter-Term Indebtedness, Unsecured Shorter-Term
Indebtedness, Excluded Convertible Debt and any Permitted SBIC Guarantee that
has become not contingent or any guarantee by any Obligor of Indebtedness of an
SBIC Subsidiary and that is not limited in recourse to such Obligor; provided,
that the aggregate principal amount of any Excluded Convertible Debt shall be
excluded from Other Covered Indebtedness until the date that is nine months
prior to the maturity of such Excluded Convertible Debt (the “Excluded
Convertible Debt Trigger Date”), at which time the aggregate principal amount of
such Excluded Convertible Debt shall be included in Other Covered Indebtedness
in accordance with the following schedule: (i) on the applicable Excluded
Convertible Debt Trigger Date, 10% of such aggregate principal amount; and (ii)
on each monthly anniversary following the applicable Excluded Convertible Debt
Trigger Date, an additional 10% of such aggregate principal amount.
“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of such Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Borrower’s Investment Policies; provided that such Indebtedness does
not arise in connection with the purchase of Portfolio Investments other than
Cash Equivalents and U.S. Government Securities and (c) Indebtedness in respect
of judgments or awards that have been in force for less than the applicable
period for taking an appeal so long as such judgments or awards do not
constitute an Event of Default under clause (l) of Article VII.
“Other Secured Indebtedness” means Secured Longer-Term Indebtedness (or any
Indebtedness that constituted Secured Longer-Term Indebtedness at the time it
was designated as Designated Indebtedness under the Guaranty and Security
Agreement).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18, Section 2.19 or Section 9.02(d)).
- 29 -

--------------------------------------------------------------------------------



“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Participant Register” has the meaning assigned to such term in Section 9.04(h).
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.
“Permitted Board-Approved Affiliate Transaction” means any transaction between
the Borrower or any of its Subsidiaries, on the one hand, and any Affiliate of
the Borrower, on the other hand (including any amendment, modification,
supplement or waiver of an Affiliate Agreement), that (a) has been approved by a
majority of the independent directors of the Board of Directors of the Borrower
and (b) has been consented to by the Administrative Agent (such consent not to
be unreasonably withheld or delayed).
“Permitted Convertible Note Hedge” means one or more call options, capped call
options, call spread options or similar option transactions purchased by the
Borrower to hedge its exposure with respect to the issuance and delivery of its
obligations upon conversion of Convertible Debt permitted by Section 6.01(i).
“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business; provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations; (e) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or
- 30 -

--------------------------------------------------------------------------------



utility contracts (other than for the repayment of borrowed money), surety,
stay, customs and appeal bonds and other obligations of a similar nature
incurred in the ordinary course of business; (f) Liens arising out of judgments
or awards that have been in force for less than the applicable period for taking
an appeal so long as such judgments or awards do not constitute an Event of
Default under clause (l) of Article VII; (g) customary rights of setoff and
liens upon (i) deposits of cash in favor of banks or other depository
institutions in which such cash is maintained in the ordinary course of
business, (ii) cash and financial assets held in securities accounts in favor of
banks and other financial institutions with which such accounts are maintained
in the ordinary course of business and (iii) assets held by a custodian in favor
of such custodian in the ordinary course of business securing payment of fees,
indemnities and other similar obligations; (h) Liens arising solely from
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business; (i)
Liens in favor of any escrow agent solely on and in respect of any cash earnest
money deposits made by any Obligor in connection with any letter of intent or
purchase agreement (to the extent that the acquisition or disposition with
respect thereto is otherwise permitted hereunder); (j) precautionary Liens, and
filings of financing statements under the Uniform Commercial Code, covering
assets sold or contributed to any Person not prohibited hereunder; and (k) Liens
incurred in connection with any Hedging Agreement entered into with a Lender (or
an Affiliate of a Lender) in the ordinary course of business and not for
speculative purposes.
“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on the SBA’s then applicable form; provided that the
recourse to the Borrower thereunder is expressly limited only to periods after
the occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that it shall be a breach
of Section 6.13 if any such event or condition giving rise to such recourse
occurs).
“Permitted Warrant” means any warrant or warrants to purchase Equity Interests
of the Borrower issued by the Borrower substantially concurrently with a call
spread option or similar option transaction of which a Permitted Convertible
Note Hedge comprised a part.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan” within the meaning of Section
3(2) of ERISA (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is or within the six-year
period immediately preceding the Effective Date, was, (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
- 31 -

--------------------------------------------------------------------------------



“Platform” shall have the meaning assigned to such term in Section 9.01(c).
“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, Cash).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.
“Quoted Investments” means Investments that are “Level 1” investments as defined
under Accounting Standards Codification 820 in accordance with GAAP.
“Rating Agency” means each of Fitch, Moody’s and S&P.
“Recipient” means (a) the Administrative Agent, (b) any Lender (c) the Issuing
Bank and (d) the Swingline Lender, as applicable.
“Register” has the meaning set forth in Section 9.04(c).
“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board (or any successor), as the same may be modified and supplemented and
in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Asset Coverage Ratio” means, as of any date, the Asset Coverage Ratio
as of the last calendar day of the most recently ended fiscal quarter.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
- 32 -

--------------------------------------------------------------------------------



“Repayment Date” means (a) in respect of the Non-Extended Loans and
Non-Extending Lenders, each of (i) July 5, 2021, and the fifth day of each
subsequent calendar month prior to the Existing Maturity Date and (ii) the
Existing Maturity Date and (b) in respect of the Extended Loans and Extending
Lenders, each of (i) July 5, 2022, and the fifth day of each subsequent calendar
month prior to the Maturity Date and (ii) the Maturity Date.
“Required Lenders” means, at any time, Lenders having outstanding Revolving
Credit Exposures and unused Commitments representing more than 50% of the sum of
the aggregate outstanding amount of the total Revolving Credit Exposures and
unused Commitments at such time.  The Required Lenders of a Class (which shall
include the terms “Required Dollar Lenders” and “Required Multicurrency
Lenders”) means Lenders having Revolving Credit Exposures and/or unused
Commitments of such Class representing more than 50% of the sum of the total
outstanding Revolving Credit Exposures and/or unused Commitments of such Class
at such time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
U.K. Financial Institution, a U.K. Resolution Authority.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash,  securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure, in each case at such time.
“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of (a) the outstanding principal amount of such Lender’s
Syndicated Loans, (b) its LC Exposure and (c) its Swingline Exposure, in each
case at such time made or incurred under the Dollar Commitments.
“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of (a) the outstanding principal amount of such Lender’s
Syndicated Loans, (b) its LC Exposure and (c) its Swingline Exposure, in each
case at such time made or incurred under the Multicurrency Commitments.
“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.
“S&P” means S&P Global Ratings, or any successor thereto.
- 33 -

--------------------------------------------------------------------------------



“Sanctioned Country” means,  at any time, a country or territory which is, or
the government of which is, the subject or target of any Sanctions.
“Sanctioned Person” means,  at any time, (a) any Person that is the subject of
Sanctions or listed in any Sanctions-related list of designated Persons
maintained by OFAC or the U.S. Department of State, the European Union, the
United Nations and Her Majesty’s Treasury, (b) any Person operating, organized
or resident in a Sanctioned Country, (c) any Person that is publicly identified
as prohibited from doing business with the United States under the International
Emergency Economic Powers Act, the Trading With the Enemy Act or (d) any Person
owned or controlled by any such Person.
“Sanctions” means, at any time,  economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the U.S.
government, including those administered by OFAC or the U.S. Department of
State, the European Union, the United Nations and Her Majesty’s Treasury.
“SBA” means the United States Small Business Administration.
“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary in connection with its incurrence of
SBA Indebtedness; provided that such contribution is permitted by
Section 6.03(d).
“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its Equity Interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended (or that has
applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Borrower (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee), (ii) is recourse to or obligates any Obligor in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee), or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
Equity Interests in any SBIC Subsidiary pledged to secure such Indebtedness, and
(b) no Obligor has any obligation to maintain or preserve such Subsidiary’s
financial condition or cause such entity to achieve certain levels of operating
results. Any such designation by the Borrower shall be effected pursuant to a
certificate of a Financial Officer delivered to the Administrative Agent, which
certificate shall include a statement to the effect that, to the best of such
officer’s knowledge, such designation complied with the foregoing conditions.
“SEC” means the Securities and Exchange Commission.
“Second Currency” has the meaning assigned to such term in Section 9.11.
- 34 -

--------------------------------------------------------------------------------



“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of the Borrower (which may be Guaranteed by
Subsidiary Guarantors) that (a) has no scheduled principal payments prior to,
and a final maturity date not earlier than, six months after the Maturity Date,
(b) in the Borrower's good faith judgment, is incurred pursuant to documentation
that is substantially comparable to market terms for substantially similar debt
of other similarly situated borrowers (other than financial covenants, covenants
regarding the borrowing base, if any, and portfolio valuations, and events of
default which shall be no more restrictive upon the Borrower and its
Subsidiaries than those set forth in this Agreement) and (c) is not secured by
any assets of any Obligor other than pursuant to the Security Documents and the
holders of which have agreed, in a manner reasonably satisfactory to the
Administrative Agent and the Collateral Agent, to be bound by the provisions of
the Security Documents.
“Secured Obligations” has the meaning assigned to such term in the Guaranty and
Security Agreement.
“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
the Borrower or any Subsidiary that is secured by any assets of any Obligor and
that does not constitute Secured Longer-Term Indebtedness and (b) any
Indebtedness that is designated as “Secured Shorter-Term Indebtedness” pursuant
to Section 6.11(a).
“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered on
or after December 6, 2006 by any of the Obligors pursuant to the Guarantee and
Security Agreement or otherwise providing or relating to any collateral security
for any of the Secured Obligations under the Guarantee and Security Agreement.
“Senior Coverage Ratio” means the ratio of (A) the aggregate fair value (with
regard to Portfolio Investments, the Value as determined in accordance with
Section 5.12(b)(ii)) of the Collateral of the Obligors; provided that, solely
for the purpose of calculating the Senior Coverage Ratio, the aggregate Value of
the Collateral that represents the Equity Interests in Gordon Brothers Finance
Company, BCIC Senior Loan Partners, LLC and all other SPE Subsidiaries shall be
limited to the lesser of (x) 50% of the Value as determined in accordance with
Section 5.12(b)(ii) and (y) $125,000,000 to (B) the Covered Debt Amount.
“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity or net assets, as applicable, for the Borrower and its
Subsidiaries at such date.
“SOFR” means, with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
- 35 -

--------------------------------------------------------------------------------



administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.
“SPE Subsidiary” means a direct or indirect Subsidiary of the Borrower to which
any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments or cash or Cash Equivalents, which engages in
no material activities other than in connection with the purchase or financing
of such assets and other Investments and which is designated by the Borrower (as
provided below) as an SPE Subsidiary,
(a)          no portion of the Indebtedness or any other obligations (contingent
or otherwise) of which (i) is Guaranteed by any Obligor (other than Guarantees
in respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof,
(b)          with which no Obligor has any material contract, agreement,
arrangement or understanding other than on terms no less favorable in any
material respect to such Obligor than those that could reasonably be obtained at
the time from Persons that are not Affiliates of any Obligor, other than fees
payable in the ordinary course of business in connection with servicing
receivables or financial assets and
(c)          to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results, other than pursuant to Standard Securitization Undertakings.
Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions.  Each
Subsidiary of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and
shall comply with the foregoing requirements of this definition.
“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest; provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.
- 36 -

--------------------------------------------------------------------------------



“Specified Currency” has the meaning assigned to such term in Section 9.11.
“Specified Debt” means any portion of unsecured Indebtedness of the Borrower
described in clause (a) or (b) of the definition of Indebtedness incurred or
assumed from and after the Effective Date that (i) matures or comes due more
than six months after the Maturity Date, (ii) is not required to be prepaid,
redeemed or purchased by the Borrower or any of its Subsidiaries at any time on
or before the date six months after the Maturity Date (except for regularly
scheduled payments, prepayments or redemptions of principal and interest in
respect thereof required pursuant to the instruments evidencing such
Indebtedness), (iii) cannot be accelerated in circumstances that would not
constitute an Event of Default, (iv) is accounted for by the Borrower on a fair
value basis pursuant to Financial Accounting Standard No. 159 or by application
of Financial Accounting Standard No. 14l(R) and (v) the Borrower elects to treat
as Specified Debt; provided that the Borrower shall not be permitted to revoke
or rescind any such election.
“Specified Place” has the meaning assigned to such term in Section 9.11.
“Springing Maturity Date” means March 16, 2022.
“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors or loan
obligors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable or loan securitizations.
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D).  Such reserve percentages
shall include those imposed pursuant to Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the
- 37 -

--------------------------------------------------------------------------------



accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Anything herein to the contrary
notwithstanding, the term “Subsidiary” shall not include (i) any Person that
constitutes an Investment held by any Obligor in the ordinary course of business
and that is not, under GAAP as in effect on the date of determination hereunder,
consolidated on the financial statements of the Borrower and its Subsidiaries,
(ii) any Person that now or hereafter constitutes an Investment held by any
Obligor in the ordinary course of business and that is not, under GAAP as in
effect on the date hereof, consolidated on the financial statements of the
Borrower and its Subsidiaries or (iii) any Person that constitutes an Investment
held by any Obligor in the ordinary course of business and that is not, under
GAAP as in effect on the date of any Obligor's acquisition of such Investment,
consolidated on the financial statements of the Borrower and its Subsidiaries
(notwithstanding that any such Person described in the preceding clause (ii) or
(iii) is subsequently required to be consolidated on the financial statements of
the Borrower as a result of any change in GAAP (or any change in the application
or interpretation of GAAP by the Borrower’s auditors) after the date hereof or
the date of the Borrower’s investment in such Person, as the case may be), in
each case other than any such Person which the Borrower has caused to become a
Subsidiary Guarantor; provided that (A) any such Investment that is required to
be consolidated for purposes of measuring compliance with the Investment Company
Act or any other applicable requirement of law will be consolidated for purposes
of such measure, (but not, for the avoidance of doubt, for purposes of measuring
compliance with any provision of Article VI hereof, other than with respect to
the test set forth in Section 6.07(b)(ii) hereof), and (B) any Person that is
deemed to not be a “Subsidiary” pursuant to the preceding clause (ii) or (iii)
shall be treated as a Subsidiary for purposes of the financial statement
delivery requirements set forth in Section 5.01(a) and (b), if required under
GAAP at the time, but for no other purposes of this Agreement.  Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.
“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement.
“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (i) its Applicable Dollar Percentage of the
total Swingline Exposure at such time incurred under the Dollar Commitments and
(ii) its Applicable
- 38 -

--------------------------------------------------------------------------------



Multicurrency Percentage of the total Swingline Exposure at such time incurred
under the Multicurrency Commitments.
“Swingline Lender” means Citibank, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Syndicated”, when used in reference to any Loan or Borrowing, refers to a Loan,
or the Loans constituting a Borrowing, made pursuant to Section 2.01.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement and the other Loan Documents, (b) the borrowing of Loans,
(c) the use of the proceeds thereof and (d) the issuance (or deemed issuance) of
Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.K. Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.
“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.
“Unquoted Investments” means Investments other than Quoted Investments.
- 39 -

--------------------------------------------------------------------------------



“Unsecured Longer-Term Indebtedness” means any Indebtedness of the Borrower
(which may be Guaranteed by Subsidiary Guarantors) that (a) has no scheduled
principal payments prior to, and a final maturity date not earlier than, six
months after the Maturity Date, (b) except with respect to Convertible Debt, in
the Borrower's good faith judgment, is incurred pursuant to documentation
containing (i) covenants and events of default that are not materially more
restrictive on the Borrower and its Subsidiaries than those set forth in this
Agreement and the other Loan Documents or (ii) terms (including interest,
amortization, covenants and events of default) that are substantially comparable
to market terms for substantially comparable debt of similarly situated
borrowers and (c) is not secured by any assets of any Obligor; provided that,
notwithstanding the foregoing, the Excluded Convertible Debt shall continue to
be deemed Unsecured Longer-Term Indebtedness despite the fact that the maturity
date of the Excluded Convertible Debt is less than six months after the Maturity
Date (so long as all other requirements of this definition are met).
“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any Subsidiary that is not secured by any assets of any
Obligor and that does not constitute Unsecured Longer-Term Indebtedness
(including Unsecured Longer-Term Indebtedness modified as permitted hereunder)
and (b) any Indebtedness that is designated as “Unsecured Shorter-Term
Indebtedness” pursuant to Section 6.11(a); provided that, notwithstanding the
foregoing, “Unsecured Shorter-Term Indebtedness” shall not include the Excluded
Convertible Debt.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the
United States the obligations of which are backed by the full faith and credit
of the United States and in the form of conventional bills, bonds, and notes.
“Value” has the meaning assigned to such term in Section 5.13.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 in Part I of Subtitle E of
Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce,
- 40 -

--------------------------------------------------------------------------------



modify or change the form of a liability of any U.K. Financial Institution or
any contract or instrument under which that liability arises, to convert all or
part of that liability into shares, securities or obligations of such Person or
any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02.          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Syndicated Dollar Loan” or “Syndicated Multicurrency Loan”), by Type (e.g., an
“ABR Loan”) or by Class and Type (e.g., a “Syndicated Multicurrency Eurocurrency
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing” or “Multicurrency Borrowing”), by Type (e.g., an “ABR
Borrowing”) or by Class and Type (e.g., a “Syndicated Dollar ABR Borrowing” or
“Syndicated Multicurrency Eurocurrency Borrowing”).  Loans and Borrowings may
also be identified by Currency.
SECTION 1.03.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, renewed, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, amendments and restatements, renewals, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04.          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have
- 41 -

--------------------------------------------------------------------------------



been withdrawn or such provision amended in accordance herewith.  The Borrower
covenants and agrees with the Lenders that whether or not the Borrower may at
any time adopt Financial Accounting Standard No. 159 (or successor standard
solely as such successor standard relates to fair valuing liabilities) or
accounts for liabilities acquired in an acquisition on a fair value basis
pursuant to Financial Accounting Standard No. 141(R) (or successor standard
solely as such successor standard relates to fair valuing liabilities), all
determinations of compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted Financial
Accounting Standard No. 159 (or such successor standard solely as such successor
standard relates to fair valuing liabilities) or, in the case of assets or
liabilities acquired in an acquisition, Financial Accounting Standard No. 141(R)
(or such successor standard solely as such successor standard relates to fair
valuing liabilities); except in each case that for purposes of calculating
compliance with the financial covenants in Section 6.07 after any such adoption,
or for any period ending after any such adoption, Specified Debt shall be valued
as it is valued under Financial Accounting Standard No. 159 (or successor
standard solely as such successor standard relates to fair valuing liabilities)
or Financial Accounting Standard No. 141(R) (or successor standard solely as
such successor standard relates to fair valuing liabilities), as applicable. 
For purposes of calculations pursuant to the terms of this Agreement, GAAP will
be deemed to treat operating leases in a manner consistent with the current
treatment under GAAP as in effect on the Effective Date, notwithstanding any
modification or interpretive changes thereto that may occur hereafter.
SECTION 1.05.          Currencies; Currency Equivalents.
(a)          Currencies Generally.  At any time, any reference in the definition
of the term “Agreed Foreign Currency” or in any other provision of this
Agreement to the Currency of any particular nation means the lawful currency of
such nation at such time whether or not the name of such Currency is the same as
it was on the Effective Date.  Except as provided in Section 2.10(b) and the
last sentence of Section 2.17(a), for purposes of determining (i) whether the
amount of any Borrowing or Letter of Credit under the Multicurrency Commitments,
together with all other Borrowings and Letters of Credit under the Multicurrency
Commitments then outstanding or to be borrowed at the same time as such
Borrowing, would exceed the aggregate amount of the Multicurrency Commitments,
(ii) the aggregate unutilized amount of the Multicurrency Commitments, (iii) the
Revolving Credit Exposure, (iv) the Multicurrency LC Exposure, (v) the Covered
Debt Amount and (vi) the Borrowing Base or the Value or the fair market value of
any Portfolio Investment, the outstanding principal amount of any Borrowing or
Letter of Credit that is denominated in any Foreign Currency or the Value or the
fair market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be.  Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency,
- 42 -

--------------------------------------------------------------------------------



such amount shall be the relevant Foreign Currency Equivalent of such Dollar
amount (rounded to the nearest 1,000 units of such Foreign Currency).
(b)          Special Provisions Relating to Euro.  Each obligation hereunder of
any party hereto that is denominated in the National Currency of a state that is
not a Participating Member State on the Effective Date shall, effective from the
date on which such state becomes a Participating Member State, be redenominated
in Euro in accordance with the legislation of the European Union applicable to
the European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency.  If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.
Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.
SECTION 1.06.          Treatment of Convertible Debt.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document (a) any settlement in respect of Convertible Debt to the extent made
through the delivery of Equity Interests and/or payment of Cash does not
constitute a Restricted Payment and (b) the conversion of Convertible Debt, the
right of any or all of the holders thereof to trigger and/or settle such
conversion or any triggering and/or settlement thereof or the triggering,
exercise or settlement of any rights by any or all of the holders thereof to
cause the Borrower to repurchase such Convertible Debt shall not (i) constitute
a “scheduled principal payment” for purposes of clause (a) of the definition of
“Unsecured Longer-Term Indebtedness”, and any cash payment made by the Borrower
in respect thereof shall constitute a “regularly scheduled payment, prepayment
or redemption of principal and interest in respect thereof required pursuant to
the
- 43 -

--------------------------------------------------------------------------------



instruments evidencing such Indebtedness” within the meaning of clause (a) of
Section 6.12 or (ii) constitute an event or condition described in clause (h) of
Article VII.
SECTION 1.07.          Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws):  (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.
ARTICLE II

THE CREDITS
SECTION 2.01.          The Commitments.  Subject to the terms and conditions set
forth herein:
(a)          each Dollar Lender agrees to make Syndicated Loans in Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure (excluding, after the Existing Commitment
Termination Date, Non-Extended Loans) of all of the Dollar Lenders exceeding the
aggregate Dollar Commitments or (iii) the total Covered Debt Amount exceeding
the Borrowing Base then in effect; and
(b)          each Multicurrency Lender agrees to make Syndicated Loans in
Dollars and in Agreed Foreign Currencies to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Multicurrency Credit Exposure exceeding
such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure (excluding, after the Existing Commitment
Termination Date, Non-Extended Loans) of all of the Multicurrency Lenders
exceeding the aggregate Multicurrency Commitments or (iii) the total Covered
Debt Amount exceeding the Borrowing Base then in effect; and
(c)          within the foregoing limits, the Borrower may borrow, prepay and
reborrow Syndicated Loans.
SECTION 2.02.          Loans and Borrowings.
(a)          Obligations of Lenders. Each Syndicated Loan shall be made as part
of a Borrowing consisting of Loans of the same Class, Currency and Type made by
the applicable Lenders ratably in accordance with their respective Commitments
of the
- 44 -

--------------------------------------------------------------------------------



applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)          Type of Loans.  Subject to Section 2.13, each Syndicated Borrowing
of a Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans
of such Class denominated in a single Currency as the Borrower may request in
accordance herewith.  Each ABR Loan shall be denominated in Dollars.  Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)          Minimum Amounts.  Each Borrowing (whether Eurocurrency, ABR or
Swingline) shall be in an aggregate amount of $1,000,000 or a larger multiple of
$1,000,000; provided that a Syndicated ABR Borrowing of a Class may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments of such Class or that is required to finance the reimbursement of an
LC Disbursement of such Class as contemplated by Section 2.05(f).  Borrowings of
more than one Class, Currency and Type may be outstanding at the same time;
provided that no more than ten Eurocurrency Borrowings may be outstanding at the
same time.
(d)          Limitations on Interest Periods.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurocurrency Borrowing) any Syndicated
Loans if the Interest Period requested therefor would end after the Maturity
Date or the Existing Maturity Date, as applicable, with respect to such Loan.
SECTION 2.03.          Requests for Borrowings.
(a)          Notice by the Borrower.  To request a Syndicated Borrowing, the
Borrower shall notify the Administrative Agent of such request in writing (i) in
the case of a Eurocurrency Borrowing denominated in Dollars, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in
a Foreign Currency, not later than 12:00 noon, London time, three Business Days
before the date of the proposed Borrowing or (iii) in the case of a Syndicated
ABR Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing.  Each such Borrowing Request shall be (w) irrevocable, (x)
given by hand delivery, telecopy or electronic mail to the Administrative Agent,
(y) in a form approved by the Administrative Agent and (z) signed by the
Borrower.
(b)          Content of Borrowing Requests.  Each written Borrowing Request
shall specify the following information in compliance with Section 2.02:
- 45 -

--------------------------------------------------------------------------------



(i)          whether such Borrowing is to be made under the Dollar Commitments
or the Multicurrency Commitments;
(ii)          the aggregate amount and Currency of the requested Borrowing;
(iii)          the date of such Borrowing, which shall be a Business Day;
(iv)          in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
(v)          in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and
(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
(c)          Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.
(d)          Failure to Elect.  If no election as to the Class of a Syndicated
Borrowing is specified, then the requested Syndicated Borrowing shall be deemed
to be under the Multicurrency Commitments.  If no election as to the Currency of
a Syndicated Borrowing is specified, then the requested Syndicated Borrowing
shall be denominated in Dollars.  If no election as to the Type of a Syndicated
Borrowing is specified, then the requested Borrowing shall be a Eurocurrency
Borrowing having an Interest Period of one month and, if an Agreed Foreign
Currency has been specified, the requested Syndicated Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency and having an
Interest Period of one month.  If a Eurocurrency Borrowing is requested but no
Interest Period is specified, (i) if the Currency specified for such Borrowing
is Dollars (or if no Currency has been so specified), the requested Borrowing
shall be a Eurocurrency Borrowing denominated in Dollars having an Interest
Period of one month’s duration, and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
SECTION 2.04.          Swingline Loans.
(a)          Agreement to Make Swingline Loans.  Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
under the Dollar Commitment or the Multicurrency Commitment to the Borrower from
time to time during the Availability Period, in Dollars, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans of both Classes
exceeding the Dollar Equivalent of $50,000,000 (or, so long as Citibank is the
Swingline Lender, $35,000,000, without the prior written consent of Citibank),
(ii) the total Revolving Dollar Credit Exposures exceeding the aggregate
- 46 -

--------------------------------------------------------------------------------



Dollar Commitments, (iii) the total Revolving Multicurrency Credit Exposures
exceeding the aggregate Multicurrency Commitments or (iv) the total Covered Debt
Amount exceeding the Borrowing Base then in effect; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
(b)          Notice of Swingline Loans by the Borrower.  To request a Swingline
Loan, the Borrower shall notify the Administrative Agent of such request by
telecopy or electronic mail not later than 2:00 p.m., New York City time, on the
day of such proposed Swingline Loan.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day), the amount of
the requested Swingline Loan and whether such Swingline Loan is to be made under
the Dollar Commitments or the Multicurrency Commitments.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Administrative Agent (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
by remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
(c)          Participations by Lenders in Swingline Loans.  The Swingline Lender
may by written notice given to the Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day, require the Lenders of the
applicable Class to acquire participations on such Business Day in all or a
portion of the Swingline Loans of such Class outstanding.  Such notice to the
Administrative Agent shall specify the aggregate amount of Swingline Loans in
which the applicable Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each applicable
Lender, specifying in such notice such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of such Swingline Loan
or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above in this paragraph, to pay to the
Administrative Agent, for account of the Swingline Lender, such Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, of such Swingline Loan or Loans; provided that no Lender shall be
required to purchase a participation in a Swingline Loan pursuant to this
Section 2.04(c) if (x) the conditions set forth in Section 4.02 would not be
satisfied in respect of a Borrowing at the time such Swingline Loan was made and
(y) the Required Lenders of the respective Class shall have so notified the
Swingline Lender in writing and shall not have subsequently determined that the
circumstances giving rise to such conditions not being satisfied no longer
exist.
Subject to the foregoing, each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
Section 2.04(c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments of the respective Class, and that
each such payment shall be made without
- 47 -

--------------------------------------------------------------------------------



any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this Section 2.04(c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
Section 2.04(c), and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this Section 2.04(c)
and to the Swingline Lender, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this Section 2.04(c) shall not
relieve the Borrower of any default in the payment thereof.
SECTION 2.05.          Letters of Credit.
(a)          General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Bank to issue, at any time and from time to time during the Availability
Period and under either the Dollar Commitments or Multicurrency Commitments,
Letters of Credit denominated in Dollars or (in the case of Letters of Credit
under the Multicurrency Commitments) in any Agreed Foreign Currency for its own
account or the account of any of its Subsidiaries or any Portfolio Company
(provided that the Borrower shall remain primarily liable to the Issuing Bank
and the Lenders hereunder for the payment and reimbursement of all amounts
payable in respect of such Letter of Credit) in such form as is acceptable to
the Issuing Bank in its reasonable determination and for the benefit of such
named beneficiary or beneficiaries as are specified by the Borrower.  Letters of
Credit issued hereunder shall constitute utilization of the applicable
Commitments up to the aggregate amount available to be drawn thereunder.
(b)          Notice of Issuance, Amendment, Renewal or Extension.  To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, whether such Letter of Credit is to be issued under the
Dollar Commitments or the Multicurrency Commitments, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend,
- 48 -

--------------------------------------------------------------------------------



renew or extend such Letter of Credit.  If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(c)          Limitations on Amounts.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the aggregate LC Exposure of the Issuing Bank (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to paragraph (e) of this Section) shall not exceed $25,000,000
(or, so long as Citibank is the Issuing Bank, $15,000,000, without the prior
written consent of Citibank), (ii) the total Revolving Dollar Credit Exposures
(excluding, after the Existing Commitment Termination Date, Non-Extended Loans)
shall not exceed the aggregate Dollar Commitments, (iii) the total Revolving
Multicurrency Credit Exposures (excluding, after the Existing Commitment
Termination Date, Non-Extended Loans) shall not exceed the aggregate
Multicurrency Commitments and (iv) the total Covered Debt Amount shall not
exceed the Borrowing Base then in effect.
(d)          Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date twelve months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after such renewal or extension, so long as
such renewal or extension occurs within three months of such then-current
expiration date) and (ii) the date that is five Business Days prior to the
Commitment Termination Date; provided, however, that any Letter of Credit with a
one-year term may, upon the request of the Borrower, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of one year or less (but not beyond the date that is five Business Days
prior to the Commitment Termination Date) unless the Issuing Bank notifies the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed; provided further, however,
that a Letter of Credit may expire after the Commitment Termination Date,
subject to the Borrower’s obligation to cash collateralize such Letter of Credit
as provided in the last paragraph of Section 2.09(a).
(e)          Participations.  By the issuance of a Letter of Credit of a Class
(or an amendment to a Letter of Credit increasing the amount thereof) by the
Issuing Bank, and without any further action on the part of the Issuing Bank or
the Lenders, the Issuing Bank hereby grants to each Lender of such Class, and
each Lender of such Class hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of the aggregate amount
available to be drawn under such Letter of Credit.  Each Lender acknowledges and
agrees that its obligation to acquire participations
- 49 -

--------------------------------------------------------------------------------



pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
applicable Commitments; provided that no Lender shall be required to purchase a
participation in a Letter of Credit pursuant to this Section 2.05(e) if (x) the
conditions set forth in Section 4.02 would not be satisfied in respect of a
Borrowing at the time such Letter of Credit was issued and (y) the Required
Lenders of the respective Class shall have so notified the Issuing Bank in
writing and shall not have subsequently determined that the circumstances giving
rise to such conditions not being satisfied no longer exist.
In consideration and in furtherance of the foregoing, each Lender of a Class
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Bank, such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of each LC Disbursement
made by the Issuing Bank in respect of Letters of Credit of such Class promptly
upon the request of the Issuing Bank at any time from the time of such LC
Disbursement until such LC Disbursement is reimbursed by the Borrower or at any
time after any reimbursement payment is required to be refunded to the Borrower
for any reason.  Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each such payment shall be made in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to the next following paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that the Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.
To the extent that the Borrower fails to deposit in the Letter of Credit
Collateral Account the amount required by the last paragraph of Section 2.09(a),
as and when so required, in respect of any outstanding Letters of Credit of any
Class, each Lender of such Class hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for deposit in the Letter of Credit Collateral
Account, such Lender’s Applicable Dollar Percentage or Applicable Multicurrency
Percentage, as the case may be, of such amount, promptly upon the request of the
Issuing Bank or the Administrative Agent, and in any event on or prior to the
Commitment Termination Date.  Such payment shall be made in the same Currency or
Currencies of the applicable amount or amounts that the Borrower is required to
deposit in the Letter of Credit Collateral Account in respect of any such
outstanding Letter of Credit to pursuant to Section 2.05(k).  Such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
- 50 -

--------------------------------------------------------------------------------



Administrative Agent shall hold such amount in the Letter of Credit Collateral
Account in accordance with the provisions of Section 2.05(k). Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
paragraph (f) below, the Administrative Agent shall distribute such payment to
the Issuing Bank or, to the extent that the Lenders have made payments pursuant
to this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph shall not constitute a Loan and shall not relieve the
Borrower of its obligation to deposit cash collateral as required by the last
paragraph of Section 2.09(a).
The obligation of the Lenders to fund participations acquired pursuant to this
Section 2.05(e) with respect to Letters of Credit that expire after the
Commitment Termination Date in accordance with Section 2.05(d) shall terminate
on the Commitment Termination Date, subject to compliance with the previous
paragraph.
(f)          Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse the Issuing Bank
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 1:00 p.m., New York City
time, on (i) the Business Day that the Borrower receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time;
provided that, if such LC Disbursement is not less than $1,000,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.04 that such payment be financed with a
Syndicated ABR Borrowing or a Swingline Loan of the respective Class in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Syndicated
ABR Borrowing or Swingline Loan.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, thereof.
(g)          Obligations Absolute.  The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of this Agreement,
any Letter of Credit, or any term or provision therein or any other agreement,
application or document or instrument relating to this Agreement, (ii) any draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit, (iv) payment in good faith by
the Issuing Bank under the Letter of Credit issued by the Issuing Bank against
presentation of a draft
- 51 -

--------------------------------------------------------------------------------



or certificate that does not comply with the terms of such Letter of Credit and
(v) any other act or omission to act or delay of any kind by any Lender Party
(including the Issuing Bank), the Administrative Agent or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages or any
other type of special or punitive damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that:
(i)          the Issuing Bank may accept documents that appear on their face to
be in substantial compliance with the terms and conditions of a Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii)          the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms and conditions of such Letter of Credit;
and
(iii)          this sentence shall establish the standard of care to be
exercised by the Issuing Bank when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).
(h)          Disbursement Procedures.  The Issuing Bank shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly after such examination notify the Administrative Agent and the
Borrower by telecopy or electronic mail of such demand for payment and whether
the Issuing Bank
- 52 -

--------------------------------------------------------------------------------



has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the applicable Lenders with respect
to any such LC Disbursement.
(i)          Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Syndicated ABR Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement within
two Business Days following the date when due pursuant to paragraph (f) of this
Section, then the provisions of Section 2.12(d) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(j)          Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement between the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
(k)          Cash Collateralization.  If the Borrower shall be required to post
collateral for LC Exposure (or, in the case of Section 2.19, the Issuing Bank’s
Fronting Exposure) pursuant to Section 2.09(a), Section 2.10(b),
Section 2.10(c), Section 2.19 or the last paragraph of Article VII, the Borrower
shall immediately deposit into a segregated collateral account or accounts
(herein, collectively, the “Letter of Credit Collateral Account”) in the name
and under the dominion and control of the Administrative Agent Cash denominated
in the Currency of the Letter of Credit under which such LC Exposure (or, in the
case of Section 2.19, the Issuing Bank’s Fronting Exposure) arises in an amount
equal to the amount required under Section 2.09(a), Section 2.10(b), Section
2.10(c), Section 2.19 or the last paragraph of Article VII, as applicable.  Such
deposit (as well as any amounts deposited pursuant to the last paragraph of
Section 2.05(e)) shall be held by the Administrative Agent as collateral in the
first instance for the LC Exposure (or, in the case of Section 2.19, the Issuing
Bank’s Fronting Exposure) under this Agreement and thereafter for the payment of
the Secured
- 53 -

--------------------------------------------------------------------------------



Obligations under the Guarantee and Security Agreement, and for these purposes
the Borrower hereby grants a security interest to the Administrative Agent for
the benefit of the Lenders in the Letter of Credit Collateral Account and in any
financial assets (as defined in the Uniform Commercial Code) or other property
held therein. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.19, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as promptly as
practicable to the extent that (i) after giving effect to such return, there
shall not be any LC Exposure that is not fully covered by the Commitments of the
Non-Defaulting Lenders and/or the remaining cash collateral, (ii) at the time of
such return, no Default shall have occurred and be continuing and (iii) after
giving effect to such return, the Borrower shall remain in compliance with its
obligations to post cash collateral for LC Exposure hereunder.
(l)          Reallocation of Participations. On the Existing Commitment
Termination Date, if any LC Exposure exists at such time:
(i)          all of such LC Exposure held by the Non-Extending Lenders shall be
reallocated among the remaining Lenders in accordance with their respective
Applicable Dollar Percentages or Applicable Multicurrency Percentages, as the
case may be, but only to the extent (x) the sum of all Revolving Credit
Exposures (other than Loans of Non-Extending Lenders) does not exceed the total
of all Extending Lenders’ Commitments, (y) no Extending Lender’s Revolving
Credit Exposure will exceed such Lender’s Commitment, and (z) the conditions set
forth in Section 4.02 are satisfied at such time; and
(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall on the Existing Commitment
Termination Date prepay Loans in accordance with Section 2.10(a) in an amount
such that after giving effect thereto, all LC Exposure of the Non-Extending
Lenders could be reallocated in accordance with clause (i) above (whereupon such
LC Exposure shall be so reallocated regardless of whether the conditions set
forth in Section 4.02 are satisfied at such time).
SECTION 2.06.          Funding of Borrowings.
(a)          Funding by Lenders.  Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Syndicated ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the Issuing Bank.
- 54 -

--------------------------------------------------------------------------------



(b)          Presumption by the Administrative Agent.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Nothing in this Section 2.06(b) shall relieve any Lender of its obligation to
fulfill its commitments hereunder, and shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
SECTION 2.07.          Interest Elections.
(a)          Elections by the Borrower for Borrowings.  Subject to
Section 2.03(d), the Loans constituting each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section; provided, however,
that (i) a Borrowing of a Class may only be continued or converted into a
Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency,
(iii) no Eurocurrency Borrowing denominated in a Foreign Currency may be
continued if, after giving effect thereto, the aggregate Revolving Multicurrency
Credit Exposures (excluding, after the Existing Commitment Termination Date, the
Non-Extended Loans) would exceed the aggregate Multicurrency Commitments, and
(iv) a Eurocurrency Borrowing denominated in a Foreign Currency may not be
converted to a Borrowing of a different Type.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders of the
respective Class holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing;
provided that, notwithstanding anything to the contrary contained in this
Agreement, the Borrower may specify a different Interest Period for any portion
of a Borrowing consisting of Non-Extended Loans (or specify that any portion of
a Borrowing consisting on Non-Extended Loans be an ABR Borrowing) to the extent
that the Interest Period to be specified by the Borrower for any portion of such
Borrowing consisting of Non-Extended Loans would expire after the Existing
Commitment
- 55 -

--------------------------------------------------------------------------------



Termination Date.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
(b)          Notice of Elections.  To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election in writing
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such Interest Election
Request shall be irrevocable and shall be confirmed promptly (but no later than
the close of business on the date of such request) by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
(c)          Content of Interest Election Requests.  Each written Interest
Election Request shall specify the following information in compliance with
Section 2.02:
(i)          the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)          whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).
(d)          Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(e)          Failure to Elect; Events of Default.  If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, (i) if such Borrowing is
denominated in Dollars, at the end of such Interest Period such Borrowing shall
be converted to a Eurocurrency Borrowing of the same Class having an Interest
Period of one month, and (ii) if such Borrowing is denominated in a Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.  Notwithstanding any contrary provision hereof,
- 56 -

--------------------------------------------------------------------------------



if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing no outstanding Eurocurrency
Borrowing may have an Interest Period of more than one month’s duration.
SECTION 2.08.          Termination, Reduction or Increase of the Commitments.
(a)          Scheduled Termination.  Unless previously terminated, the
Commitments of each Class shall terminate on the Commitment Termination Date;
provided that the Commitments held by the Non-Extending Lenders shall terminate
on the Existing Commitment Termination Date.
(b)          Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of a Class shall be in an amount that
is $5,000,000 (or, if less, the entire remaining amount of the Commitments of
any Class) or a larger multiple of $5,000,000 in excess thereof and (ii) the
Borrower shall not terminate or reduce the Commitments of either Class if, after
giving effect to any concurrent prepayment of the Syndicated Loans of such Class
in accordance with Section 2.10, the total Revolving Credit Exposures of such
Class would exceed the total Commitments of such Class.
(c)          Notice of Voluntary Termination or Reduction.  The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments of a Class delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.
(d)          Effect of Termination or Reduction.  Any termination or reduction
of the Commitments of a Class shall be permanent.  Each reduction of the
Commitments of a Class shall be made ratably among the Lenders of such Class in
accordance with their respective Commitments.
(e)          Increase of the Commitments.
(i)          Requests for Increase by Borrower.  The Borrower may, at any time,
propose that the Commitments hereunder of a Class be increased (each such
proposed increase being a “Commitment Increase”) by notice to the Administrative
Agent, specifying each existing Lender (each an “Increasing Lender”) and/or each
additional lender (each an “Assuming Lender”) that shall
- 57 -

--------------------------------------------------------------------------------



have agreed to an additional Commitment of such Class and the date on which such
increase is to be effective (the “Commitment Increase Date”), which shall be a
Business Day at least three Business Days after delivery of such notice and at
least 30 days prior to the Commitment Termination Date; provided that:
(A)          the minimum amount of the Commitment of any Assuming Lender, and
the minimum amount of the increase of the Commitment of any Increasing Lender,
as part of such Commitment Increase shall be $25,000,000 or a larger multiple of
$5,000,000 in excess thereof; provided that this clause (A) shall not be a
condition to a Commitment Increase following any Lender’s delivery of a GBSA
Notice;
(B)          immediately after giving effect to such Commitment Increase, the
total Commitments of all of the Lenders hereunder shall not exceed $375,000,000;
(C)          each Assuming Lender shall be consented to by the Administrative
Agent, the Swingline Lender and the Issuing Bank (each such consent not to be
unreasonably withheld or delayed) and no Non-Extending Lender may participate in
any Commitment Increase unless in connection therewith such Lender shall have
agreed to become an “Extending Lender” under this Agreement;
(D)          no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and
(E)          the representations and warranties contained in this Agreement
shall be true and correct in all material respects (other than any
representation or warranty that is qualified by materiality or by reference to a
Material Adverse Change, which representation or warranty shall be true and
correct in all respects) on and as of the Commitment Increase Date as if made on
and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).
For the avoidance of doubt, no Lender shall be obligated to agree to an
additional Commitment requested by the Borrower pursuant to this Section
2.08(e).
(ii)          Effectiveness of Commitment Increase by Borrower.  Each Assuming
Lender, if any, shall become a Lender hereunder as of such Commitment Increase
Date and the Commitment of the respective Class of any Increasing Lender and
such Assuming Lender shall be increased as of such Commitment Increase Date;
provided that:
(x)          the Administrative Agent shall have received on or prior to
12:00 noon, New York City time, on such Commitment Increase Date (or on or prior
to a time on an earlier date specified by the Administrative
- 58 -

--------------------------------------------------------------------------------



Agent) a certificate of a duly authorized officer of the Borrower stating that
each of the applicable conditions to such Commitment Increase set forth in the
foregoing paragraph (i) has been satisfied; and
(y)          each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 12:00 noon, New York City time, on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment in each case of the respective Class, duly executed by
such Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent.
Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.
(iii)          Recordation into Register. Upon its receipt of an agreement
referred to in clause (ii)(y) above executed by an Assuming Lender or any
Increasing Lender, together with the certificate referred to in clause (ii)(x)
above, the Administrative Agent shall, if such agreement has been completed,
(x) accept such agreement, (y) record the information contained therein in the
Register and (z) give prompt notice thereof to the Borrower.
(iv)          Adjustments of Borrowings upon Effectiveness of Increase.  On the
Commitment Increase Date, the Borrower shall (A) prepay the outstanding
Syndicated Loans (if any) of the affected Class in full, (B) simultaneously
borrow new Syndicated Loans of such Class hereunder in an amount equal to such
prepayment; provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders (if any) and the Assuming Lenders (if any) shall make and
receive payments among themselves, in a manner acceptable to the Administrative
Agent, so that, after giving effect thereto, the Syndicated Loans of such Class
are held ratably by the Lenders of such Class in accordance with the respective
Commitments of such Class of such Lenders (after giving effect to such
Commitment Increase) and (C) pay to the Lenders of such Class the amounts, if
any, payable under Section 2.15 as a result of any such prepayment. 
Concurrently therewith, the Lenders of such Class shall be deemed to have
adjusted their participation interests in any outstanding Letters of Credit and
outstanding Swingline Loans of such Class so that such interests are held
ratably in accordance with their Commitments of such Class as so increased.
- 59 -

--------------------------------------------------------------------------------



SECTION 2.09.          Repayment of Loans; Evidence of Debt.
(a)          Repayment.  The Borrower hereby unconditionally promises to pay the
Loans as follows:
(i)          to the Administrative Agent, for the account of each Lender of each
Class, on each Repayment Date in respect of such Lender, an amount (subject to
adjustment as provided in Section 2.09(g)) equal to 1/12th of the aggregate
principal amount of such Lender’s Syndicated Loans of such Class outstanding on
the Existing Commitment Termination Date (with respect to the Non-Extending
Lenders) or the Commitment Termination Date (with respect to the Extending
Lenders) (in each case, after giving effect to any prepayment of Syndicated
Loans of such Class on the Existing Commitment Termination Date or the
Commitment Termination Date, as the case may be); provided that all Non-Extended
Loans and Extended Loans outstanding on the Existing Maturity Date or the
Maturity Date, respectively, shall be repaid on the Existing Maturity Date or
the Maturity Date, respectively;
(ii)          to the Swingline Lender the then unpaid principal amount of each
Swingline Loan of each Class, on each of the following days: (a) the Existing
Commitment Termination Date, (b) the Commitment Termination Date and (c) the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least ten Business Days after such Swingline Loan is
made; provided that on each date that a Syndicated Borrowing of such Class is
made, the Borrower shall repay all Swingline Loans of such Class then
outstanding.
In addition, not less than five Business Days prior to the Commitment
Termination Date, the Borrower shall deposit into the Letter of Credit
Collateral Account (in accordance with Section 2.05(k)) Cash in an amount equal
to 102% of the undrawn face amount of all Letters of Credit outstanding on the
close of business on the date that is five Business Days prior to the Commitment
Termination Date, such deposit to be held by the Administrative Agent as
collateral security for the LC Exposure under this Agreement in respect of the
undrawn portion of such Letters of Credit.
(b)          Manner of Payment.  Prior to any repayment or prepayment of any
Borrowings of any Class hereunder, the Borrower shall select the Borrowing or
Borrowings of such Class to be paid and shall notify the Administrative Agent by
telecopy or electronic mail of such selection not later than 12:00 noon,
New York City time, three Business Days before the scheduled date of such
repayment; provided that each repayment of Borrowings of a Class shall be
applied to repay any outstanding ABR Borrowings of such Class before any other
Borrowings of such Class.  If the Borrower fails to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings of the applicable Class
and, second, to other Borrowings of such Class in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
- 60 -

--------------------------------------------------------------------------------



remaining Interest Period to be repaid first).  Each payment of a Syndicated
Borrowing shall be applied ratably to the Loans included in such Borrowing.
(c)          Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.
(d)          Maintenance of Records by the Administrative Agent.  The
Administrative Agent shall maintain records in which it shall record (i) the
amount and Currency of each Loan made hereunder, the Class and Type thereof and
each Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.
(e)          Effect of Entries.  The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent obvious error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
(f)          Promissory Notes.  Any Lender may request that Loans of any Class
made by it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).
(g)          Application of Prepayments.  Any prepayment pursuant to
Section 2.10 of a Borrowing of any Class following the Existing Commitment
Termination Date shall be applied ratably as between the then outstanding
Non-Extended Loans and Extended Loans, and shall reduce the subsequent scheduled
repayments of the Borrowings of such Class to be made pursuant to Section
2.09(a)(i) or (ii) in the manner specified by the Borrower in the applicable
notice of prepayment (or, if no such specification is made therein, such
prepayment shall reduce the subsequent scheduled repayments of the Borrowings of
such Class ratably based on the amount of such scheduled repayments).
- 61 -

--------------------------------------------------------------------------------



SECTION 2.10.          Prepayment of Loans.
(a)          Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part without
any penalty or premium (other than amounts payable under Section 2.15, if any),
subject to the requirements of this Section.
(b)          Mandatory Prepayments due to Changes in Exchange Rates.
(i)          Determination of Amount Outstanding.  On each Quarterly Date and,
in addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure.  For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
as of such Business Day or, in the case of a Currency Valuation Notice otherwise
received, as of the first Business Day after such Currency Valuation Notice is
received.  Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.
(ii)          Prepayment of Multicurrency Loans.  If, on the date of such
determination, the aggregate Revolving Multicurrency Credit Exposure exceeds
105% of the aggregate amount of the Multicurrency Commitments as then in effect,
the Borrower shall, if requested by the Required Multicurrency Lenders (through
the Administrative Agent), prepay the Multicurrency Loans and Multicurrency
Swingline Loans (and/or provide cover for Multicurrency LC Exposure as specified
in Section 2.05(k)) within 15 Business Days following the Borrower’s receipt of
such request in such amounts as shall be necessary so that after giving effect
thereto the aggregate Revolving Multicurrency Credit Exposure does not exceed
the Multicurrency Commitments.
For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure.  The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling
one-month period.
Any prepayment pursuant to this paragraph shall be applied, first, to
Multicurrency Swingline Loans outstanding, second, to Syndicated Multicurrency
Loans outstanding and third, as cover for Multicurrency LC Exposure.
(c)          Mandatory Prepayments or Cover due to Borrowing Base Deficiency. 
In the event that at any time any Borrowing Base Deficiency shall exist, the
- 62 -

--------------------------------------------------------------------------------



Borrower shall prepay Loans (and provide cover for Letters of Credit as
contemplated by Section 2.05(k)) or reduce Other Covered Indebtedness in such
amounts as shall be necessary so that such Borrowing Base Deficiency is
immediately cured; provided that (i) the aggregate amount of such prepayment of
Loans (and cover for Letters of Credit) shall be at least equal to the Revolving
Credit Exposure’s ratable share of the aggregate prepayment, cover and reduction
of Other Covered Indebtedness and (ii) if, within five Business Days after
delivery of a Borrowing Base Certificate demonstrating such Borrowing Base
Deficiency (and/or at such other times as the Borrower has knowledge of such
Borrowing Base Deficiency), the Borrower shall present the Administrative Agent
a plan reasonably feasible in the opinion of the Administrative Agent to enable
such Borrowing Base Deficiency to be cured within 30 Business Days (which
30-Business Day period shall include the five Business Days permitted for
delivery of such plan), then such prepayment or reduction shall not be required
to be effected immediately but may be effected in accordance with such plan
(with such modifications as the Borrower may reasonably determine and as are
reasonably acceptable to the Administrative Agent), so long as such Borrowing
Base Deficiency is cured within such 30-Business Day period.
(d)          Mandatory Prepayments due to Non-Approved Change in Investment
Policies.  In the event that at any time the Borrower or any of its Subsidiaries
shall amend, change, supplement or otherwise modify the Investment Policies in a
manner that is, or that could reasonably be expected to be, material and adverse
to the Lenders (and, for the avoidance of doubt, without the Borrower or such
Subsidiary having obtained the consent referred to in clause (b) of the proviso
to the definition of Investment Policies), the Borrower shall prepay the Loans
then outstanding in full, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder; provided that no
prepayment shall be required to the extent such amendment, change, supplement or
modification is mandated by applicable law, rule or regulation (including the
provisions of the Investment Company Act applicable to the Borrower and its
Subsidiaries).
(e)          Notices, Etc.  The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telecopy or electronic mail of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York City
time, three Business Days before (or, in the case of a Borrowing denominated in
a Foreign Currency, four Business Days before) the date of prepayment, (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments of a Class as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08.  Promptly following receipt of any such notice relating to a
Syndicated Borrowing, the
- 63 -

--------------------------------------------------------------------------------



Administrative Agent shall advise the affected Lenders of the contents thereof. 
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Syndicated Borrowing of a Class
shall be applied ratably to the Loans of such Class included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12 and shall be made in the manner specified in
Section 2.09(b).
SECTION 2.11.          Fees.
(a)          Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for account of each Lender a commitment fee, which shall accrue at a rate
per annum equal to 0.400% on the average daily unused amount of the Dollar
Commitment and the Multicurrency Commitment, as applicable, of such Lender
during the period from and including the Original Effective Date to but
excluding the earlier of the date such Commitment terminates and the Commitment
Termination Date.  Accrued commitment fees shall be payable within one Business
Day after each Quarterly Date and on the earlier of the date the Commitments of
the respective Class terminate and the Commitment Termination Date.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing commitment fees, the
Commitment of any Class of a Lender shall be deemed to be used to the extent of
the outstanding Syndicated Loans and LC Exposure of such Class of such Lender
(and the Swingline Exposure of such Class of such Lender shall be disregarded
for such purpose).
(b)          Letter of Credit Fees.  Subject to the provisions of
Section 2.19(a)(iii), the Borrower agrees to pay (i) to the Administrative Agent
for account of each Lender a participation fee with respect to its
participations in Letters of Credit of each Class of Commitments, which shall
accrue at a rate per annum equal to the Applicable Margin applicable to interest
on Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
of such Class (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Original Effective Date
to but excluding the later of the date on which such Lender’s Commitment of such
Class terminates and the date on which such Lender ceases to have any LC
Exposure of such Class, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Original Effective Date
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date,  provided that
(x) all such fees with respect to the Letters of Credit of a Class shall be
payable on the date on which the Commitments of such Class terminate, (y) any
such fees accruing after the date on which such Commitments terminate shall be
payable on
- 64 -

--------------------------------------------------------------------------------



demand and (z) for the avoidance of doubt and without duplication, with respect
to any Letter of Credit that expires after the Commitment Termination Date as
provided in Section 2.05(d), the Borrower shall continue to pay the fronting and
other fees specified in Section 2.11(b)(ii) above following the Commitment
Termination Date for so long as such Letter of Credit remains outstanding.  Any
other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(c)          Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(d)          Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in Dollars and immediately available funds, to the Administrative
Agent (or to the Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances absent obvious error.
SECTION 2.12.          Interest.
(a)          ABR Loans.  The Loans constituting each ABR Borrowing (including
each Swingline Loan denominated in Dollars) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin provided that
in the case of Swingline Loans such interest rate shall be reduced by the
commitment fee rate payable pursuant to Section 2.11(a).
(b)          Eurocurrency Loans.  The Loans constituting each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the related Interest Period for such Borrowing plus the Applicable
Margin.
(c)          [Reserved]
(d)          Default Interest.  Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above, (ii) in the case of overdue interest on any principal of
any Loan, 2% plus the rate otherwise applicable to such principal as provided
above and (iii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.
(e)          Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan in the Currency
in which such Loan is denominated and, in the case of Syndicated Loans, upon the
Maturity Date or Existing Maturity Date, as applicable, with respect to such
Loan; provided that
- 65 -

--------------------------------------------------------------------------------



(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Syndicated ABR Loan prior to the Commitment Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing denominated in Dollars prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.
(f)          Computation.  All interest hereunder shall be computed on the basis
of a year of 360 days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and (ii) interest computed by reference to the CDOR Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.13.          Alternate Rate of Interest.  (a) If prior to the
commencement of the Interest Period for any Eurocurrency Borrowing of a Class
(the Currency of such Borrowing herein called the “Affected Currency”):
(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or
(ii)          the Administrative Agent is advised by the Required Lenders of
such Class that the Adjusted LIBO Rate for the Affected Currency for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their respective Loans included in such Borrowing for
such Interest Period;
then, provided that no Benchmark Transition Event has occurred at such time, the
Administrative Agent shall give notice thereof to the Borrower and the affected
Lenders by telecopy or electronic mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall be
continued as, or converted to, a Syndicated ABR Borrowing, (ii) if the Affected
Currency is Dollars and any Borrowing Request requests a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as a Syndicated ABR
Borrowing and (iii) if the Affected Currency is a Foreign Currency, any
Borrowing Request that requests a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective.
- 66 -

--------------------------------------------------------------------------------



(b)          (i) Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement.  Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
has posted such proposed amendment to all Lenders and the Borrower, so long as
the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBO Rate with a Benchmark Replacement pursuant
to this Section 2.13 will occur prior to the applicable Benchmark Transition
Start Date.
(ii)          In connection with the implementation of a Benchmark Replacement,
the Administrative Agent, with the consent of the Borrower which is not to be
unreasonably withheld, will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(iii)          The Administrative Agent will promptly notify the Borrower and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date,  (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period.  Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.13, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.13.
(iv)          Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for a
Eurocurrency Borrowing of, conversion to or continuation of Eurocurrency Loans
to be made, converted or continued during any Benchmark Unavailability Period
and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to ABR Loans.  During
any Benchmark Unavailability Period, the component of the Alternate Base Rate
- 67 -

--------------------------------------------------------------------------------



based upon the LIBO Rate will not be used in any determination of the Alternate
Base Rate.
SECTION 2.14.          Increased Costs.
(a)          Increased Costs Generally.  If any Change in Law shall:
(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank;
(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(iii)          impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient, the Borrower
will pay to such Lender, Issuing Bank or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Bank
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)          Capital and Liquidity Requirements.  If any Lender or the Issuing
Bank determines that any Change in Law affecting such Lender or Issuing Bank or
any lending office of such Lender or such Lender’s or Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender  or the Loans made by, or participations in Swingline Loans and Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for
- 68 -

--------------------------------------------------------------------------------



such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), by an amount deemed to
be material by such Lender or Issuing Bank, then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
(c)          Certificates from Lenders.  A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts, in Dollars, necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be promptly
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)          Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.
SECTION 2.15.          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.10(e) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by the Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than
on the last day of an Interest Period therefor, then, in any such event, the
Borrower shall compensate each affected Lender for the loss, cost and expense
attributable to such event (excluding in any event, loss of anticipated
profits).  In the case of a Eurocurrency Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount determined
by such Lender to be equal to the excess, if any, of:
(i)          the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan denominated in the Currency of such
Loan for the period from the date of such payment, conversion, failure or
assignment to the last day of the then current Interest Period for such Loan
(or, in
- 69 -

--------------------------------------------------------------------------------



the case of a failure to borrow, convert or continue, the duration of the
Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for such Currency for such Interest Period, over
(ii)          the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits denominated in such Currency from
other banks in the eurocurrency market at the commencement of such period.
Payment under this Section shall be made upon request of a Lender delivered not
later than five Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.16.          Taxes.
(a)          Issuing Bank.  For purposes of this Section 2.16, the term “Lender”
includes the Issuing Bank.
(b)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)          Payment of Other Taxes.  The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)          Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within ten days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses
- 70 -

--------------------------------------------------------------------------------



arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
(e)          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.16,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)          Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
- 71 -

--------------------------------------------------------------------------------



(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)          executed originals of IRS Form W-8ECI;
(III)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(IV)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E,
- 72 -

--------------------------------------------------------------------------------



as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Withholding Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the Effective Date
and any agreement entered into pursuant to Section 1471(b)(1) of the Code.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it
- 73 -

--------------------------------------------------------------------------------



has been indemnified pursuant to this Section 2.16 (including by the payment of
additional amounts pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)          Survival.  Each party’s obligations under this Section 2.16 shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
(j)          FATCA.  For purposes of determining withholding Taxes imposed under
FATCA, from and after the Effective Date of the Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan Document as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
SECTION 2.17.          Payments Generally; Pro Rata Treatment; Sharing of
Set‑offs.
(a)          Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 2:00 p.m. (New York City time) on the date when due,
in immediately available funds, without set‑off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Bank or the Swingline Lender as
expressly provided herein and payments pursuant to Sections 2.14, 2.15, 2.16 and
9.03, which shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the
- 74 -

--------------------------------------------------------------------------------



appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
All amounts owing under this Agreement (including commitment fees, payments
required under Section 2.14, and payments required under Section 2.15 relating
to any Loan denominated in Dollars, but not including principal of, and interest
on, any Loan denominated in any Foreign Currency or payments relating to any
such Loan required under Section 2.15, which are payable in such Foreign
Currency) or under any other Loan Document (except to the extent otherwise
provided therein) are payable in Dollars.  Notwithstanding the foregoing, if the
Borrower shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the Borrower shall fail to pay any interest on any
Loan that is not denominated in Dollars, such interest shall automatically be
redenominated in Dollars on the due date therefor (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such interest shall be payable on demand.
(b)          Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees of a
Class then due hereunder, such funds shall be applied (i) first, to pay interest
and fees of such Class then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees of such Class then
due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements of such Class then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements of such Class then due to such parties.
(c)          Pro Rata Treatment.  Except to the extent otherwise provided
herein: (i) each Borrowing of a Class shall be made from the Lenders of such
Class, each payment of commitment fees under Section 2.11 shall be made for
account of the Lenders of the applicable Class, and each termination or
reduction of the amount of the Commitments of a Class under Section 2.08 shall
be applied to the respective Commitments of the Lenders of such Class, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of a Class shall be allocated pro rata among the Lenders of
such Class according to the amounts of their respective Commitments of such
Class (in the case of the making of Loans) or their respective Loans of such
Class that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
of a Class by the Borrower shall be made for account of the Lenders of such
Class pro rata in
- 75 -

--------------------------------------------------------------------------------



accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and (iv) each payment of interest on Loans of a Class by the
Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Loans of such Class then due and
payable to the respective Lenders.
(d)          Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of set‑off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans, or participations in LC
Disbursements or Swingline Loans, resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans, and participations in
LC Disbursements and Swingline Loans, and accrued interest thereon then due than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans, and participations in LC Disbursements and Swingline Loans, of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans, and participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set‑off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(e)          Presumptions of Payment.  Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may (but shall not be required to) assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.
(f)          Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(c), 2.05(e), 2.06(b) or 2.17(e), then the Administrative Agent may,
in its discretion
- 76 -

--------------------------------------------------------------------------------



(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
SECTION 2.18.          Mitigation Obligations; Replacement of Lenders.
(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, or if any Lender is
a Non-Consenting Lender (as provided in Section 9.02(d)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Dollar Commitment or Multicurrency Commitment is being assigned, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
SECTION 2.19.          Defaulting Lender Provisions.  (a) Defaulting Lender
Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
- 77 -

--------------------------------------------------------------------------------



(i)          Waivers and Amendments.  The Commitment and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders. Required Dollar Lenders and Required Multicurrency Lenders
have taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof.
(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.17(d) shall not be paid or distributed
to such Defaulting Lender, but shall instead be applied at such time or times as
may be determined by the Administrative Agent as follows:  first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to cash collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with the procedures set forth in
Section 2.05(k); fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with the procedures set forth in Section 2.05(k);
sixth, to the payment of any amounts owing to the Lenders, the Issuing Bank or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders of
- 78 -

--------------------------------------------------------------------------------



the applicable Class on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans of the applicable Class are held by the Lenders pro rata in
accordance with the Dollar Commitments or Multicurrency Commitments, as
applicable, without giving effect to Section 2.19(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and such Defaulting Lender irrevocably
consents hereto.
(iii)          Certain Fees.
(A)          No Defaulting Lender shall be entitled to receive any commitment
fee under Section 2.11(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)          Each Defaulting Lender shall be entitled to receive participation
fees under Section 2.11(b) in respect of its participations in Letters of Credit
of either Class for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Applicable Dollar Percentage or Applicable
Multicurrency Percentage, as applicable, of the stated amount of the Letters of
Credit of such Class for which it has provided cash collateral pursuant to
Section 2.05(k).
(C)          With respect to any participation fee in respect of Letters of
Credit of either Class not required to be paid to any Defaulting Lender pursuant
to clause (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender of
such Class that portion of any such fee otherwise payable to such Defaulting
Lender with respect to such Defaulting Lender’s participation in Letters of
Credit of such Class that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Issuing Bank and the Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Bank’s or the Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in LC Exposure and
Swingline Exposure of each Class shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Dollar Percentages or
Applicable Multicurrency Percentages (calculated without regard to such
Defaulting Lender’s Commitment of the applicable Class), as applicable, but only
to the extent that
- 79 -

--------------------------------------------------------------------------------



(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation, and (y) such reallocation does not cause the aggregate Revolving
Dollar Credit Exposure or Revolving Multicurrency Credit Exposure, as
applicable, of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Dollar Commitment or Multicurrency Commitment, as applicable.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)          Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in Section 2.19(a)(iv) cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure on account of such Defaulting Lender
and (y) second, cash collateralize the Issuing Bank’s Fronting Exposure on
account of such Defaulting Lender in accordance with the procedures set forth in
Section 2.05(k).
(b)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the applicable Class or Classes of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans of each applicable Class
to be held pro rata by the Lenders in accordance with the relative amounts of
their Dollar Commitments or Multicurrency Commitments, as applicable, (without
giving effect to Section 2.19(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)          New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend,
extend, renew or increase any Letter of Credit, in each case of the Class or
Classes with respect to which such Defaulting Lender participates, to the extent
that the reallocation described in Section 2.19(a)(iv) cannot be effected or
cash collateral has not been provided by the Borrower in accordance with Section
2.19(a)(v).
- 80 -

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.          Organization; Powers.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required of the Borrower or such Subsidiary, as applicable.
SECTION 3.02.          Authorization; Enforceability.  The Transactions are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate action and, if required, by all necessary shareholder
action.  This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each of the other Loan Documents when executed and delivered by
the parties thereto will constitute, a legal, valid and binding obligation of
the Borrower and each other Obligor party thereto, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
SECTION 3.03.          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been or will be obtained or made and are in full force and effect and
(ii) filings and recordings in respect of the Liens created pursuant to the
Security Documents, (b) will not violate any material law or regulation
applicable to the Borrower or any of its Subsidiaries or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
in any material respect under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.
SECTION 3.04.          Financial Condition; No Material Adverse Change.
(a)          Financial Statements.  The Borrower has heretofore delivered to the
Lenders the following financial statements:
(i)          the audited consolidated statement of assets and liabilities and
statements of operations, changes in net assets and cash flows of the Borrower
- 81 -

--------------------------------------------------------------------------------



and its Subsidiaries as of and for the fiscal year ended December 31, 2014,
reported on by Deloitte & Touche LLP, independent public accountants, in the
form of the report of the Borrower to the SEC on Form 10-K for such year; and
(ii)          the unaudited interim consolidated statement of assets and
liabilities and statements of operations, changes in net assets and cash flows
of the Borrower and its Subsidiaries as of and for the three-, six- and
nine-month periods ended, respectively, March 31, 2015, June 30, 2015, and
September 30, 2015, in the form of the report of the Borrower to the SEC on
Form 10-Q for such periods, in each case certified by a Financial Officer of the
Borrower.
Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject, in the case of such interim statements, to
year-end audit adjustments and the absence of footnotes.
(b)          No Material Adverse Change.  Since the date of the most recent
Applicable Financial Statements, there has not been any event, development or
circumstance (herein, a “Material Adverse Change”) that has had or could
reasonably be expected to have a material adverse effect on (i) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Borrower’s Portfolio Investments), or (ii) the validity or enforceability of any
of the Loan Documents or the rights or remedies of the Administrative Agent and
the Lenders thereunder.
SECTION 3.05.          Litigation.
(a)          Actions, Suits and Proceedings.  There are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.
(b)          Disclosed Matters.  Since the Effective Date, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
SECTION 3.06.          Compliance with Laws and Agreements.  (a) Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Neither the
Borrower nor any of its Subsidiaries is subject to
- 82 -

--------------------------------------------------------------------------------



any contract or other arrangement, the performance of which by the Borrower or
such Subsidiary could reasonably be expected to result in a Material Adverse
Effect.
(b)          Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
(c)          To the extent applicable, the Borrower and each other Subsidiary
and, to the knowledge of the Borrower, their respective directors, officers,
agents, employees or Affiliates, are in compliance with all Anti-Terrorism Laws,
Anti-Corruption Laws and Sanctions.  None of the Borrower or any Subsidiary nor,
to the knowledge of the Borrower, any of their directors, officers, agents,
employees or Affiliates, (i) is a Sanctioned Person, (ii) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Sanctioned Person, (iii) deals in, or otherwise
engages in any transaction related to, any property or interests in property
blocked pursuant to any Anti-Terrorism Law or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purposes of evading
or avoiding, or attempts to violate any Anti-Terrorism Laws.  No part of the
proceeds of any Loans will be used, directly or indirectly, or otherwise made
available in violation of any Anti-Terrorism Laws or Anti-Corruption Laws
(including the United States Foreign Corrupt Practices Act of 1977) and all
borrowings, use of proceeds and other transactions contemplated by this
Agreement will not violate any Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower and its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Terrorism Laws, Anti-Corruption Laws and
Sanctions, in each case, to the extent applicable to the business of the
Borrower and its Subsidiaries.
SECTION 3.07.          Taxes.  Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all material Tax returns and reports required
to have been filed and has paid or caused to be paid all material Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.08.          ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.09.          Disclosure.  The Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its
- 83 -

--------------------------------------------------------------------------------



Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  None of the reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower to the Lenders in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished), when taken together with the Borrower’s public
filings, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
SECTION 3.10.          Investment Company Act; Margin Regulations.
(a)          Status as Business Development Company.  The Borrower is a company
that has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act and qualifies as a RIC.
(b)          Compliance with Investment Company Act.  The business and other
activities of the Borrower and its Subsidiaries, including the making of the
Loans hereunder, the application of the proceeds and repayment thereof by the
Borrower and the consummation of the Transactions contemplated by the Loan
Documents do not result in a violation or breach in any material respect of the
applicable provisions of the Investment Company Act or any rules, regulations or
orders issued by the SEC thereunder.
(c)          Investment Policies.  The Borrower is in compliance with its
Investment Policies, except to the extent that the failure to so comply could
not reasonably be expected to be material and adverse to the Lenders.
(d)          Use of Credit.  Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.
SECTION 3.11.          Material Agreements and Liens.
(a)          Material Agreements.  As of the Effective Date, Part A of
Schedule II is a complete and correct list of each outstanding credit agreement,
loan agreement, indenture, purchase agreement, guarantee, letter of credit or
other arrangement providing for or otherwise relating to any Indebtedness or any
extension of credit (or commitment for any extension of credit) to, or guarantee
by, the Borrower or any of its Subsidiaries, and the aggregate principal or face
amount outstanding or that is, or may become, outstanding under each such
arrangement is correctly described in Part A of Schedule II.
- 84 -

--------------------------------------------------------------------------------



(b)          Liens.  As of the Effective Date, Part B of Schedule II is a
complete and correct list of each Lien (other than Permitted Liens and Liens
created pursuant to the Security Documents) securing outstanding Indebtedness of
any Person covering any property of the Borrower or any of its Subsidiaries, and
the aggregate Indebtedness secured (or that may be secured) by each such Lien
and the property covered by each such Lien is correctly described in Part B of
Schedule II.
SECTION 3.12.          Subsidiaries and Investments.
(a)          Subsidiaries.  Set forth on Schedule 3.12(a) is a list of the
Borrower’s Subsidiaries as of the Effective Date.
(b)          Investments.  As of December 31, 2015, set forth in Schedule IV is
a complete and correct list of all Investments (other than Investments in
Subsidiaries described in Schedule 3.12(a) and Investments of the types referred
to in clauses (b), (c) and (d) of Section 6.04) held by the Borrower or any of
its Subsidiaries in any Person and, for each such Investment, (x) the identity
of the Person or Persons holding such Investment and (y) the nature of such
Investment.  Except as disclosed in Schedule IV or for dispositions made since
December 31, 2015 in accordance with the terms of the Existing Credit Agreement,
as of the Effective Date each of the Borrower and its Subsidiaries owns, free
and clear of all Liens (other than Liens created pursuant to the Security
Documents and Permitted Liens), all such Investments.
SECTION 3.13.          Properties.
(a)          Title Generally.  Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)          Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.14.          Affiliate Agreements.  As of the Effective Date, the
Borrower has heretofore delivered (to the extent not otherwise publicly filed
with the SEC) to each of the Lenders true and complete copies of each of the
Affiliate Agreements (including schedules and exhibits thereto, and any
amendments, supplements or waivers executed and delivered thereunder).  As of
the Effective Date, each of the Affiliate Agreements is in full force and
effect.
- 85 -

--------------------------------------------------------------------------------



ARTICLE IV

CONDITIONS
SECTION 4.01.          Effective Date.  The effectiveness of this Agreement and
of the obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
the Administrative Agent shall have received each of the following documents,
each of which shall be satisfactory to the Administrative Agent (and to the
extent specified below, to each Lender) in form and substance (or such condition
shall have been waived in accordance with Section 9.02):
(a)          Executed Counterparts.  From each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic mail transmission of a signed signature page to this Agreement) that
such party has signed a counterpart of this Agreement.
(b)          Opinion of Counsel to the Borrower.  A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Skadden, Arps, Slate, Meagher & Flom LLP, New York counsel for the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent (and the Borrower hereby instructs such counsel to deliver such opinion to
the Lenders and the Administrative Agent).
(c)          Corporate Documents.  Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
(d)          Officer’s Certificate.  A certificate, dated the Effective Date and
signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in the clauses (a)
and (b) of the first sentence of Section 4.02.
(e)          Perfection Certificate and Liens.  A completed Perfection
Certificate dated the Effective Date signed by a Financial Officer or legal
officer of the Borrower, together with all attachments contemplated thereby,
including the results of a recent lien search in each relevant jurisdiction with
respect to the Borrower and its Subsidiaries, confirming the priority of the
Liens in favor of the Collateral Agent created pursuant to the Security
Documents and revealing no liens on any of the assets of the Borrower or its
Subsidiaries except for liens permitted under Section 6.02 and Liens to be
discharged on or prior to the Effective Date pursuant to documentation
satisfactory to the Administrative Agent.
- 86 -

--------------------------------------------------------------------------------



(f)          Collateral and Guarantee Requirement.  Clauses (a), (b), (c), (d)
and (e) of the Collateral and Guarantee Requirement shall have been satisfied to
the extent applicable as of such date. The Collateral Agent shall have received
a counterpart of an agreement, signed on behalf of the Borrower and each
Subsidiary Guarantor, reaffirming its obligations and the Liens granted by it
under the Guarantee and Security Agreement after giving effect to the
Transactions.
(g)          Borrowing Base Certificate.  The Borrowing Base Certificate most
recently required to be delivered under the Existing Credit Agreement.
(h)          Payment of Amounts Owing under Existing Credit Agreement. All
amounts outstanding or accrued and owing under the Existing Credit Agreement
(including any outstanding Borrowings) shall have been (or will, concurrently
with the effectiveness of this Agreement, be) paid, it being understood that
such payments may be funded pursuant to concurrent borrowings under this
Agreement on the Effective Date made in accordance with this Agreement.
(i)          Other Documents.  Such other documents as the Administrative Agent
or any Lender or special New York counsel to Citibank may reasonably request.
The effectiveness of this Agreement and of the obligation of each Lender to make
its initial extension of credit hereunder is also subject to the payment by the
Borrower of such fees as the Borrower shall have agreed to pay to any Lender,
any Arranger or the Administrative Agent in connection herewith, including the
reasonable and documented fees and expenses of Cravath, Swaine & Moore LLP,
special New York counsel to the Administrative Agent and the Arrangers, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the extensions of credit hereunder
(to the extent that statements for such fees and expenses have been delivered to
the Borrower), in each case for which invoices have been presented.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.  On and as of
the Effective Date, the participations of the Lenders in each Existing Letter of
Credit shall be adjusted as necessary in accordance with their respective
Commitments of the Applicable Class, as though each Existing Letter of Credit
had been issued on the Effective Date.
SECTION 4.02.          Each Credit Event.  The obligation of each Lender to make
any Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:
(a)          the representations and warranties of the Borrower set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (except to the extent any such representation or warranty is
itself qualified by materiality or reference to a Material Adverse Effect, in
which case it shall be true and correct in all respects) on and as of the date
of such Loan or the
- 87 -

--------------------------------------------------------------------------------



date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, or, as to any such representation or warranty that refers to a
specific date, as of such specific date;
(b)          at the time of and immediately after giving effect to such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and
(c)          either (i) the aggregate Covered Debt Amount (after giving effect
to such extension of credit) shall not exceed the Borrowing Base reflected on
the Borrowing Base Certificate most recently delivered to the Administrative
Agent or (ii) the Borrower shall have delivered an updated Borrowing Base
Certificate demonstrating that the Covered Debt Amount (after giving effect to
such extension of credit) shall not exceed the Borrowing Base after giving
effect to such extension of credit as well as any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness.
Each Borrowing (other than conversions and continuations of Loans that do not
result in an increase in the Revolving Credit Exposure) and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in the preceding sentence.
ARTICLE V

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or cash
collateralized in accordance with Sections 2.05(k) and 2.09(a)) and all LC
Disbursements (if the related Letters of Credit have not been so cash
collateralized) shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:
SECTION 5.01.          Financial Statements and Other Information.  The Borrower
will furnish to the Administrative Agent and each Lender:
(a)          within 90 days after the end of each fiscal year of the Borrower,
the audited consolidated statement of assets and liabilities and related
statements of operations, changes in net assets and cash flows of the Borrower
and its Subsidiaries as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; provided that the
requirements set forth in this
- 88 -

--------------------------------------------------------------------------------



clause (a) may be fulfilled by providing to the Administrative Agent and the
Lenders the report of the Borrower to the SEC on Form 10‑K for the applicable
fiscal year;
(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the consolidated statement of
assets and liabilities and related statements of operations, changes in net
assets and cash flows of the Borrower and its Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
statement of assets and liabilities, as of the end of) the corresponding period
or periods of the previous fiscal year, all certified by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided that
the requirements set forth in this clause (b) may be fulfilled by providing to
the Lenders the report of the Borrower to the SEC on Form 10‑Q for the
applicable quarterly period;
(c)          concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether the Borrower has knowledge that a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Sections 6.01, 6.02, 6.04, 6.05 and 6.07, (iii) stating whether any material
change in GAAP as applied by (or in the application of GAAP by) the Borrower has
occurred since the date of the most recent audited financial statements
delivered pursuant to Section 5.01(a) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, (iv) providing a reconciliation of any difference between the
assets and liabilities of the Borrower and its consolidated Persons presented in
such financing statements and the assets and liabilities of the Borrower and its
Subsidiaries for purposes of calculating the financial covenants set forth in
Section 6.07 of this Agreement and (v) providing notice of any election of
Specified Debt;
(d)          as soon as available and in any event not later than the last
Business Day of the calendar month following each monthly accounting period
(ending on the last day of each calendar month) of the Borrower and its
Subsidiaries, a Borrowing Base Certificate as at the last day of such accounting
period;
(e)          promptly but no later than five Business Days after the Borrower
shall at any time have knowledge that there is a Borrowing Base Deficiency, a
Borrowing Base Certificate as at the date the Borrower has knowledge of such
Borrowing Base Deficiency indicating the amount of the Borrowing Base Deficiency
as at the date the Borrower obtained knowledge of such deficiency and
- 89 -

--------------------------------------------------------------------------------



the amount of the Borrowing Base Deficiency as of the date not earlier than one
Business Day prior to the date the Borrowing Base Certificate is delivered
pursuant to this paragraph;
(f)          promptly upon receipt thereof, copies of all significant reports
submitted by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or Board of
Directors of the Borrower;
(g)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any of its Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, as the case may be;
(h)          promptly following any request therefor, copies of (i) any
documents described in Section 101(k) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Plan or Multiemployer Plan;
provided that if the Borrower or its ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable Plan or
Multiemployer Plan, Borrower or its ERISA Affiliates shall promptly make a
request for such documents or notices from the such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof;
(i)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request;
(j)          within 5 Business Days of the due date set forth in Section 5.01(a)
or (b) for any quarterly or annual financial statements, as the case may be, a
schedule prepared in accordance with GAAP setting forth in reasonable detail
with respect to each Portfolio Investment where there has been a realized gain
or loss in the most recently completed fiscal quarter, (i) the cost basis of
such Portfolio Investment, (ii) the proceeds received with respect to such
Portfolio Investment representing repayments of principal, and (iii) any other
amounts received with respect to such Portfolio Investment representing exit
fees or prepayment penalties;
(k)          within 5 Business Days of the due date set forth in Section 5.01(a)
or (b) for any quarterly or annual financial statements, as the case may be, a
schedule prepared in accordance with GAAP setting forth in reasonable detail
- 90 -

--------------------------------------------------------------------------------



with respect to each Portfolio Investment, (i) the aggregate amount of all
capitalized paid-in-kind interest for such Portfolio Investment during the most
recently ended fiscal quarter and (ii) the aggregate amount of all paid-in-kind
interest collected during the most recently ended fiscal quarter;
(l)          within 5 Business Days of the due date set forth in Section 5.01(a)
or (b) for any quarterly or annual financial statements, as the case may be, a
schedule prepared in accordance with GAAP setting forth in reasonable detail
with respect to each Portfolio Investment, (i) the amortized cost of each
Portfolio Investment as of the end of such fiscal quarter, (ii) the fair market
value of each Portfolio Investment as of the end of such fiscal quarter, and
(iii) the unrealized gains or losses as of the end of such fiscal quarter;
(m)          within 5 Business Days of the due date set forth in Section 5.01(a)
or (b) for any quarterly or annual financial statements, as the case may be, a
schedule prepared in accordance with GAAP setting forth in reasonable detail
with respect to each Portfolio Investment the change in unrealized gains and
losses for such quarter.  Such schedule will report the change in unrealized
gains and losses with respect to each Portfolio Investment by showing the
unrealized gain or loss for each Portfolio Investment as of the last day of the
preceding fiscal quarter compared to the unrealized gain or loss for such
Portfolio Investment as of the last day of the most recently ended fiscal
quarter; and
(n)          within 5 Business Days of the due date set forth in Section 5.01(a)
or (b) for any quarterly or annual financial statements, as the case may be, a
schedule setting forth any subsidiary that is consolidated on such financial
statements but is excluded as a “Subsidiary” for purposes of this Agreement
pursuant to the second sentence of the definition thereof.
SECTION 5.02.          Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
(a)          the occurrence of any Default;
(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;
(d)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and
(e)          the occurrence of any change in the identity of the investment
- 91 -

--------------------------------------------------------------------------------



advisor for the Borrower.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.          Existence; Conduct of Business.  The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
SECTION 5.04.          Payment of Obligations.  The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including tax
liabilities and material contractual obligations, that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05.          Maintenance of Properties; Insurance.  The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
SECTION 5.06.          Books and Records; Inspection and Audit Rights.
(a)          Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep, or cause to be kept, books of record
and account in accordance with GAAP.  The Borrower will, and will cause each of
its Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties during normal business hours, to examine and make extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided that the Borrower or such Subsidiary shall be
entitled to have its representatives and advisors present during any inspection
of its books and records.
(b)          Audit Rights.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by Administrative Agent
- 92 -

--------------------------------------------------------------------------------



(including any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to conduct evaluations and appraisals of the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base,
all at such reasonable times and as often as reasonably requested.  The Borrower
shall pay the reasonable fees and expenses of any representatives retained by
the Administrative Agent to conduct any such evaluation or appraisal; provided
that the Borrower shall not be required to pay such fees and expenses for more
than one such evaluation or appraisal during any calendar year unless an Event
of Default has occurred and is continuing at the time of any subsequent
evaluation or appraisal during such calendar year.  The Borrower also agrees to
modify or adjust the computation of the Borrowing Base to the extent required by
the Administrative Agent or the Required Lenders as a result of any such
evaluation or appraisal; provided that if the Borrower demonstrates that such
evaluation or appraisal is incorrect, the Borrower shall be permitted to
re-adjust its computation of the Borrowing Base.
SECTION 5.07.          Compliance with Laws.  The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations, including
all Environmental Laws, and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Without limiting the generality of the foregoing, the Borrower will,
and will cause its Subsidiaries to, conduct its business and other activities in
compliance in all material respects with the applicable provisions of the
Investment Company Act (including, without limiting the foregoing,
Section 18(a)(1)(A) and any applicable “asset coverage” maintenance requirement)
and any applicable rules, regulations or orders issued by the SEC thereunder,
and all applicable Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.
SECTION 5.08.          Certain Obligations Respecting Subsidiaries; Further
Assurances.
(a)          New Subsidiaries.  In the event that the Borrower or any of its
Subsidiaries shall form or acquire any new Subsidiary (other than an Immaterial
Subsidiary or a Financing Subsidiary for so long as such entity remains an
Immaterial Subsidiary or a Financing Subsidiary), such Subsidiary shall become a
Subsidiary Guarantor and the Borrower will cause the entire Collateral and
Guarantee Requirement to be satisfied by and with respect to such Subsidiary.
(b)          Further Assurances.  (i) The Borrower will, and will cause each of
the Subsidiary Guarantors to, take such action from time to time as shall
reasonably be requested by the Administrative Agent to effectuate the purposes
and objectives of this Agreement.  Without limiting the generality of the
foregoing, the Borrower will, and will cause each of the Subsidiary Guarantors
to, take such action from time to time as may be required under any applicable
law, or that the Administrative Agent or the Required Lenders may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Obligors.  The Borrower also agrees to
provide to the Administrative Agent, from time to time upon request, evidence
- 93 -

--------------------------------------------------------------------------------



reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(ii)          To the extent not otherwise publicly filed with the SEC, the
Borrower shall provide the Administrative Agent with a copy of any amendment,
supplement or modification to its Investment Policies as soon as practicable
after its adoption.
(iii)          On or prior to the date that is 30 days after the Effective Date
(or such later date as the Administrative Agent may agree in its sole
discretion), (x) each of BCIC-MBS, LLC, BKC ARS Blocker, Inc. and BKC ASW
Blocker, Inc. (collectively, the “Blockers”) shall become a Subsidiary Guarantor
(or be dissolved or become designated as an Immaterial Subsidiary in accordance
with the terms hereof) and (y) the Borrower shall cause the entire Collateral
and Guarantee Requirement to be satisfied by and with respect to each of the
Blockers (unless dissolved or designated as an Immaterial Subsidiary in
accordance with the terms hereof).  Notwithstanding anything contained in this
Agreement to the contrary, each of the Blockers shall for purposes of
calculating the Borrowing Base be treated as though such Blocker was a
Subsidiary Guarantor on and as of the Effective Date ((x) unless an Event of
Default under clause (r) of Article VII shall have occurred or (y) until such
time as any such Blocker is dissolved, is designated as an Immaterial Subsidiary
or otherwise ceases to be a Subsidiary Guarantor hereunder after becoming a
Subsidiary Guarantor pursuant to the preceding sentence)).
SECTION 5.09.          Use of Proceeds.  The Borrower will use the proceeds of
the Loans only for general corporate purposes of the Borrower and its
Subsidiaries, including the acquisition and funding (either directly or through
one or more wholly-owned Subsidiaries) of secured and unsecured leveraged loans,
mezzanine loans, high-yield securities, convertible securities, preferred stock,
common stock and other Portfolio Investments and as otherwise specified in this
Agreement; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds.  No part of the
proceeds of any Loan will be used in violation of applicable law or, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock. Margin Stock shall be purchased by the
Obligors only with the proceeds of Indebtedness not directly or indirectly
secured by Margin Stock, or with the proceeds of equity capital of the
Borrower.  The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use,
directly or indirectly, the proceeds of any Borrowing or any Letter of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii)  in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
- 94 -

--------------------------------------------------------------------------------



SECTION 5.10.          Status of RIC and BDC.  The Borrower shall at all times
maintain its status as a RIC under the Code, and as a “business development
company” under the Investment Company Act.
SECTION 5.11.          Investment Policies.  The Borrower shall at all times be
in compliance with its Investment Policies, except to the extent that the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.12.          Portfolio Valuation and Diversification, Etc.
(a)          Industry Classification Groups.  For purposes of this Agreement,
the Borrower shall in its reasonable determination assign each Portfolio
Investment to an Industry Classification Group.  To the extent that any
Portfolio Investment is not correlated with the risks of other Portfolio
Investments in an Industry Classification Group established by S&P or MSCI, such
Portfolio Investment may be assigned by the Borrower to the Industry
Classification Group that is most closely correlated to such Portfolio
Investment.  In the absence of any correlation, the Borrower shall be permitted,
upon notice to the Administrative Agent and each Lender to create up to three
additional industry classification groups for purposes of this Agreement.
(b)          Portfolio Valuation, Etc.
(i)          Settlement Date Basis.  Solely for purposes of determining the
Borrowing Base, all determinations of whether an investment is to be included as
a Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment unless it has been paid for in full.  For the avoidance of doubt,
this paragraph (b)(i) is not intended to require the Borrower to reflect
investment transactions on a settlement-date basis in any financial statements
or books of record or other documents required to be prepared in accordance with
GAAP if doing so would cause such financial statements, books of record or other
documents to fail to be in accordance with GAAP.
(ii)          Determination of Values.  The Borrower will conduct reviews of the
value to be assigned to each of its Portfolio Investment as follows:
(A)          Quoted Investments—External Review.  With respect to each Portfolio
Investment that is a Quoted Investment, the Borrower shall, not less frequently
than once each calendar month, determine the market value of such Portfolio
Investments in accordance with its Investment Policies; provided that such
determinations shall be required not less frequently than once each calendar
week at any time that, and for so long as, Quoted Investments compose at least
10% of the Borrowing Base.
- 95 -

--------------------------------------------------------------------------------



(B)          Unquoted Investments—External Review.  With respect to each
Portfolio Investment that is an Unquoted Investment, the Borrower shall request
an Approved Third-Party Appraiser to assist the Board of Directors of the
Borrower in determining the fair market value of such Portfolio Investment, as
at the last day of each fiscal quarter; provided that the Board of Directors of
the Borrower shall be permitted to determine the fair market value of such
Portfolio Investments without the assistance of any Approved Third-Party
Appraiser for Portfolio Investments representing no more than 10% of the
Borrowing Base at any time of determination; provided further, that the Value of
any Unquoted Investment acquired during a fiscal quarter shall be deemed to be
no more than the cost of such Unquoted Investment until such time as the fair
market value of such Unquoted Investment is determined in accordance with the
foregoing provisions of this sub-clause (B) as at the last day of such fiscal
quarter or, as applicable, fiscal year.
(C)          Internal Review.  The Borrower shall use commercially reasonable
efforts to conduct internal reviews of all Portfolio Investments in accordance
with the Borrower's valuation policies and procedures, as disclosed in its
Annual Report on Form 10-K for the fiscal year ended December 31, 2019.
Portfolio Investments shall be reviewed on a weekly basis and formal meetings to
discuss Portfolio Investments shall take place no less frequently than once per
quarter. Such internal reviews shall take into account any material events of
which the Borrower has knowledge that affect the value of the Portfolio
Investments. If the value of any Portfolio Investment as most recently
determined by the Borrower pursuant to this Section 5.12(b)(ii)(C) is lower than
the value of such Portfolio Investment as most recently determined pursuant to
Section 5.12(b)(ii)(A) or (B), such lower value shall be deemed to be the
“Value” of such Portfolio Investment for purposes hereof.
(D)          Failure to Determine Values.  If the Borrower shall fail to
determine the value of any Portfolio Investment as at any date pursuant to the
requirements of the foregoing sub-clauses (A) or (B), then the “Value” of such
Portfolio Investment as at such date shall be deemed to be zero.
(c)          Scheduled Testing of Values.
(i)          On a specific date to be determined following the end of each
fiscal quarter to be reasonably agreed by the Borrower and the Administrative
Agent, but in no case within thirty (30) days prior to the last day of any
fiscal quarter (each such date, a “Valuation Testing Date”), the Administrative
Agent, through an independent valuation provider selected by the Administrative
Agent (the “Independent Valuation Provider”), will test the values as of such
Valuation Testing Date determined pursuant to Section 5.12(b)(ii) above of those
Portfolio Investments included in the Borrowing Base selected by the
Administrative Agent.  The fair value of such Portfolio Investments tested as of
any Valuation
- 96 -

--------------------------------------------------------------------------------



Testing Date shall be equal to or greater than the Tested Amount (as defined
below).
(ii)          For purposes of this Agreement, the “Tested Amount” shall be equal
to the greater of: (A) an amount equal to (1) 125% of the Covered Debt Amount
(as of the applicable Valuation Testing Date) minus (2) the sum of the values of
all Quoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date) and (B) 10% of the aggregate value of all Unquoted
Investments included in the Borrowing Base; provided, however, in no event shall
more than 25% of the aggregate value of the Unquoted Investments in the
Borrowing Base be tested by the Independent Valuation Provider in respect of any
applicable Valuation Testing Date (or, if clause (B) applies, 10%, or as near
thereto as reasonably practicable).
(iii)          With respect to any Portfolio Investment, if the value of such
Portfolio Investment determined by the Borrower pursuant to Section 5.12(b)(ii)
is not more than the lesser of (A) 110% of the midpoint of the valuation range
provided by the Independent Valuation Provider and (B) five (5) points more than
the midpoint of the valuation range (expressed as a percent of par) provided by
the Independent Valuation Provider (provided that the value of such Portfolio
Investment is customarily quoted as a percentage of par, otherwise this clause
(B) shall not be applicable), then the value for such Portfolio Investment
determined by the Borrower in accordance with Section 5.12(b)(ii) shall continue
to be used as the “Value” for purposes of this Agreement.  If the value of any
Portfolio Investment determined by the Borrower pursuant to Section 5.12(b)(ii)
is greater than the lesser of the values set forth in clause (iii)(A) and (B)
(to the extent applicable), then for such Portfolio Investment, the “Value” for
purposes of this Agreement shall become the lesser of (x) the highest value of
the valuation range provided by the Independent Valuation Provider, (y) five (5)
points more than the midpoint of the valuation range (expressed as a percent of
par) provided by the Independent Valuation Provider (provided that the value of
such Portfolio Investment is customarily quoted as a percentage of par,
otherwise this clause (y) shall not be applicable) and (z) 110% of the midpoint
of the valuation range provided by the Independent Valuation Provider.  For the
avoidance of doubt, any values determined by the Independent Valuation Provider
pursuant to this Section 5.12(c) or Section 5.12(d) shall be used solely for
purposes of determining the “Value” of a Portfolio Investment under this
Agreement and shall not be required to be used by the Borrower for any other
purposes, including, without limitation, the delivery of financial statements or
determinations of the fair value of any asset as required under Accounting
Standards Codification 820 and the Investment Company Act.
(d)          Supplemental Testing of Values.
(i)          Notwithstanding the foregoing, the Administrative Agent,
individually or at the request of the Required Lenders, shall at any time have
the right to request, upon reasonable notice to the Borrower and at reasonable
times
- 97 -

--------------------------------------------------------------------------------



and intervals, any Portfolio Investment included in the Borrowing Base with a
value determined by the Borrower pursuant to Section 5.12(b)(ii) to be
independently tested by the Independent Valuation Provider.  There shall be no
limit on the number of such tests that may be requested by the Administrative
Agent. Unless an Event of Default has occurred and is continuing, the Borrower
shall not be responsible for the reimbursement of any fees, costs and expenses
of the Independent Valuation Provider incurred pursuant to Section 5.12(d) in an
aggregate amount in excess of the IVP Supplemental Cap in any 12-month period.
(ii)          If (A) the value determined by the Borrower pursuant to
Section 5.12(b)(ii) is less than the value determined by the Independent
Valuation Provider, then the value determined by the Borrower pursuant to
Section 5.12(b)(ii) shall continue to be used as the “Value” for purposes of
this Agreement and (B) the value determined by the Borrower pursuant to
Section 5.12(b)(ii) is greater than the value determined by the Independent
Valuation Provider and the difference between such values is: (x) less than 5%
of the value determined by the Borrower pursuant to Section 5.12(b)(ii), then
the value determined by the Borrower pursuant to Section 5.12(b)(ii) shall
continue to be the “Value” for purposes of this Agreement; (y) between 5% and
20% of the value determined by the Borrower pursuant to Section 5.12(b)(ii),
then the “Value” of such Portfolio Investment for purposes of this Agreement
shall become the average of the value determined by the Borrower pursuant to
Section 5.12(b)(ii) and the value determined by such Independent Valuation
Provider; and (z) greater than 20% of the value determined by the Borrower
pursuant to Section 5.12(b)(ii), then the Borrower and the Administrative Agent
shall retain an additional third-party appraiser to conduct a valuation of such
Portfolio Investment and, upon the completion of such appraisal, the “Value” of
such Portfolio Investment for purposes of this Agreement shall become the
average of the three valuations (with the average of the Independent Valuation
Provider’s value and the Borrower’s value to be used as the “Value” until the
third value is obtained).
(iii)          The Value of any Portfolio Investment for which the Independent
Valuation Provider’s value is used shall be the midpoint of the range (if any)
determined by the Independent Valuation Provider.
(e)          Generally Applicable Valuation Provisions.
(i)          The Independent Valuation Provider shall apply a recognized
valuation methodology that is commonly accepted in the Borrower’s industry for
valuing Portfolio Investments of the type being valued and held by the
Obligors.  Other procedures relating to the valuation will be reasonably agreed
upon by the Administrative Agent and the Borrower.
(ii)          All valuations shall be on a settlement date basis.  For the
avoidance of doubt, the Value of any Portfolio Investment determined in
accordance with this Section 5.12 shall be the Value of such Portfolio
Investment
- 98 -

--------------------------------------------------------------------------------



for purposes of this Agreement until a new Value for such Portfolio Investment
is subsequently determined in good faith in accordance with this Section 5.12.
(iii)          The values determined by the Independent Valuation Provider shall
be deemed to be “Information” hereunder and subject to Section 9.13 hereof.
(iv)          All tests by the Independent Valuation Provider shall be conducted
in a manner not disruptive to the business of the Borrower.  The Administrative
Agent shall notify the Borrower of its receipt of the final results of any such
test promptly upon its receipt thereof (but shall not provide a copy of such
results to any Obligor). Notwithstanding the foregoing, the Administrative Agent
shall provide a copy of such results and the related report to the Borrower or
any Lender promptly upon the Borrower’s or such Lender’s request.
(f)          Diversification Requirements.  The Borrower will, and will cause
its Subsidiaries (other than Financing Subsidiaries that are exempt from the
provisions of the Code applicable to RIC’s), subject to applicable grace periods
set forth in the Code, to comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RIC’s.
SECTION 5.13.          Calculation of Borrowing Base.  (a) For purposes of this
Agreement, the “Borrowing Base” shall be determined, as at any date of
determination, as the sum of the Advance Rates of the Value of each Portfolio
Investment (excluding any cash held by the Administrative Agent pursuant to
Section 2.05(k)); provided that:
(i)          if, as of such date, the Relevant Asset Coverage Ratio is
(A) greater than or equal to 2.00:1:00, the Advance Rate applicable to that
portion of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities, in accordance with GAAP,
that exceeds 6% of the aggregate Value of all Portfolio Investments in the
Collateral Pool shall be 50% of the Advance Rate otherwise applicable; (B) less
than 2.00:1:00 and greater than or equal to 1.75:1.00, the Advance Rate
applicable to that portion of the aggregate Value of the Portfolio Investments
of all issuers in a consolidated group of corporations or other entities in
accordance with GAAP, that exceeds 5% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall be 50% of the Advance Rate otherwise
applicable or (C) less than 1.75:1:00, the Advance Rate applicable to that
portion of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP,
that exceeds 4% of the aggregate Value of all Portfolio Investments in the
Collateral Pool shall be 50% of the Advance Rate otherwise applicable;
(ii)          if, as of such date, the Relevant Asset Coverage Ratio is
(A) greater than or equal to 2.00:1:00, the Advance Rate applicable to that
portion of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities, exceeding 12% of the
aggregate Value of
- 99 -

--------------------------------------------------------------------------------



all Portfolio Investments in the Collateral Pool shall be 0%; (B) less than
2.00:1:00 and greater than or equal to 1.75:1.00, the Advance Rate applicable to
that portion of the aggregate Value of the Portfolio Investments of all issuers
in a consolidated group of corporations or other entities, exceeding 10% of the
aggregate Value of all Portfolio Investments in the Collateral Pool shall be 0%
or (C) less than 1.75:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments of all issuers in a consolidated
group of corporations or other entities, exceeding 8% of the aggregate Value of
all Portfolio Investments in the Collateral Pool shall be 0%;
(iii)          if, as of such date, the Relevant Asset Coverage Ratio is
(A) greater than or equal to 2.00:1:00, the Advance Rate applicable to that
portion of the aggregate Value of the Portfolio Investments in any single
Industry Classification Group that exceeds 25% of the aggregate Value of all
Portfolio Investments in the Collateral Pool shall be 0%; provided that, with
respect to the Portfolio Investments in a single Industry Classification Group
from time to time designated by the Borrower to the Administrative Agent, such
25% figure shall be increased to 27.5% and, accordingly, only to the extent that
the Value for such single Industry Classification Group exceeds 27.5% of the
aggregate Value of all Portfolio Investments in the Collateral Pool shall the
Advance Rate applicable to such excess Value be 0%; (B) less than 2.00:1:00 and
greater than or equal to 1.75:1.00, the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments in any single Industry
Classification Group that exceeds 20% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall be 0%; provided that, with respect to
the Portfolio Investments in a single Industry Classification Group from time to
time designated by the Borrower to the Administrative Agent, such 20% figure
shall be increased to 22.5% and, accordingly, only to the extent that the Value
for such single Industry Classification Group exceeds 22.5% of the aggregate
Value of all Portfolio Investments in the Collateral Pool shall the Advance Rate
applicable to such excess Value be 0%; and (C) less than 1.75:1:00, the Advance
Rate applicable to that portion of the aggregate Value of the Portfolio
Investments in any single Industry Classification Group that exceeds 15% of the
aggregate Value of all Portfolio Investments in the Collateral Pool shall be 0%;
provided that, with respect to the Portfolio Investments in a single Industry
Classification Group from time to time designated by the Borrower to the
Administrative Agent, such 15% figure shall be increased to 17.5% and,
accordingly, only to the extent that the Value for such single Industry
Classification Group exceeds 17.5% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall the Advance Rate applicable to such
excess Value be 0%;
(iv)          if, as of such date, the Relevant Asset Coverage Ratio is
(A) greater than or equal to 2.00:1:00, the Advance Rate applicable to that
portion of the aggregate Value of the Borrower’s investments in Non-Core
Investments shall be 0% to the extent necessary so that no more than 20% of the
Borrowing Base is attributable to such investments, (B) less than 2.00:1:00 and
greater than or equal to 1.75:1.00, the Advance Rate applicable to that portion
of the aggregate
- 100 -

--------------------------------------------------------------------------------



Value of the Borrower’s investments in Non-Core Investments shall be 0% to the
extent necessary so that no more than 10% of the Borrowing Base is attributable
to such investments or (C) less than 1.75:1:00, the Advance Rate applicable to
that portion of the aggregate Value of the Borrower’s investments in Non-Core
Investments shall be 0% to the extent necessary so that no more than 5% of the
Borrowing Base is attributable to such investments;
(v)          if, as of such date, the Relevant Asset Coverage Ratio is (A) less
than 2.00:1:00 and greater than or equal to 1.75:1.00, the Advance Rate
applicable to that portion of the aggregate Value of the Borrower’s investments
in Junior Investments and Non-Core Investments shall be 0% to the extent
necessary so that no more than 30% of the Borrowing Base is attributable to such
investments or (B) less than 1.75:1:00, the Advance Rate applicable to that
portion of the aggregate Value of the Borrower’s investments in Junior
Investments and Non-Core Investments shall be 0% to the extent necessary so that
no more than 20% of the Borrowing Base is attributable to such investments;
(vi)          if, as of such date, (A)(1) the Borrowing Base (without giving
effect to any adjustment required pursuant to this paragraph (a)(vi), the “Gross
Borrowing Base”) is less than 1.5 times the Covered Debt Amount and (2) the
Relevant Asset Coverage Ratio is less than 2.00:1:00 and greater than or equal
to 1.75:1.00, then the Borrowing Base shall be reduced to the extent necessary
such that the contribution of Senior Investments to the Borrowing Base may not
be less than (i) 50%, if prior to July 1, 2021 or (ii) 60%, if on or after July
1, 2021, in each case, of the Borrowing Base, (B)(1) the Gross Borrowing Base is
less than 1.5 times the Covered Debt Amount and (2) the Relevant Asset Coverage
Ratio is less than 1.75:1.00, then the Borrowing Base shall be reduced to the
extent necessary such that the contribution of Senior Investments to the
Borrowing Base may not be less than (i) 65%, if prior to July 1, 2021 or (ii)
75%, if on or after July 1, 2021, in each case, of the Borrowing Base, (C)(1)
the Gross Borrowing Base is greater than or equal to 1.5 times the Covered Debt
Amount and (2) the Relevant Asset Coverage Ratio is less than 2.00:1.00 and
greater than or equal to 1.75:1.00, then the Borrowing Base shall be reduced to
the extent necessary such that the contribution of Senior Investments to the
Borrowing Base may not be less than 40% of the Borrowing Base or (D)(1) the
Gross Borrowing Base is greater than or equal to 1.5 times the Covered Debt
Amount and (2) the Relevant Asset Coverage Ratio is less than 1.75:1.00, then
the Borrowing Base shall be reduced to the extent necessary such that the
contribution of Senior Investments to the Borrowing Base may not be less than
(i) 50%, if prior to July 1, 2021 or (ii) 60%, if on or after July 1, 2021, in
each case, of the Borrowing Base;
(vii)          the Advance Rate applicable to that portion of the aggregate
Value of the Portfolio Investments attributable to common equity, warrants,
Investments that are not Performing and Portfolio Investments where less than
2/3rds of the interest (including accretions and “pay-in-kind” interest) for the
current monthly, quarterly, semi-annual or annual period (as applicable) is
payable in cash, exceeding 20% of the Borrowing Base shall be 0%;
- 101 -

--------------------------------------------------------------------------------



(viii)          no Portfolio Investment may be included in the Borrowing Base
until such time as such Portfolio Investment has been Delivered (as defined in
the Guarantee and Security Agreement) to the Collateral Agent, and then only for
so long as such Portfolio Investment continues to be Delivered as contemplated
therein;
(ix)          the Advance Rate applicable to that portion of the Value of the
Portfolio Investments attributable to any investment in a Financing Subsidiary
shall be 0%; and
(x)          the Advance Rate applicable to that portion of the Value of the
Portfolio Investments listed on Schedule 5.13 shall be 0%.
For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions. For purposes of the
categorization of each Portfolio Investment in accordance with this Section
5.13, the amount of any “first lien debt” or EBITDA with respect to any
Portfolio Investment shall be determined using the most recent underlying
Portfolio Investment information available on the same date as the most recent
quarterly valuation determined in accordance with the valuation procedures set
forth in Section 5.12(b)(ii)(B).
(b)          As used herein, the following terms have the following meanings:
“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a)(i) through (ix)(other than clause (vi)) and as
provided below based on the Relevant Asset Coverage Ratio as of such date, the
following percentages with respect to such Portfolio Investment:

 
Relevant Asset Coverage Ratio >2.00:1:00
2.00:1:00 >Relevant Asset Coverage Ratio >1.75:1.00
1.75:1:00 >Relevant Asset Coverage Ratio > 1.50:1.00
Portfolio Investment
Quoted
Unquoted
Quoted
Unquoted
Quoted
Unquoted
Cash, Cash Equivalents and Short-Term U.S. Government Securities
100%
n.a.
100%
n.a.
100%
n.a.
Long-Term U.S. Government Securities
95%
n.a.
95%
n.a.
95%
n.a.
Performing First Lien Bank Loans
85%
75%
82.5%
72.5%
80%
70%
Performing First Lien Unitranche Bank Loans
82.5%
72.5%
80%
70%
75%
65%
Performing First Lien Last Out Bank Loans
80%
70%
75%
65%
70%
60%
Performing Second Lien Bank Loans
75%
65%
70%
60%
65%
55%
Performing Cash Pay High Yield Securities
70%
60%
65%
55%
60%
50%
Performing Cash Pay Mezzanine Investments
65%
55%
60%
50%
55%
45%
Performing Non-Cash Pay High Yield Securities
60%
50%
55%
45%
50%
40%



- 102 -

--------------------------------------------------------------------------------






 
Relevant Asset Coverage Ratio >2.00:1:00
2.00:1:00 >Relevant Asset Coverage Ratio >1.75:1.00
1.75:1:00 >Relevant Asset Coverage Ratio > 1.50:1.00
Portfolio Investment
Quoted
Unquoted
Quoted
Unquoted
Quoted
Unquoted
Performing Non-Cash Pay Mezzanine Investments
55%
45%
50%
40%
45%
35%
Performing Preferred Equity
55%
45%
50%
40%
45%
35%
Performing Common Equity
30%
20%
25%
15%
20%
10%
Non-Performing First Lien Bank Loans
45%
45%
35%
35%
25%
25%
Non-Performing First Lien Unitranche Bank Loans
45%
45%
35%
30%
25%
20%
Non-Performing First Lien Last Out Bank Loans
40%
40%
30%
25%
20%
15%
Non-Performing Second Lien Bank Loans
40%
30%
30%
25%
20%
15%
Non-Performing High Yield Securities
30%
30%
20%
10%
15%
5%
Non-Performing Mezzanine Investments
30%
25%
20%
10%
15%
5%



“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a syndicated loan or credit facility.
“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.
“Cash” has the meaning assigned to such term in Section 1.01.
“Cash Equivalents” has the meaning assigned to such term in Section 1.01.
“Cash Pay Bank Loans” means First Lien Bank Loans, First Lien Unitranche Bank
Loans, First Lien Last Out Bank Loans and Second Lien Bank Loans as to which, at
the time of determination, all of the interest on which is payable not less
frequently than quarterly and for which not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash.
“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary, unusual or non-recurring gains and extraordinary losses (to the
extent excluded in the definition of “EBITDA” (or similar defined term used for
the purposes contemplated herein) in the relevant agreement relating to the
applicable Portfolio Investment)) for the relevant period plus, without
duplication, the following to the extent deducted in calculating such
consolidated net income in the relevant agreement relating to the applicable
Portfolio Investment for such period: (i) consolidated interest charges for such
period, (ii) the provision for federal, state, local and foreign income
- 103 -

--------------------------------------------------------------------------------



taxes payable for such period, (iii) depreciation and amortization expense for
such period, and (iv) such other adjustments included in the definition of
“EBITDA” (or similar defined term used for the purposes contemplated herein) in
the relevant agreement relating to the applicable Portfolio Investment, provided
that such adjustments are usual and customary and substantially comparable to
market terms for substantially similar debt of other similarly situated
borrowers at the time such relevant agreements are entered into as reasonably
determined in good faith by the Borrower.
“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof; provided that any First Lien Bank Loan that is also a First
Lien Unitranche Bank Loan shall be treated for purposes of determining the
applicable Advance Rate as a First Lien Unitranche Bank Loan; provided, further,
that any First Lien Bank Loan that is also a First Lien Last Out Bank Loan shall
be treated for purposes of determining the applicable Advance Rate as a First
Lien Last Out Bank Loan.
“First Lien Last Out Bank Loan” means a Bank Loan that is a First Lien Bank
Loan, a portion of which is, in effect, subject to debt subordination and
superpriority rights of other lenders following an event of default (such
portion, a “last out” portion) provided, that the aggregate principal amount of
the “last out” portion of such Bank Loan is at least 50% of the aggregate
principal amount of any “first out” portion of such Bank Loan, provided, further
that the underlying obligor with respect to such Bank Loan shall have a ratio of
first lien debt (including the “first out” portion of such Bank Loan, but
excluding the “last out” portion of such Bank Loan) to EBITDA that does not
exceed 3.25:1.00 and a ratio of aggregate first lien debt (including both the
“first out” portion and the “last out” portion of such Bank Loan) to EBITDA that
does not exceed 5.25:1.00. An Obligor’s investment in the “last out” portion of
a First Lien Last Out Bank Loan shall be treated as a First Lien Last Out Bank
Loan for purposes of determining the applicable Advance Rate for such Portfolio
Investment under this Agreement. For the avoidance of doubt, an Obligor’s
investment in the portion of such Bank Loan that is not the last out portion
(the “first out” portion) shall be treated as a First Lien Bank Loan for
purposes of determining the applicable Advance Rate for such Portfolio
Investment under this Agreement and an Obligor’s investment in any “last out”
portion of a First Lien Bank Loan that does not meet the foregoing criteria
shall be treated as a Second Lien Bank Loan.
“First Lien Unitranche Bank Loan” means a First Lien Bank Loan with a ratio of
first lien debt to EBITDA that exceeds 5.25:1.00, and where the underlying
borrower does not also have a Second Lien Bank Loan outstanding.
“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.
- 104 -

--------------------------------------------------------------------------------



“Junior Investments” means, collectively, Performing Cash Pay High Yield
Securities and Performing Cash Pay Mezzanine Investments.
“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one year from the applicable date of determination.
“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to
Rule 144A under the Securities Act (or any successor provision thereunder),
(d) that are not Cash Equivalents and (e) contractually subordinated in right of
payment to other debt of the same issuer.
“Non-Core Investments” means, collectively, Portfolio Investments in common
equity, warrants, Non-Performing Bank Loans, Non-Performing High Yield
Securities, Non-Performing Mezzanine Investments, Performing Non-Cash Pay High
Yield Securities, Performing Preferred Equity, Performing Non-Cash Pay Mezzanine
Investments and Performing Common Equity.
“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans, Non-Performing First Lien Last Out Bank Loans, Non-Performing First Lien
Unitranche Bank Loans and Non-Performing Second Lien Bank Loans.
“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.
“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.
“Non-Performing First Lien Last Out Bank Loans” means First Lien Last Out Bank
Loans other than Performing First Lien Bank Loans.
“Non-Performing First Lien Unitranche Bank Loans” means First Lien Unitranche
Bank Loans other than Performing First Lien Bank Unitranche Loans.
“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.
“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.
“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.
“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect
- 105 -

--------------------------------------------------------------------------------



to any Portfolio Investment that is Preferred Stock, the issuer of such
Portfolio Investment has not failed to meet any scheduled redemption obligations
or to pay its latest declared cash dividend, after the expiration of any
applicable grace period.
“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.
“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.
“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.
“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.
“Performing First Lien Last Out Bank Loans” means First Lien Last Out Bank Loans
which are Performing.
“Performing First Lien Unitranche Bank Loans” means First Lien Unitranche Bank
Loans which are Performing.
“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.
“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.
“Performing Preferred Equity” means Preferred Stock of an issuer that has not
failed to meet any scheduled redemption obligations or to pay its latest
declared cash dividend, after the expiration of any applicable grace period.
“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.
“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.
- 106 -

--------------------------------------------------------------------------------



“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.
“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Senior Investments” means Cash, Cash Equivalents, Short-Term U.S. Government
Securities, Long-Term U.S. Government Securities, Performing First Lien Bank
Loans, Performing First Lien Last Out Bank Loans and Performing First Lien
Unitranche Loans.
“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one year of the applicable date of determination.
“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01.
“Value” means, with respect to any Portfolio Investment, the value as determined
pursuant to Section 5.12(b).
ARTICLE VI

NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or cash collateralized in
accordance with Sections 2.05(k) and 2.09(a)) and all LC Disbursements (if the
related Letters of Credit have not been so cash collateralized) shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01.          Indebtedness.  The Borrower will not, nor will it permit
any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)          Indebtedness created hereunder;
- 107 -

--------------------------------------------------------------------------------



(b)          Secured Longer-Term Indebtedness and Unsecured Longer-Term
Indebtedness (including Convertible Debt that qualifies as Unsecured Longer-Term
Indebtedness) in an aggregate amount that (i) taken together with other
then-outstanding Indebtedness, does not exceed the amount required to comply
with the provisions of Section 6.07(b) and (ii) in the case of Secured
Longer-Term Indebtedness, taken together with Indebtedness permitted under
clauses (a) and (g) of this Section 6.01 does not exceed the Borrowing Base;
(c)          Other Permitted Indebtedness;
(d)          Indebtedness of Financing Subsidiaries;
(e)          repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities;
(f)          obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;
(g)          Secured Shorter-Term Indebtedness and Unsecured Shorter-Term
Indebtedness (including Convertible Debt that qualifies as Unsecured
Shorter-Term Indebtedness) in an aggregate amount (immediately after giving
effect to the incurrence of such Indebtedness) not exceeding the greater of (x)
5% of Shareholders’ Equity and (y) $25,000,000 and that (i) taken together with
other then-outstanding Indebtedness, does not exceed the amount required to
comply with the provisions of Section 6.07(b) and (ii) when taken together with
Indebtedness permitted under clause (a), and Secured Longer-Term Indebtedness
permitted under clause (b), of this Section 6.01, does not exceed the Borrowing
Base;
(h)          obligations (including Guarantees) in respect of Standard
Securitization Undertakings;
(i)          so long as no Default or Event of Default shall have occurred and
be continuing at the time of the incurrence thereof, Permitted Convertible Note
Hedges, in each case in respect of Indebtedness otherwise permitted hereby;
(j)          Indebtedness outstanding on the Effective Date and listed on
Schedule 6.01; and
(k)          Indebtedness consisting of Permitted SBIC Guarantees.
SECTION 6.02.          Liens.  The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)          any Lien on any property or asset of the Borrower existing on the
- 108 -

--------------------------------------------------------------------------------



Effective Date and set forth in Part B of Schedule II; provided that (i) no such
Lien shall extend to any other property or asset of the Borrower or any of its
Subsidiaries and (ii) any such Lien shall secure only those obligations which it
secured on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(b)          Liens created pursuant to the Security Documents;
(c)          Liens on the assets of Financing Subsidiaries securing obligations
of Financing Subsidiaries;
(d)          Liens on Special Equity Interests included in the Portfolio
Investments of the Borrower but only to the extent securing obligations in the
manner provided in the definition of “Special Equity Interests” in Section 1.01;
(e)          Liens securing Indebtedness or other obligations in an aggregate
amount (immediately after giving effect to the incurrence of such Indebtedness
or other obligation or the granting of such Lien) not exceeding the greater of
(x) 5% of Shareholders’ Equity and (y) $25,000,000 (which may cover Portfolio
Investments, but only to the extent released from the Lien in favor of the
Collateral Agent in accordance with the requirements of Section 10.03 of the
Guarantee and Security Agreement (it being understood and agreed by the parties
hereto that for the purposes of this Section 6.02(e), references to a
“disposition” in Section 10.03(b) of the Guarantee and Security Agreement shall
be deemed to include the granting of any Lien permitted by this Section
6.02(e))), so long as at the time thereof the aggregate amount of Indebtedness
permitted under clauses (a), (b) and (g) of Section 6.01, does not exceed the
lesser of (i) the Borrowing Base and (ii) the amount required to comply with the
provisions of Section 6.07(b);
(f)          Permitted Liens; and
(g)          Liens on Equity Interests in any SBIC Subsidiary created in favor
of the SBA;
SECTION 6.03.          Fundamental Changes.  The Borrower will not, nor will it
permit any of its Subsidiaries (other than any SPE Subsidiaries or Immaterial
Subsidiaries) to, liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution).  The Borrower will not, nor will it permit any of
its Subsidiaries (other than any Financing Subsidiaries or Immaterial
Subsidiaries) to, enter into any transaction of merger or consolidation or
amalgamation, or acquire any business or property from, or capital stock of, or
be a party to any acquisition of, any Person, except for purchases or
acquisitions of Portfolio Investments and other assets in the normal course of
the day-to-day business activities of the Borrower and its Subsidiaries and not
in violation of the terms and conditions of this Agreement or any other Loan
Document.  The Borrower will not, nor will it permit any of its Subsidiaries
(other than any Financing Subsidiaries or Immaterial Subsidiaries) to, convey,
sell, lease, transfer or otherwise dispose of, in one
- 109 -

--------------------------------------------------------------------------------



transaction or a series of transactions, any part of its assets, whether now
owned or hereafter acquired, but excluding (x) assets sold or disposed of in the
ordinary course of business (including to make expenditures of cash and
dispositions of investments in connection with exits and work-outs in the normal
course of the day-to-day business activities of the Borrower and its
Subsidiaries) and (y) subject to the provisions of clause (d) below, Portfolio
Investments (to the extent not otherwise included in clause (x) of this
Section).
Notwithstanding the foregoing provisions of this Section:
(a)          any Subsidiary Guarantor of the Borrower may be merged or
consolidated with or into the Borrower or any other Subsidiary Guarantor;
provided that (i) at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing, (ii) if any such transaction shall
be between a Subsidiary Guarantor and a wholly owned Subsidiary Guarantor, the
wholly owned Subsidiary Guarantor shall be the continuing or surviving
corporation and (iii) if any such transaction shall be between the Borrower and
a Subsidiary Guarantor, the Borrower shall be the continuing or surviving
corporation;
(b)          any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower;
(c)          the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;
(d)          the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary so long as
(i) after giving effect to such release (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base and the
Borrower delivers a certificate of a Financial Officer to such effect to the
Administrative Agent and (ii) either (x) the amount of any excess availability
under the Borrowing Base immediately prior to such release is not diminished as
a result of such release or (y) the Borrowing Base immediately after giving
effect to such release is at least 110% of the Covered Debt Amount;
(e)          the Borrower or any Subsidiary may merge or consolidate with any
other Person so long as at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing and provided that (i) if any such
transaction shall be between the Borrower and another Person, the Borrower shall
be the continuing or surviving corporation, (ii) if any such transaction shall
be between a wholly-owned Subsidiary Guarantor and another Person (other than
the Borrower), a wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation and (iii) if any such transaction shall be between a
- 110 -

--------------------------------------------------------------------------------



Subsidiary Guarantor and another Person (other than the Borrower or a
wholly-owned Subsidiary Guarantor), a Subsidiary Guarantor shall be the
continuing or surviving corporation;
(f)          the Borrower and its Subsidiaries may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $10,000,000 in any fiscal
year;
(g)          any Subsidiary may voluntarily dissolve or liquidate if such
Subsidiary that does not own, legally or beneficially, assets which in aggregate
have a value of $500,000 or more at such time of dissolution or liquidation; and
(h)          the Borrower or the other Obligors may dissolve or liquidate any
SBIC Subsidiary; provided that no portion of any Indebtedness or any other
obligations (contingent or otherwise) of such SBIC Subsidiary (a) is, or would
as a result of dissolution or liquidation hereunder become, recourse to or
obligate the Borrower or any other Obligor (other than any SBIC Subsidiary) in
any way, or (b) subjects, or would as a result of the dissolution or liquidation
hereunder subject, any property of the Borrower or any other Obligor (other than
any SBIC Subsidiary) to the satisfaction of such Indebtedness.
SECTION 6.04.          Investments.  The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries) to, acquire, make or
enter into, or hold, any Investments except:
(a)          operating deposit accounts with banks;
(b)          Investments by the Borrower and the Subsidiary Guarantors in the
Borrower and the Subsidiary Guarantors;
(c)          Hedging Agreements entered into in the ordinary course of the
Borrower’s and its Subsidiaries’ financial planning and not for speculative
purposes;
(d)          Portfolio Investments by the Borrower and its Subsidiaries to the
extent such Portfolio Investments are permitted under the provisions of the
Investment Company Act applicable to business development companies and the
Borrower’s Investment Policies;
(e)          Equity Interests in (or capital contributions to) Financing
Subsidiaries to the extent not prohibited by Section 6.03(d);
(f)          Investments constituting Permitted Convertible Note Hedges; and
(g)          additional Investments acquired, made, entered into or held after
the Effective Date up to but not exceeding $10,000,000 in the aggregate.
- 111 -

--------------------------------------------------------------------------------



For purposes of clause (g) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment; provided that in no
event shall the aggregate amount of such Investment be deemed to be less than
zero; the amount of an Investment shall not in any event be reduced by reason of
any write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment is made that have not
been dividended, distributed or otherwise paid out.
SECTION 6.05.          Restricted Payments.  The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries) to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except that the Borrower may declare and pay:
(a)          dividends with respect to the capital stock of the Borrower to the
extent payable in additional shares of the Borrower’s common stock;
(b)          dividends and distributions in either case in cash or other
property (excluding for this purpose the Borrower’s common stock) in any taxable
year of the Borrower in amounts not to exceed the amount that is estimated in
good faith by the Borrower to be required to (i) reduce to zero for such taxable
year or for the previous taxable year, its investment company taxable income
(within the meaning of section 852(b)(2) of the Code), and reduce to zero the
tax imposed by section 852(b)(3) of the Code and (ii) avoid federal excise taxes
for such taxable year imposed by section 4982 of the Code;
(c)          dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:
(i)          no Default shall have occurred and be continuing; provided that, if
such Restricted Payment is a scheduled dividend of the Borrower, then such
Restricted Payment shall be deemed to comply with this Section 6.05(c)(i) so
long as no Default or Event of Default shall have occurred and be continuing at
the time of declaration and (A) such payment is made within seventy five (75)
days after declaration thereof or (B) no Event of Default shall have occurred
and be continuing at the time of payment or immediately after giving effect
thereto; and
(ii)          the aggregate amount of Restricted Payments made during any
taxable year of the Borrower after December 31, 2012 under this clause (c) shall
not exceed an amount equal to the difference of (x) an amount equal to 10% of
the taxable income of the Borrower for such taxable year determined under
section 852(b)(2) of the Code, but without
- 112 -

--------------------------------------------------------------------------------



regard to subparagraphs (A), (B) or (D) thereof, minus (y) the amount, if any,
by which dividends and distributions made during such taxable year pursuant to
the foregoing clause (b) based upon the Borrower’s estimate of taxable income
exceeded the actual amounts specified in subclauses (i) and (ii) of such
foregoing clause (b) for such taxable year; provided that dividends declared in
any taxable year but paid in the subsequent taxable year shall be deemed to be
made in the taxable year such dividends were declared;
(d)          any delivery or payment (i) in connection with, or as part of, the
termination or settlement of any Permitted Warrant, (ii) in connection with
entering into a Permitted Convertible Note Hedge and (iii) in connection with
the replacement of any existing Permitted Convertible Note Hedge with a
substantially similar Permitted Convertible Note Hedge; and
(e)          other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
does not exceed 90% of the Borrowing Base and (y) no Default shall have occurred
and be continuing and (ii) to the extent that the Covered Debt Amount would
exceed 60% of the Borrowing Base on the date of such Restricted Payment after
giving effect thereto, on the date of such other Restricted Payment the Borrower
delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as at such date demonstrating compliance with subclause (x) after
giving effect to such Restricted Payment.  For purposes of preparing such
Borrowing Base Certificate, (A) the fair market value of Portfolio Investments
for which market quotations are readily available shall be the most recent
quotation available for such Portfolio Investment and (B) the fair market value
of Portfolio Investments for which market quotations are not readily available
shall be the Value set forth in the Borrowing Base Certificate most recently
delivered by the Borrower to the Administrative Agent and the Lenders pursuant
to Section 5.01(d); provided that the Borrower shall reduce the Value of any
Portfolio Investment referred to in this subclause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Portfolio Investment.
Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.
SECTION 6.06.          Certain Restrictions on Subsidiaries.  The Borrower will
not permit any of its Subsidiaries (other than Financing Subsidiaries) to enter
into or suffer to exist any indenture, agreement, instrument or other
arrangement that prohibits or restrains, in each case in any material respect,
or imposes materially adverse conditions upon, the incurrence or payment of
Indebtedness, the declaration or payment of dividends, the making of loans,
advances, guarantees or Investments or the sale, assignment, transfer or other
disposition of property; provided that the foregoing shall not apply to (i)
indentures, agreements, instruments or other arrangements pertaining to other
- 113 -

--------------------------------------------------------------------------------



Indebtedness permitted hereby so long as it is not, in the Borrower's good faith
judgment, materially more restrictive or burdensome in respect of the foregoing
activities than the Loan Documents (provided that such restrictions would not
adversely affect the exercise of rights or remedies of the Administrative Agent
or the Lenders hereunder or under the Security Documents or restrict any Obligor
in any manner from performing its obligations under the Loan Documents) and (ii)
indentures, agreements, instruments or other arrangements pertaining to any
lease, sale or other disposition of any asset permitted by this Agreement or any
Lien permitted by this Agreement on such asset so long as the applicable
restrictions only apply to the assets subject to such lease, sale, other
disposition or Lien.
SECTION 6.07.          Certain Financial Covenants.
(a)          Minimum Shareholders’ Equity.  The Borrower will not permit
Shareholders’ Equity at the last day of any fiscal quarter of the Borrower to be
less than the greater of (i) 33% of the total assets of the Borrower and its
Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis, without duplication, in accordance with GAAP) and
(ii) $275,000,000 plus 25% of the net proceeds of the sale of Equity Interests
by the Borrower and its Subsidiaries after the Fifth Amendment Effective Date,
which in any event shall not include dividends, distributions or other payments
in respect of such Equity Interests that are paid in Equity Interests in respect
of such Equity Interests.
(b)          Asset Coverage Ratio.  The Borrower will not permit the Asset
Coverage Ratio to be less than 1.50 to 1 at any time. The Borrower will not
permit the “asset coverage” ratio under the Investment Company Act to be less
than the percentage required under the Investment Company Act for the Borrower
to issue or sell any class of senior security (as defined under the Investment
Company Act).
(c)          Senior Coverage Ratio.  The Borrower will not permit the Senior
Coverage Ratio to be less than 2.00 to 1 at any time.
SECTION 6.08.          Transactions with Affiliates.  The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any material transactions
with any of its Affiliates, even if otherwise permitted under this Agreement,
except (a) transactions in the ordinary course of business (it being agreed that
affiliate transactions that are expressly permitted to be undertaken by a
“business development company” under the Investment Company Act and the rules
and regulations promulgated thereunder will be deemed to be in the ordinary
course of business for purposes of this Section 6.08) at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and its Subsidiaries not involving any other
Affiliate, (c) Restricted Payments permitted by Section 6.05, (d) the
transactions provided in the Affiliate Agreements, (e) transactions described on
Schedule V, (f) any Investment that results in the creation of an Affiliate and
(g) Permitted Board-Approved Affiliate Transactions.
- 114 -

--------------------------------------------------------------------------------



SECTION 6.09.          Lines of Business.  The Borrower will not, nor will it
permit any of its Subsidiaries to, engage to any material extent in any business
other than in accordance with its Investment Policies.
SECTION 6.10.          No Further Negative Pledge.  The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Obligor
to create, incur, assume or suffer to exist any Lien upon any of its properties,
assets or revenues, whether now owned or hereafter acquired, or which requires
the grant of any security for an obligation if security is granted for another
obligation, except the following: (a) this Agreement and the other Loan
Documents; (b) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the assets encumbered thereby; (c) customary
restrictions contained in leases not subject to a waiver; and (d) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the Secured
Obligations under the Guarantee and Security Agreement and does not require the
direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of any
Obligor to secure the Loans or any Hedging Agreement.
SECTION 6.11.          Modifications of Longer-Term Documents.  Without the
prior consent of the Administrative Agent (with the approval of the Required
Lenders), the Borrower will not consent to any modification, supplement or
waiver of:
(a)          any of the provisions of any agreement, instrument or other
document evidencing or relating to any Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness that would result in such Indebtedness not
meeting the requirements of the definition of “Secured Longer-Term Indebtedness”
and “Unsecured Longer-Term Indebtedness”, as applicable, set forth in
Section 1.01 of this Agreement, unless (i) in the case of Secured Longer-Term
Indebtedness, such Indebtedness would have been permitted to be incurred as
Secured Shorter-Term Indebtedness at the time of such modification, supplement
or waiver and the Borrower so designates such Indebtedness as “Secured
Shorter-Term Indebtedness” (whereupon such Indebtedness shall be deemed to
constitute “Secured Shorter-Term Indebtedness” for all purposes of this
Agreement) and (ii) in the case of Unsecured Longer-Term Indebtedness, such
Indebtedness would have been permitted to be incurred as Unsecured Shorter-Term
Indebtedness at the time of such modification, supplement or waiver and the
Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement) or
(b)          any material provision of any of the Affiliate Agreements (other
than any Permitted Board-Approved Affiliate Transaction), unless such
modification, supplement or waiver is not less favorable to the Borrower than
could be obtained on an arm’s-length basis from unrelated third parties.
- 115 -

--------------------------------------------------------------------------------



For the avoidance of doubt, no written consent or waiver shall be required for
any conversion or exchange rate and/or price adjustment with respect to any
convertible or exchangeable debt securities made pursuant to the terms thereof.
SECTION 6.12.          Prepayments of Longer-Term Indebtedness.  The Borrower
will not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to, purchase, redeem, retire or otherwise acquire for value, or
set apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of, or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness (other than the refinancing (including by an exchange)
of (x) the 2022 Notes with Unsecured Longer-Term Indebtedness (including
Convertible Debt that qualifies as Unsecured Longer-Term Indebtedness) that is
issued at any time from and after the Fifth Amendment Effective Date until the
date of such refinancing or exchange or (y) Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness (other than the 2022 Notes) with Indebtedness
permitted under Section 6.01), except for (a) regularly scheduled payments,
prepayments or redemptions of principal and interest in respect thereof required
pursuant to the instruments evidencing such Indebtedness, (b) payments and
prepayments of Secured Longer-Term Indebtedness required to comply with
requirements of Section 2.10(c), (c) any such purchase, redemption, retirement,
acquisition or other payment described above, in each case to the extent the
consideration therefor consists of Equity Interests of the Borrower, (d)
prepayments of the 2022 Notes in an amount not to exceed $21,562,500; provided,
(i) the remaining outstanding 2022 Notes are refinanced with a final maturity
date not earlier than six months after the Maturity Date and (ii) the amount of
prepayments available under this clause (d) shall be reduced dollar for dollar
by the amount used pursuant to clause (e)(ii) below, or (e) prepayments that
would be permitted as (and shall be included in the calculation of) Restricted
Payments pursuant to Section 6.05(e); provided that (i) nothing in this Section
6.12 shall prohibit “pay-in-kind” interest by adding accrued interest to the
principal amount of the applicable Indebtedness and (ii) notwithstanding
anything herein to the contrary, the aggregate amount expended in respect of the
2022 Notes pursuant to clause (e) above shall not exceed $10,000,000.
SECTION 6.13.          SBIC Guarantee.  The Borrower will not, nor will it
permit any of its Subsidiaries to, cause or permit the occurrence of any event
or condition that would result in any recourse to any Obligor under any
Permitted SBIC Guarantee.
ARTICLE VII

EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)          the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable (in the case of clause (e) below, subject to
- 116 -

--------------------------------------------------------------------------------



applicable cure periods), whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as and when required by Section 2.09(a);
(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;
(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made in any material respect;
(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.02(a), Section 5.03 (with
respect to the Borrower’s existence) or Section 5.08(a) or in Article VI or any
Obligor shall default in the performance of any of its obligations contained in
Section 7 of the Guarantee and Security Agreement or (ii) Sections 5.01(e) and
(f) or 5.02 (other than Section 5.02(a)) and such failure shall continue
unremedied for a period of five or more days after notice thereof by the
Administrative Agent (given at the request of any Lender) to the Borrower;
(e)          a Borrowing Base Deficiency shall occur and continue unremedied for
a period of five or more Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency pursuant to
Section 5.01(e); provided that it shall not be an Event of Default hereunder if
the Borrower shall present the Administrative Agent with a plan reasonably
feasible in the opinion of the Administrative Agent (with the approval of the
Required Lenders) to enable such Borrowing Base Deficiency to be cured within 30
Business Days (which 30-Business Day period shall include the five Business Days
permitted for delivery of such plan), so long as such Borrowing Base Deficiency
is cured within such 30-Business Day period;
(f)          the Borrower or any Obligor, as applicable, shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in clause (a), (b), (d) or (e) of this Article) or
any other Loan Document and such failure shall continue unremedied for a period
of 30 or more days after notice thereof from the Administrative Agent (given at
the request of any Lender) to the Borrower; provided that no Event of Default
shall exist as a result of the Borrower’s failure to deliver copies of the
reports described in Section 5.01(f) to the Administrative Agent or any Lender
if (i) the Borrower’s independent public accountants require, as a condition to
the Administrative
- 117 -

--------------------------------------------------------------------------------



Agent’s or such Lender’s receipt of such reports, that the Administrative Agent
and/or such Lender execute a release, indemnification or similar agreement and
(ii) the Administrative Agent or such Lender refuse to execute such agreement;
(g)          the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
taking into account any applicable grace periods;
(h)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to any applicable grace periods) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (h) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
(i)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;
(j)          the Borrower or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing (it being understood that the
voluntary dissolution or liquidation of a Subsidiary in compliance with Section
6.03(g) shall not constitute an Event of Default under this clause (j));
(k)          the Borrower or any of its Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
- 118 -

--------------------------------------------------------------------------------



(l)          one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 shall be rendered against the Borrower or any of
its Subsidiaries or any combination thereof and (i) the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, discharged or bonded pending appeal, and liability
for such judgment amount shall not have been admitted by an insurer of reputable
standing reasonably acceptable to the Required Lenders or (ii) any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any of its Subsidiaries to enforce any such judgment;
(m)          an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
(n)          a Change in Control shall occur;
(o)          the investment advisor for the Borrower shall cease to be BlackRock
Inc. or a Person Controlled by BlackRock Inc.;
(p)          the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments having an aggregate Value in excess of 5% of
the aggregate Value of all Portfolio Investments, not be valid and perfected (to
the extent perfection by filing, registration, recordation, possession or
control is required herein or therein) in favor of the Collateral Agent, free
and clear of all other Liens (other than Liens permitted under Section 6.02 or
under the respective Security Documents); provided that if such default is as a
result of any action of the Administrative Agent or Collateral Agent or a
failure of the Administrative Agent or Collateral Agent to take any action
solely within its control or required to be taken by it under the Loan
Documents, such default shall continue unremedied for a period of ten (10)
consecutive Business Days after the Borrower receives written notice thereof
from the Administrative Agent;
(q)          except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by the Borrower; or
(r)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.08(b)(iii);
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable
- 119 -

--------------------------------------------------------------------------------



may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (i) or (j)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account (in accordance with Section 2.05(k)) cash in an amount equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (i) or (j) of this Article.
ARTICLE VIII

THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative
- 120 -

--------------------------------------------------------------------------------



Agent is required to exercise in writing by the Required Lenders, and (c) except
as expressly set forth herein and in the other Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
The Administrative Agent may resign at any time by notice in writing to the
Lenders, the Issuing Bank and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower not to
be unreasonably withheld (or, if an Event of Default has occurred and is
continuing in consultation with the Borrower), to appoint a successor.  If no
successor shall have been
- 121 -

--------------------------------------------------------------------------------



so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (the “Resignation Effective Date”), then the retiring Administrative
Agent’s resignation shall nonetheless become effective in accordance with such
notice. If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice.
With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation or removal hereunder,
the provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
ARTICLE IX

MISCELLANEOUS
SECTION 9.01.          Notices; Electronic Communications.
- 122 -

--------------------------------------------------------------------------------



(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic mail, as follows:
(i)          if to the Borrower, to it at 40 East 52nd Street, New York,
New York 10022, Attention of Chief Financial Officer, (Telecopy No. (212)
810-5801; Telephone No. (212) 810-5800);
(ii)          if to the Administrative Agent, to Citibank, N.A., One Penns Way,
New Castle, Delaware 19720, Attention of Agency Operations (Telecopy No. (646)
274-5080; Telephone No. (302) 894-6010; e‑mail AgencyABTFSupport@citi.com, CC:
GlAgentOfficeOps@Citi.com);
(iii)          if to the Issuing Bank, to Citibank, N.A., One Penns Way, New
Castle, Delaware 19720, Attention of Agency Operations (Telecopy No. (646)
274-5080; Telephone No. (302) 894-6010; e‑mail AgencyABTFSupport@citi.com, CC:
GlAgentOfficeOps@Citi.com); with a further copy to Hilary Olewe (Telephone No.
(212) 816-6534; e-mail hilary.w.olewe@citi.com);
(iv)          if to the Swingline Lender, to Citibank, N.A., One Penns Way, New
Castle, Delaware 19720, Attention of Agency Operations (Telecopy No. (646)
274-5080; Telephone No. (302) 894-6010; e‑mail AgencyABTFSupport@citi.com, CC:
GlAgentOfficeOps@Citi.com); and
(v)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. 
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)          Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2.06 if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
- 123 -

--------------------------------------------------------------------------------



Unless the Administrative Agent otherwise prescribes and except as provided in
paragraph (c) below with respect to notices to the Administrative Agent,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment); provided that if such notice or
other communication is not sent during normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient , and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.  Unless
a Lender or the Issuing Bank has notified the Administrative Agent that it is
incapable of receiving notices by electronic communication, each Lender and the
Issuing Bank agree to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s or the Issuing
Bank’s e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
(c)          Communications to the Administrative Agent.  The Borrower hereby
agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement, (iii) provides
notices of any Default of Event of Default, or (iv) is required to be delivered
to satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or other
such electronic mail address as the Administrative Agent may notify to the
Borrower.  In addition, the Borrower agrees to provide the Communications to the
Administrative Agent in the manner specified in the Loan Documents but only to
the extent requested by the Administrative Agent.  The Borrower further agrees
that the Administrative Agent may make the Communications available to the
Lenders by posting the Communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”).
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS,  OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
- 124 -

--------------------------------------------------------------------------------



LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY
TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Nothing herein shall prejudice the right of the
Administrative Agent, the Issuing Bank or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
SECTION 9.02.          Waivers; Amendments.
(a)          No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
(b)          Amendments to this Agreement.  Other than for Commitment Increases
effected in accordance with Section 2.08(e), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement
- 125 -

--------------------------------------------------------------------------------



or agreements in writing entered into by the Borrower and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:
(i)          increase the Commitment of any Lender without the written consent
of such Lender,
(ii)          reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby,
(iii)          postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby,
(iv)          change Section 2.17(b), (c) or (d) in a manner that would alter
the pro rata sharing of payments, or making of disbursements, required thereby
without the written consent of each Lender affected thereby, or
(v)          change any of the provisions of this Section or the percentage in
the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender affected thereby;
provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be and (y) the consent of Lenders holding not less than two-thirds of the
Revolving Credit Exposure and unused Commitments (excluding, to the extent that
such would be excluded under Section 2.19(a)(ii), the Revolving Credit Exposures
and unused Commitments of any Defaulting Lenders) will be required (A) for any
adverse change affecting the provisions of this Agreement relating to the
Borrowing Base (including the definitions used therein), or the provisions of
Section 5.12(b)(ii), and (B) for any release of any material portion of the
Collateral other than for fair value or as otherwise permitted hereunder or
under the other Loan Documents.
Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification.
- 126 -

--------------------------------------------------------------------------------



(c)          Amendments to Security Documents; Releases of Liens and Subsidiary
Guarantors.  No Security Document nor any provision thereof may be waived,
amended or modified, nor may the Liens thereof be spread to secure any
additional obligations (including any increase in Loans hereunder, but excluding
(i) any such increase pursuant to a Commitment Increase under Section 2.08(e) to
an aggregate amount not greater than $375,000,000 and (ii) Designated
Indebtedness and Hedging Agreement Obligations (as such terms are defined in the
Guarantee and Security Agreement)) except pursuant to an agreement or agreements
in writing entered into by the Borrower, and by the Collateral Agent with the
consent of the Required Lenders; provided that, (i) without the written consent
of each Lender, no such agreement shall release all or substantially all of the
Obligors from their respective obligations under the Security Documents and
(ii) without the written consent of each Lender, no such agreement shall release
all or substantially all of the collateral security or otherwise terminate all
or substantially all of the Liens under the Security Documents, alter the
relative priorities of the obligations entitled to the Liens created under the
Security Documents (except in connection with securing additional obligations
equally and ratably with the Loans and other obligations hereunder) with respect
to all or substantially all of the collateral security provided thereby, or
release all or substantially all of the guarantors under the Guarantee and
Security Agreement from their guarantee obligations thereunder, except that no
such consent shall be required, and the Administrative Agent is hereby
authorized (and so agrees with the Borrower) to direct the Collateral Agent
under the Guarantee and Security Agreement, to release any Lien covering
property (and to release any such guarantor) at any time that (x) such release
is permitted under the Guarantee and Security Agreement or (y) the consent of
the Required Lenders or each Lender, as applicable, as provided in this Section
9.02(c) or the consent of such Lenders as provided by Section 9.02(b), in each
case, has been obtained.
(d)          Replacement of Non-Consenting Lender.  If, in connection with any
proposed change, waiver, discharge or termination to any of the provisions of
this Agreement as contemplated by this Section 9.02, the Borrower has obtained
the consent of the Required Lenders but the consent of one or more Lenders (each
a “Non-Consenting Lender”) whose consent is required for such change, waiver,
discharge or termination is not obtained, then (so long as no Event of Default
has occurred and is continuing) the Borrower shall have the right, at its sole
cost and expense, to replace each such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 2.18(b) so long as at the time of such
replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.
SECTION 9.03.          Expenses; Indemnity; Damage Waiver.
(a)          Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Arrangers and their Affiliates, including the reasonable
and documented fees, charges and disbursements of one outside counsel, one local
counsel in each relevant jurisdiction and one regulatory counsel in each
relevant regulatory field (in each case selected by the Administrative Agent)
for the Administrative Agent and the Collateral Agent, in connection with the
syndication of the credit facilities provided for herein, the
- 127 -

--------------------------------------------------------------------------------



preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of one outside counsel, one local counsel in each relevant
jurisdiction and one regulatory counsel in each relevant regulatory field (in
each case selected by the Administrative Agent) for the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect thereof;
provided that if the Administrative Agent, the Issuing Bank or any Lender shall
determine in good faith that there is likely to be a conflict between its
interests and the interests of such other Persons (any party making such
determination, a “Determining Party”), the Borrower shall pay all documented
fees, charges and disbursements of an additional outside counsel, and additional
local counsel in each relevant jurisdiction and an additional regulatory counsel
in each relevant regulatory field, as applicable, for the Determining Party to
the extent reasonably requested, and (iv) and all documented costs, expenses,
taxes, assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein; provided that
unless an Event of Default has occurred and is continuing, the Borrower shall
not be responsible for the reimbursement of any fees, costs and expenses of the
Independent Valuation Provider incurred pursuant to Section 5.12(d) in an
aggregate amount in excess of $200,000 in any 12-month period (the “IVP
Supplemental Cap”).
(b)          Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, the Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (other than Taxes
or Other Taxes which shall only be indemnified by the Borrower to the extent
provided in Section 2.16), including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a
- 128 -

--------------------------------------------------------------------------------



party thereto or (iv) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or the Subsidiaries, or any Environmental Liability related in any way
to the Borrower or the Subsidiaries; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
willful misconduct or gross negligence of such Indemnitee or (ii) a claim
brought by the Borrower or any Obligor against such Indemnitee for material
breach in bad faith of such Indemnitee’s obligations under this Agreement or the
other Loan Documents, if the Borrower or such Obligor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.
(c)          Reimbursement by Lenders.  To the extent that (i) the Borrower
fails to pay any amount required to be paid by it to the Administrative Agent,
the Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this
Section or (ii) the fees, costs and expenses of the Independent Valuation
Provider incurred pursuant to Section 5.12(d) exceed the IVP Supplemental Cap
for any 12-month period, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (or to the Administrative Agent, in the case of clause (ii) above), such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that, in the case of clause (i) above, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon such Lender’s share of
the aggregate Revolving Credit Exposures and unused Commitments at such time.
(d)          Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.
(e)          Payments.  All amounts due under this Section shall be payable
promptly after written demand therefor.
(f)          No Fiduciary Duty.  Each of the Lenders and their Affiliates
(collectively, solely for purposes of this paragraph, the “Banks”) may have
economic interests that conflict with those of the Obligors, their stockholders
and/or their Affiliates.
- 129 -

--------------------------------------------------------------------------------



The Borrower agrees that nothing in this Agreement or the other Loan Documents
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Bank, on the one
hand, and the Obligors, their stockholders or their Affiliates, on the other. 
The Borrower acknowledges and agrees that (i) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Banks, on the
one hand, and the Obligors, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Bank has assumed an advisory or
fiduciary responsibility in favor of any Obligor, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Bank has advised, is currently advising or will
advise any Obligor, its stockholders or its Affiliates on other matters) or any
other obligation to any Obligor except the obligations expressly set forth in
the Loan Documents and (y) each Bank is acting solely as principal and not as
the agent or fiduciary of any Obligor, its management, stockholders, creditors
or any other Person.  The Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  The Borrower agrees that it
will not claim that any Bank has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Obligor, in connection with
such transaction or the process leading thereto.
SECTION 9.04.          Successors and Assigns.
(a)          Assignments Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)          Assignments by Lenders.
(i)          Assignments Generally.  Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans and LC Exposure at the time owing to
it) with the
- 130 -

--------------------------------------------------------------------------------



prior written consent (such consent not to be unreasonably withheld or delayed)
of:
(A)          the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender or an Affiliate of a Lender or, if an
Event of Default has occurred and is continuing, any other assignee;
(B)          the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender or an
Affiliate of a Lender; and
(C)          each of the Issuing Bank and the Swingline Lender.
(ii)          Certain Conditions to Assignments.  Assignments shall be subject
to the following additional conditions:
(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans and LC Exposure of a Class, the amount of the
Commitment or Loans and LC Exposure of such Class of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than U.S. $5,000,000 unless each of the Borrower and
the Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
(B)          each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments, Loans and LC Exposure;
(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender or an Approved Fund), for which the Borrower and the
Guarantors shall not be obligated;
(D)          the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire; and
(E)          no such assignment will be made to any Defaulting Lender or any of
their respective subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender.
- 131 -

--------------------------------------------------------------------------------



(iii)          Effectiveness of Assignments.  Subject to acceptance and
recording thereof pursuant to paragraph (c) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.
(iv)          Defaulting Lender Assignments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
will be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment make such additional payments to
the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in the
applicable Class.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
(c)          Maintenance of Registers by Administrative Agent.  The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Registers” and each individually, a “Register”).  The
entries in the Registers shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Registers pursuant to the
- 132 -

--------------------------------------------------------------------------------



terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Registers shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(d)          Acceptance of Assignments by Administrative Agent.  Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(e)          Special Purposes Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”) owned or administered by such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make; provided that (i) nothing herein shall constitute a commitment to make
any Loan by any SPC, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall, subject to the terms of this Agreement, make such Loan pursuant to the
terms hereof, (iii) the rights of any such SPC shall be derivative of the rights
of the Granting Lender, and such SPC shall be subject to all of the restrictions
upon the Granting Lender herein contained, and (iv) no SPC shall be entitled to
the benefits of Sections 2.14 (or any other increased costs protection
provision), 2.15 or 2.16.  Each SPC shall be conclusively presumed to have made
arrangements with its Granting Lender for the exercise of voting and other
rights hereunder in a manner which is acceptable to the SPC, the Administrative
Agent, the Issuing Bank, the Lenders and the Borrower, and each of the
Administrative Agent, the Lenders and the Obligors shall be entitled to rely
upon and deal solely with the Granting Lender with respect to Loans made by or
through its SPC.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender.
Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC.  In
addition, notwithstanding anything to the contrary contained in this Section,
- 133 -

--------------------------------------------------------------------------------



any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.
(f)          Participations.  Any Lender may sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (g) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.17(d) as though it were a Lender hereunder.
(g)          Limitations on Rights of Participants.  A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and such
Participant agrees, for the benefit of the Borrower, to comply with paragraphs
(e) and (g) of Section 2.16 as though it were a Lender and in the case of a
Participant
- 134 -

--------------------------------------------------------------------------------



claiming exemption for portfolio interest under Section 871(h) or 881(c) of the
Code, the applicable Lender shall provide the Borrower with satisfactory
evidence that the participation is in registered form and shall permit the
Borrower to review such register as reasonably needed for the Borrower to comply
with its obligations under applicable laws and regulations.
(h)          Participant Register.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(i)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any central bank having jurisdiction over such Lender,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.
(j)          No Assignments to the Borrower or Affiliates.  Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in its Commitments or any Loan or LC Exposure held by it hereunder to
the Borrower or any of its Affiliates or Subsidiaries without the prior consent
of each Lender.
(k)          No Assignments to Natural Persons.  Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in
its Commitments or any Loan or LC Exposure held by it hereunder to a natural
Person.
SECTION 9.05.          Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have
- 135 -

--------------------------------------------------------------------------------



had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
SECTION 9.06.          Counterparts; Integration; Effectiveness; Electronic
Execution.
(a)          Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
to this Agreement by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b)          Electronic Execution.  The words “execution,” “signed,”
“signature,” and words of like import in this Agreement and any other Loan
Document shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. Without limiting the generality of the foregoing, the parties
hereto hereby (i) agree that, for all purposes, including in connection with any
workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders, the Issuing Banks and
the Borrower, electronic images of this Agreement or any other Loan Document (in
each case, including with respect to any signature pages thereto) shall have the
same legal effect, validity and enforceability as any paper original, and (ii)
waive any argument, defense or right to contest the validity or enforceability
of the Loan Documents based solely on the lack of paper original copies of any
Loan Documents, including with respect to any signature pages thereto.
- 136 -

--------------------------------------------------------------------------------



SECTION 9.07.          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have; provided that in the event that any
Defaulting Lender exercises any such right of setoff, (x) all amounts so set off
will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.19(b) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Bank, the Swingline Lender and the Lenders and (y) the Defaulting Lender
will provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.
SECTION 9.09.          Governing Law; Jurisdiction; Etc.
(a)          Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
(b)          Submission to Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.
- 137 -

--------------------------------------------------------------------------------



(c)          Waiver of Venue.  The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)          Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
SECTION 9.10.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.          Judgment Currency.  This is an international loan
transaction in which the specification of Dollars or any Foreign Currency, as
the case may be (the “Specified Currency”), and payment in New York City or the
country of the Specified Currency, as the case may be (the “Specified Place”),
is of the essence, and the Specified Currency shall be the currency of account
in all events relating to Loans denominated in the Specified Currency.  The
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered.  The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by
- 138 -

--------------------------------------------------------------------------------



such Entitled Person of any sum adjudged to be due hereunder in the Second
Currency such Entitled Person may in accordance with normal banking procedures
purchase and transfer to the Specified Place the Specified Currency with the
amount of the Second Currency so adjudged to be due; and the Borrower hereby, as
a separate obligation and notwithstanding any such judgment, agrees to indemnify
such Entitled Person against, and to pay such Entitled Person on demand, in the
Specified Currency, the amount (if any) by which the sum originally due to such
Entitled Person in the Specified Currency hereunder exceeds the amount of the
Specified Currency so purchased and transferred.
SECTION 9.12.          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13.          Treatment of Certain Information; Confidentiality.
(a)          Treatment of Certain Information.  The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder.  Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
(b)          Confidentiality.  Each of the Administrative Agent, the Lenders and
the Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (x) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(y) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this
- 139 -

--------------------------------------------------------------------------------



Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower, (i) to Gold Sheets and other similar bank
trade publications; such information to consist of deal terms and other
information regarding the credit facilities evidenced by this Agreement
customarily found in such publications, (j) to a Person that is an investor or
prospective investor in a Securitization (as defined below) that agrees that its
access to information regarding the Borrower and the Loans is solely for
purposes of evaluating an investment in such Securitization, (k) to a Person
that is a trustee, collateral manager, servicer, noteholder or secured party in
a Securitization in connection with the administration, servicing and reporting
on the assets serving as collateral for such Securitization, or (l) to a
nationally recognized rating agency that requires access to information
regarding the Loan Parties, the Loans and Loan Documents in connection with
ratings issued with respect to a Securitization.  For purposes of this Section,
“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans or the Loan Documents.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.14.          USA PATRIOT Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with said Act.
SECTION 9.15.          Existing Credit Agreement; Effectiveness of Amendment and
Restatement.  Until this Agreement becomes effective in accordance with the
terms provided herein, the Existing Credit Agreement shall remain in full force
and effect and shall not be affected hereby.  On and after the Effective Date,
all obligations of the Borrower under the Existing Credit Agreement shall become
obligations of the Borrower hereunder and the provisions of the Existing Credit
Agreement shall be superseded by the provisions hereof.
SECTION 9.16.          Acknowledgement and Consent to Bail-In of Affected
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among the
parties hereto, each party
- 140 -

--------------------------------------------------------------------------------



hereto acknowledges that any liability of any Lender which is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender party hereto that is an Affected Financial
Institution; and
(i)          the effects of any Bail-in Action on any such liability, including,
if applicable:
(ii)          a reduction in full or in part or cancellation of any such
liability;
(iii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iv)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.
SECTION 9.17.          German Bank Separation Act.  If any Lender subject to the
German Bank Separation Act (any such Lender, a “GBSA Lender”) shall have
determined in good faith (which determination shall be made in consultation with
the Borrower) that, due to the implementation of the German Act on the
Ring-fencing of Risks and for the Recovery and Resolution Planning for Credit
Institutions and Financial Groups (Gesetz zur Abschirmung von Risiken und zur
Planung der Sanierung und Abwicklung von Kreditinstituten und Finanzgruppen) of
7 August 2013 (commonly referred to as the German Bank Separation Act
(Trennbankengesetz) (the “GBSA”), whether before or after the date hereof, or
any corresponding European legislation (such as the proposed regulation on
structural measures improving the resilience of European Union credit
institutions) that may amend or replace the GBSA in the future or any regulation
thereunder, or due to the promulgation of, or any change in the interpretation
by, any court, tribunal or regulatory authority with competent jurisdiction of
the GBSA or any corresponding future European legislation or any regulation
thereunder, the arrangements contemplated by this Agreement or the Loans have,
or will, become illegal, prohibited or otherwise unlawful (regardless of whether
such illegality, prohibition or unlawfulness could be prevented by transferring
such arrangements or Loans to an affiliate or other third party), then, and in
any such event, such GBSA Lender shall give written notice to the Borrower and
the Administrative Agent of such determination (which written notice shall
include a reasonably detailed explanation of such illegality,
- 141 -

--------------------------------------------------------------------------------



prohibition or unlawfulness, including, without limitation, all evidence and
calculations used in the determination thereof, a “GBSA Notice”), whereupon (i)
all of the obligations owed to such GBSA Lender hereunder and under the Loans
shall become due and payable, and the Borrower shall repay the outstanding
principal of such obligations together with accrued interest thereon promptly
(and in no event later than the 5th Business Day immediately after the date of
such notice) and such repayment shall not be subject to the terms and conditions
of Section 2.17(c) or 2.17(d) to the extent that there are no outstanding
amounts due and payable to the other Lenders at such date and (ii) the
Commitments of such GBSA Lender shall terminate on the fifth Business Day
immediately after the date of such GBSA Notice (such date being an “Initial
Termination Date”; provided that, notwithstanding the foregoing, prior to such
Initial Termination Date and in the event the Borrower in good faith reasonably
believes there is a mistake, error or omission in the grounds used to determine
such illegality, prohibition or unlawfulness under the GBSA or any corresponding
future European legislation or any regulation thereunder, then the Borrower may
provide written notice (which written notice shall include a reasonably detailed
explanation of the basis of such good faith belief, including, without
limitation, all evidence and calculations used in the determination thereof, a
“Consultation Notice”) to that effect, at which point the obligations owed to
such GBSA Lender hereunder and under the Loans shall not become due and payable,
and the Commitments of such GBSA Lender shall not terminate, until the Business
Day immediately following the tenth Business Day immediately after the date of
the GBSA Notice (the period from, and including, the date of the GBSA Notice
until such tenth Business Day being the “GBSA Consultation Period”).  In the
event the Borrower and such GBSA Lender cannot in good faith reasonably agree
during the GBSA Consultation Period whether the arrangements contemplated by
this Agreement or the Loans have, or will, become illegal, prohibited or
otherwise unlawful under the GBSA or any corresponding future European
legislation or any regulation thereunder, then all of the obligations owed to
such GBSA Lender hereunder and under the Loans shall become due and payable, and
the Commitments of such GBSA Lender shall terminate, on the Business Day
immediately following the last day of such GBSA Consultation Period.  For the
avoidance of doubt, during the GBSA Consultation Period, (i) the Commitments and
Revolving Credit Exposure of any GBSA Lender shall be subject to Section 2.19,
and the Borrower shall have all rights to replace such GBSA Lender in accordance
with Section 2.18(b), in each case, as though such GBSA Lender were a
“Defaulting Lender” for purposes of this Agreement and (ii) no GBSA Lender shall
be required to fund its pro rata share of any Borrowing.  To the extent any
Swingline Exposure or LC Exposure exists at the time a GBSA Lender’s Loans are
repaid in full pursuant to this Section 9.17, such Swingline Exposure or LC
Exposure shall be reallocated as set forth in Section 2.19(a), treating for this
purpose such GBSA Lender as a Defaulting Lender.
SECTION 9.18.          Acknowledgement Regarding Any Supported QFCs.  (a) To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title
- 142 -

--------------------------------------------------------------------------------



II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regime”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States).
(b)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States.  In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States. 
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(c)          As used in this Section 9.18, the following terms have the
following meanings:
“BHC Act Affiliate” means, with respect to any Person, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k))
of such Person.
“Covered Entity” means (a) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 47.3(b); or (c) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with 12 U.S.C. § 5390(c)(8)(D).
SECTION 9.19.          Certain ERISA Matters.
- 143 -

--------------------------------------------------------------------------------



(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;
(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender
- 144 -

--------------------------------------------------------------------------------



party hereto, for the benefit of, the Administrative Agent and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
[Remainder of page intentionally left blank]


- 145 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the day and year first above
written.



 
BLACKROCK CAPITAL INVESTMENT CORPORATION, as Borrower,
 
By:
   
Name: 

   
Title:




--------------------------------------------------------------------------------




 
CITIBANK, N.A., as Administrative Agent, Issuing Bank, Swingline Lender and
Lender,
 
By:
   
Name:          
   
Title:          






--------------------------------------------------------------------------------

SCHEDULE VI
TO CREDIT AGREEMENT


GICS Industry Classification Group List
[See definition of “Industry Classification Group” in Section 1.01]
101010
 
Energy Equipment & Services
101020
 
Oil, Gas & Consumable Fuels
151010
 
Chemicals
151020
 
Construction Materials
151030
 
Containers & Packaging
151040
 
Metals & Mining
151050
 
Paper & Forest Products
201010
 
Aerospace & Defense
201020
 
Building Products
201030
 
Construction & Engineering
201040
 
Electrical Equipment
201050
 
Industrial Conglomerates
201060
 
Machinery
201070
 
Trading Companies & Distributors
202010
 
Commercial Services & Supplies
202020
 
Professional Services
203010
 
Air Freight & Logistics
203020
 
Airlines
203030
 
Marine
203040
 
Road & Rail
203050
 
Transportation Infrastructure
251010
 
Auto Components
251020
 
Automobiles
252010
 
Household Durables
252020
 
Leisure Products
252030
 
Textiles, Apparel & Luxury Goods
253010
 
Hotels, Restaurants & Leisure
253020
 
Diversified Consumer Services
254010
 
Media (discontinued effective close of September 28, 2018)
255010
 
Distributors
255020
 
Internet & Direct Marketing Retail
255030
 
Multiline Retail
255040
 
Specialty Retail
301010
 
Food & Staples Retailing
302010
 
Beverages
302020
 
Food Products
302030
 
Tobacco
303010
 
Household Products
303020
 
Personal Products
351010
 
Health Care Equipment & Supplies
351020
 
Health Care Providers & Services
351030
 
Health Care Technology
352010
 
Biotechnology




--------------------------------------------------------------------------------



SCHEDULE VI
TO CREDIT AGREEMENT


352020
 
Pharmaceuticals
352030
 
Life Sciences Tools & Services
401010
 
Banks
401020
 
Thrifts & Mortgage Finance
402010
 
Diversified Financial Services
402020
 
Consumer Finance
402030
 
Capital Markets
402040
 
"Mortgage Real Estate Investment Trusts (REITs)"
403010
 
Insurance
451010
 
Internet Software & Services (discontinued effective close of September 28,
2018)
451020
 
IT Services
451030
 
Software
452010
 
Communications Equipment
452020
 
Technology Hardware, Storage & Peripherals
452030
 
Electronic Equipment, Instruments & Components
453010
 
Semiconductors & Semiconductor Equipment
501010
 
Diversified Telecommunication Services
501020
 
Wireless Telecommunication Services
502010
 
Media
502020
 
Entertainment
502030
 
Interactive Media & Services
551010
 
Electric Utilities
551020
 
Gas Utilities
551030
 
Multi-Utilities
551040
 
Water Utilities
551050
 
Independent Power and Renewable Electricity Producers
601010
 
"Equity Real Estate Investment Trusts (REITs)"
601020
 
Real Estate Management & Development




--------------------------------------------------------------------------------

EXHIBIT A




[Form of Assignment and Assumption]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
       
2.
Assignee:
     
[and is an Affiliate of [identify Lender]1]
     
3.
Borrower:
BlackRock Capital Investment Corporation
     



________________________

1
Select as applicable.

--------------------------------------------------------------------------------





4.
Administrative Agent:
Citibank, N.A., as the administrative agent under the Credit Agreement
     
5.
Credit Agreement:
The Second Amended and Restated Senior Secured Revolving Credit Agreement dated
as of March 13, 2013, as amended and restated as of March 27, 2014, as further
amended and restated as of February 19, 2016, between BlackRock Capital
Investment Corporation, the Lenders parties thereto and Citibank, N.A., as
Administrative Agent
     
6.
Assigned Interest:
 



Class Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date:   __________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:







 
ASSIGNOR
           
[NAME OF ASSIGNOR]
           
By:
       
Title:
                   
ASSIGNEE
           
[NAME OF ASSIGNEE]
           
By:
       
Title:
 



________________________

2
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Dollar
Commitment”, “Multicurrency Commitment”, etc.).

3
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



- 2 -

--------------------------------------------------------------------------------



[Consented to and]4 Accepted:
       
CITIBANK, N.A., as
Administrative Agent
           
By
     
Title:
       
[Consented to:]5
       
[•], as
Issuing Bank
             
By
     
Title:
       
[Consented to:]6
       
[•], as
Swingline Lender
             
By
     
Title:
             
[Consented to:]7
       
BLACKROCK CAPITAL INVESTMENT CORPORATION
           
By
     
Title:
 





________________________

4
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5
To be added only if the consent of the Issuing Bank is required by the terms of
the Credit Agreement.

6
To be added only if the consent of the Swingline Lender is required by the terms
of the Credit Agreement.

7
To be added only when the consent of the Borrower is required by the terms of
the Credit Agreement.





- 3 -

--------------------------------------------------------------------------------

ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.           Representations and Warranties.
1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.          Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have

--------------------------------------------------------------------------------



accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.          General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



- 2 -

--------------------------------------------------------------------------------

Schedule 5.13


[See Attached]

--------------------------------------------------------------------------------

SCHEDULE 5.13
TO CREDIT AGREEMENT




ZERO PERCENT ADVANCE RATE PORTFOLIO INVESTMENTS




•
Advanced Lighting Technologies, Inc.


•
Advantage Insurance Holdings, Ltd.


•
AGY Holding Corp


•
Sur La Table, Inc.


•
U.S. Well Services, LLC






